



wf2a01.jpg [wf2a01.jpg]
EXECUTION VERSION
Loan Number: 1008843
Revolving Credit CUSIP Number: [______]
Term Loan CUSIP Number: [______]

--------------------------------------------------------------------------------



CREDIT AGREEMENT

Dated as of May 23, 2018

by and among

VEREIT OPERATING PARTNERSHIP, L.P.,
as Borrower,

VEREIT, INC.,
as Parent,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,
as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
                                

WELLS FARGO SECURITIES, LLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners,
BARCLAYS BANK PLC,
BMO CAPITAL MARKETS CORP.
CAPITAL ONE, N.A.,
CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers,

BANK OF AMERICA, N.A.,
as Syndication Agent,

and

BARCLAYS BANK PLC, BMO HARRIS BANK N.A., CAPITAL ONE, N.A., CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A., U.S. BANK NATIONAL ASSOCIATION, MIZUHO BANK, LTD.,
REGIONS BANK and SUMITOMO MITSUI BANKING CORPORATION,
as Documentation Agents

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I.    DEFINITIONS
1
Section 1.1
Definitions
1
Section 1.2
General; References to Central Time
35
Section 1.3
Financial Attributes of Non-Wholly Owned Subsidiaries
35
 
 
 
ARTICLE II.    CREDIT FACILITY
36
Section 2.1
Revolving Loans
36
Section 2.2
Term Loans
37
Section 2.3
Bid Rate Loans
38
Section 2.4
Letters of Credit
41
Section 2.5
Swingline Loans
46
Section 2.6
Rates and Payment of Interest on Loans
48
Section 2.7
Number of Interest Periods
49
Section 2.8
Repayment of Loans
49
Section 2.9
Prepayments
50
Section 2.10
Continuation
50
Section 2.11
Conversion
51
Section 2.12
Notes
51
Section 2.13
Voluntary Reductions of the Revolving Commitments and Term Loan Commitments
52
Section 2.14
Extension Option
53
Section 2.15
Expiration Date of Letters of Credit Past Revolving Commitment Termination
53
Section 2.16
Amount Limitations
54
Section 2.17
Increase in Revolving Commitments; Incremental Term Loans
54
Section 2.18
Funds Transfer Disbursements
56
Section 2.19
[Intentionally Omitted]
56
Section 2.20
Judgment Currency
56
 
 
 
ARTICLE III.    PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
56
Section 3.1
Payments
56
Section 3.2
Pro Rata Treatment
57
Section 3.3
Sharing of Payments, Etc
58
Section 3.4
Several Obligations
59
Section 3.5
Fees
59
Section 3.6
Computations
60
Section 3.7
Usury
60
Section 3.8
Statements of Account
61
Section 3.9
Defaulting Lenders
61
Section 3.10
Taxes
65
 
 
 
ARTICLE IV.    [INTENTIONALLY OMITTED]
68
 
 
ARTICLE V.    YIELD PROTECTION, ETC.
68
Section 5.1
Additional Costs; Capital Adequacy
68
Section 5.2
Suspension of LIBOR Loans and LIBOR Margin Loans
71
Section 5.3
Illegality
72
Section 5.4
Compensation
72



- i -

--------------------------------------------------------------------------------





Section 5.5
Treatment of Affected Loans
73
Section 5.6
Affected Lenders
74
Section 5.7
Change of Lending Office
74
 
 
 
ARTICLE VI.     CONDITIONS PRECEDENT
74
Section 6.1
Initial Conditions Precedent
74
Section 6.2
Section 6.2. Conditions Precedent to All Loans and Letters of Credit
76
 
 
 
ARTICLE VII.    REPRESENTATIONS AND WARRANTIES
77
Section 7.1
Representations and Warranties
77
Section 7.2
Survival of Representations and Warranties, Etc
82
 
 
 
ARTICLE VIII.    AFFIRMATIVE COVENANTS
83
Section 8.1
Preservation of Existence and Similar Matters
83
Section 8.2
Compliance with Applicable Law
83
Section 8.3
Maintenance of Property
83
Section 8.4
Conduct of Business
83
Section 8.5
Insurance
83
Section 8.6
Payment of Taxes and Claims
84
Section 8.7
Books and Records; Inspections
84
Section 8.8
Use of Proceeds
85
Section 8.9
Environmental Matters
85
Section 8.10
[Intentionally Omitted
85
Section 8.11
[Intentionally Omitted
85
Section 8.12
REIT Status
85
Section 8.13
Exchange Listing
85
Section 8.14
Guarantors
86
 
 
 
ARTICLE IX.    INFORMATION
86
Section 9.1
Quarterly Financial Statements
86
Section 9.2
Year End Statements
86
Section 9.3
Compliance Certificate
87
Section 9.4
Other Information
87
Section 9.5
Electronic Delivery of Certain Information
89
Section 9.6
Public/Private Information
89
Section 9.7
USA Patriot Act Notice; Compliance
90
 
 
 
ARTICLE X.    NEGATIVE COVENANTS
90
Section 10.1
Financial Covenants
90
Section 10.2
Liens; Negative Pledge
91
Section 10.3
Restrictions on Intercompany Transfers
92
Section 10.4
Merger, Consolidation, Sales of Assets and Other Arrangements
92
Section 10.5
Plans
93
Section 10.6
Fiscal Year
93
Section 10.7
Modifications of Organizational Documents
93
Section 10.8
[Intentionally Omitted]
94
Section 10.9
Transactions with Affiliates
94
Section 10.10
[Intentionally Omitted]
94
Section 10.11
Dividends and Other Restricted Payments
94
 
 
 



- ii -

--------------------------------------------------------------------------------





ARTICLE XI.    DEFAULT
95
Section 11.1
Events of Default
95
Section 11.2
Remedies Upon Event of Default
98
Section 11.3
[Intentionally Omitted]
98
Section 11.4
Marshaling; Payments Set Aside
98
Section 11.5
Allocation of Proceeds
99
Section 11.6
Letter of Credit Collateral Account
100
Section 11.7
Rescission of Acceleration by Requisite Lenders
101
Section 11.8
Performance by Administrative Agent
101
Section 11.9
Rights Cumulative
101
 
 
 
ARTICLE XII.    THE ADMINISTRATIVE AGENT
102
Section 12.1
Appointment and Authorization
102
Section 12.2
Administrative Agent as Lender
103
Section 12.3
Approvals of Lenders
104
Section 12.4
Notice of Events of Default
104
Section 12.5
Administrative Agent’s Reliance
104
Section 12.6
Indemnification of Administrative Agent
105
Section 12.7
Lender Credit Decision, Etc
106
Section 12.8
Successor Administrative Agent
106
Section 12.9
Titled Persons
107
Section 12.10
Specified Derivatives Contracts
107
Section 12.11
Rates
108
Section 12.12
Additional ERISA Matters
108
 
 
 
ARTICLE XIII.    MISCELLANEOUS
110
Section 13.1
Notices
110
Section 13.2
Expenses
112
Section 13.3
Setoff
113
Section 13.4
Litigation; Jurisdiction; Other Matters; Waivers
113
Section 13.5
Successors and Assigns
114
Section 13.6
Amendments and Waivers
119
Section 13.7
Nonliability of Administrative Agent and Lenders
124
Section 13.8
Confidentiality
124
Section 13.9
Indemnification
125
Section 13.10
Termination; Survival
126
Section 13.11
Severability of Provisions
127
Section 13.12
GOVERNING LAW
127
Section 13.13
Counterparts
127
Section 13.14
No Advisory or Fiduciary Relationship
127
Section 13.15
Obligations with Respect to Loan Parties and Subsidiaries
128
Section 13.16
Independence of Covenants
128
Section 13.17
Limitation of Liability
128
Section 13.18
Entire Agreement
128
Section 13.19
Construction
129
Section 13.20
Headings
129
Section 13.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
129
Section 13.22
Waiver of Certain Notices Under the Existing Credit Agreement.
129



- iii -

--------------------------------------------------------------------------------







SCHEDULES AND EXHIBITS


SCHEDULE I    Commitments
SCHEDULE 1.1(a)    List of Loan Parties
SCHEDULE 1.1(b)    Specified Ground Leases
SCHEDULE 1.1(c)    Managed REITs
SCHEDULE 1.1(d)    Permitted Liens
SCHEDULE 1.1(e)    [Intentionally Omitted]
SCHEDULE 1.1(f)    Marketable Securities
SCHEDULE 7.1(b)    Ownership Structure
SCHEDULE 7.1(i)    Litigation
SCHEDULE 8.14    Certain Indebtedness
SCHEDULE 10.2    Existing Negative Pledges
SCHEDULE 10.3    Existing Restrictions on Intercompany Transfers
SCHEDULE 10.9    Existing Affiliate Transactions




EXHIBIT A    Form of Assignment and Assumption Agreement
EXHIBIT B    Form of Bid Rate Note
EXHIBIT C    [Intentionally Omitted]
EXHIBIT D    Form of Designation Agreement
EXHIBIT E    Form of Disbursement Instruction Agreement
EXHIBIT F    Form of Guaranty
EXHIBIT G    Form of Notice of Borrowing
EXHIBIT H    Form of Notice of Continuation
EXHIBIT I    Form of Notice of Conversion
EXHIBIT J    Form of Notice of Swingline Borrowing
EXHIBIT K    Form of Revolving Note
EXHIBIT L    Form of Swingline Note
EXHIBIT M    Form of Term Note
EXHIBIT N    Form of Bid Rate Quote Request
EXHIBIT O    Form of Bid Rate Quote
EXHIBIT P    Form of Bid Rate Quote Acceptance
EXHIBIT Q-1
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT Q-2
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT Q-3
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT Q-4
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT R    Form of Compliance Certificate






- iv -

--------------------------------------------------------------------------------






THIS CREDIT AGREEMENT (this “Agreement”) dated as of May 23, 2018 by and among
VEREIT OPERATING PARTNERSHIP, L.P., a limited partnership formed under the laws
of the State of Delaware (the “Borrower”), VEREIT, INC., a corporation
incorporated under the laws of the State of Maryland (the “Parent”), each of the
financial institutions from time to time party hereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), with
WELLS FARGO SECURITIES, LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Joint Lead Arrangers and Joint Bookrunners (in such capacities,
the “Arrangers” and each, an “Arranger”), BARCLAYS BANK PLC, BMO CAPITAL MARKETS
CORP., CAPITAL ONE, N.A., CITIBANK, N.A., JPMORGAN CHASE BANK, N.A. and U.S.
BANK NATIONAL ASSOCIATION, as additional Joint Lead Arrangers, BANK OF AMERICA,
N.A., as Syndication Agent (the “Syndication Agent”) and BARCLAYS BANK PLC, BMO
HARRIS BANK N.A., CAPITAL ONE, N.A., CITIBANK, N.A., JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION, MIZUHO BANK, LTD., REGIONS BANK and SUMITOMO
MITSUI BANKING CORPORATION, as Co-Documentation Agents (the “Documentation
Agents” and each a “Documentation Agent”).
WHEREAS, the Administrative Agent, the Issuing Banks, the Swingline Lenders and
the Lenders desire to make available to the Borrower credit facilities in the
initial amount of $2.9 billion, which will include (a) a $900.0 million
delayed-draw term loan facility and (b) a $2.0 billion revolving credit facility
with a $50.0 million swingline subfacility, a $50.0 million letter of credit
subfacility and a competitive bid loan subfacility, on the terms and conditions
contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
Article I. DEFINITIONS
Section 1.1.     Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Absolute Rate” has the meaning given that term in Section 2.3(c)(ii)(C).
“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.3.
“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.
“Accepting Lender” has the meaning given that term in Section 13.6(c)(ii).
“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.
“Acquisition” means any transaction or series of related transactions
constituting (a) an acquisition by a Person of any real property assets or other
assets that are reasonably ancillary, related and complementary thereto or
(b) any acquisition by any Person of all or substantially all of the Equity
Interests, assets or any combination thereof of (including any merger or
consolidation with and into) any other Person the core assets of which
constitute real property assets or other assets that are reasonably ancillary,
related and complementary thereto (including any fee-based businesses).


1



--------------------------------------------------------------------------------





“Additional Costs” has the meaning given that term in Section 5.1(b).
“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period minus
(b) Reserves for Replacements for such period.
“Administrative Agent” means Wells Fargo Bank, National Association, including
its branches and affiliates, as contractual representative of the Lenders under
this Agreement, or any successor Administrative Agent appointed pursuant to
Section 12.8.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.
“Affected Facility” has the meaning given that term in Section 13.6(c)(ii).
“Affected Lender” has the meaning given that term in Section 5.6.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower or the Parent.
“Agreement” has the meaning given that term in the preamble.
“Agreement Date” means the date as of which this Agreement is dated.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the Foreign Corrupt Practices Act and the UK Bribery Act (each as in effect from
time to time).
“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:
Level
Facility Fee
1
0.10%
2
0.125%
3
0.15%
4
0.20%
5
0.25%
6
0.30%







2

--------------------------------------------------------------------------------





Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to Section
2.6(c).
“Applicable Law” means all (a) international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, (b) administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and (c) all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case of clauses (b) and (c), to the extent having the force of law.
“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each a “Level”) into which the Parent’s Credit
Rating then falls. As of the Agreement Date, the Applicable Margin is determined
based on Level 5. Any change in the Parent’s Credit Rating which would cause it
to move to a different Level shall be effective as of the first day of the first
calendar month immediately following receipt by the Administrative Agent of
written notice delivered by the Parent stating that the Parent’s Credit Rating
has changed; provided, however, if the Parent has not delivered such notice but
the Administrative Agent becomes aware that the Parent’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware that the Parent’s Credit Rating has
changed. During any period for which the Parent has received three (3) Credit
Ratings which are not equivalent, the Applicable Margin will be determined by
(a) the highest Credit Rating if the highest Credit Rating and the second
highest Credit Rating differ by only one Level or (b) the average of the two
highest Credit Ratings if they differ by two or more Levels (unless the average
is not a recognized Level, in which case the Applicable Margin will be based on
the Credit Rating one Level below the Level corresponding to the highest Credit
Rating).  During any period that the Parent has received only two (2) Credit
Ratings and such Credit Ratings are not equivalent, the Applicable Margin will
be determined based on the higher Credit Rating; provided that in the event that
the Parent has two Credit Ratings that are two Levels apart, the Level
corresponding to the midpoint shall apply, and in the event that the Credit
Ratings are more than two Levels apart, the Level that is two Levels below the
higher of the two Credit Ratings shall apply. During any period for which the
Parent has received no Credit Rating from Fitch, if the Parent also ceases to
have a Credit Rating from one of S&P or Moody’s, then the Applicable Margin
shall be determined based on the remaining such Credit Rating.  Notwithstanding
any Credit Rating from Fitch, during any period in which neither S&P nor Moody’s
has provided a Credit Rating corresponding to Level 5 or better to the Parent,
the Applicable Margin shall be determined based on Level 6. During any period
that the Parent has not received a Credit Rating from any Rating Agency, the
Applicable Margin shall be determined based on Level 6.
Level
Parent’s Credit Rating (S&P/Moody’s/Fitch)
Applicable Margin for Revolving LIBOR Loans
Applicable Margin for Revolving Base Rate Loans
Applicable Margin for Term LIBOR Loans
Applicable Margin for Term Base Rate Loans
1
A/A2/A or better
0.775%
0.00%
0.85%
0.00%
2
A-/A3/A-
0.825%
0.00%
0.90%
0.00%
3
BBB+/Baa1/BBB+
0.875%
0.00%
0.95%
0.00%
4
BBB/Baa2/BBB
1.00%
0.00%
1.10%
0.10%
5
BBB-/Baa3/BBB-
1.20%
0.20%
1.35%
0.35%
6
BB+/Ba1/BB+ or lower
1.55%
0.55%
1.75%
0.75%







3

--------------------------------------------------------------------------------





“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.
“Arranger” has the meaning given that term in the preamble.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors and assigns.
“Bankruptcy Code” means the Bankruptcy Code of 1978.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%
(subject to the interest rate floors set forth in the definition of LIBOR); each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).
“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA Group
on behalf of employees of the Parent, the Borrower or any Subsidiary of the
Parent.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Internal Revenue Code or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Internal Revenue Code) the assets of any
such “employee benefit plan” or “plan”.
“Bid Rate Borrowing” has the meaning given that term in Section 2.3(b).
“Bid Rate Loan” means a loan made by a Lender under Section 2.3(f).




4

--------------------------------------------------------------------------------





“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit B, payable to the order of a Lender as originally in effect and
otherwise duly completed.
“Bid Rate Quote” means an offer in accordance with Section 2.3(c) by a Lender to
make a Bid Rate Loan with one single specified interest rate.
“Bid Rate Quote Request” has the meaning given that term in Section 2.3(b).
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.
“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in New York, New York, are open for the conduct of their commercial
banking business, and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR Loan or
any Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market. Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.
“Capitalization Rate” means 7.0%.
“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts,
in each case that are required to be capitalized for financial reporting
purposes in accordance with GAAP. The amount of a Capitalized Lease Obligation
is the capitalized amount of such obligation as would be required to be
reflected on a balance sheet of the applicable Person prepared in accordance
with GAAP as of the applicable date.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Banks shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Banks. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means any one or more of the following obligations or
securities acquired at a purchase price of not greater than par, including those
issued by the Administrative Agent, or any of its Affiliates, payable on demand
or having a scheduled maturity date not later than the Business Day immediately
prior to the day on which the funds are needed for payment of an obligation for
which the applicable account was established, qualifying as “cash”, “cash
items”, or “government securities” within the meaning of Section 856(c)(4)(A) of
the Code, and meeting one of the appropriate additional standards set forth
below:
(a)direct obligations of, or obligations fully and unconditionally guaranteed as
to principal and interest by, the U.S. government or any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States of America and have maturities not in excess of one
year;
(b)investments in money market funds registered which are regulated investment
companies, are subject to regulation under the Investment Company Act of 1940,
15 U.S.C. 80a-1 et seq. and comply




5

--------------------------------------------------------------------------------





with the requirements of Rule 2a-7 thereof, which have net assets of at least
$500,000,000 and substantially all of whose assets consist of securities and
other obligations of the type described in clause (a) above; and
(c)other similar customarily utilized investments of substantially similar
quality (as determined in good faith by the Borrower) denominated in Foreign
Currencies that have been approved in writing by REIT counsel of the Parent
Guarantor, as evidenced by a written confirmation that the designation of such
security, obligation or investment as an Investment not prohibited hereunder
will not cause the Parent Guarantor or any Subsidiary of the Parent Guarantor
taxed as a REIT to be treated as owning an asset that is treated other than as
“cash”, “cash items”, or “government securities” within the meaning of Section
856(c)(4)(A) of the Code.
“Charges” has the meaning given that term in Section 3.7.
“Commitment” means, as to a Lender, such Lender’s Revolving Commitment or such
Lender’s Term Loan Commitment, as the context may require.
“Commitment Reduction Notice” has the meaning given that term in
Section 2.13(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.
“Competitor” has the meaning given that term in the definition of “Disqualified
Institutions.”
“Compliance Certificate” has the meaning given that term in Section 9.3.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11 or as required
by Section 2.10 or 5.2.
“Credit Event” means any of the following: (a) the making (or deemed making in
accordance with the provisions of this Agreement) of any Loan, (b) the
Conversion of a Base Rate Loan into a LIBOR Loan, (c) the Continuation of a
LIBOR Loan and (d) the issuance of a Letter of Credit or the amendment of a
Letter of Credit that extends the maturity, or increases the Stated Amount, of
such Letter of Credit.
“Credit Rating” means, with respect to any Person, the rating assigned by a
Rating Agency to the senior, unsecured long term Indebtedness of such Person.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.




6

--------------------------------------------------------------------------------





“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means, subject to Section 3.9(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any Issuing Bank or any
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Banks, the Swingline Lenders and each
Lender.
“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent, the Borrower or any of
their respective Subsidiaries (i) which is a rate swap transaction, swap option,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or




7

--------------------------------------------------------------------------------





other derivative on one or more rates, currencies, commodities, equity
securities or other equity instruments, debt securities or other debt
instruments, economic indices or measures of economic risk or value, or other
benchmarks against which payments or deliveries are to be made, (b) any
combination of these transactions and (c) a “swap agreement” as defined in
Section 101 of the Bankruptcy Code, but excluding, in each case, for the
avoidance of doubt, any conversion option embedded in any convertible debt
security issued by the Parent or any Subsidiary thereof.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any contractual netting
agreement or provision relating thereto, (a) for any date on or after the date
such Derivatives Contracts have been terminated or closed out, the termination
amount or value determined in accordance therewith, and (b) for any date prior
to the date such Derivatives Contracts have been terminated or closed out, the
then-current mark-to-market value for such Derivatives Contracts, determined
based upon one or more mid-market quotations or estimates provided by any
recognized dealer in Derivatives Contracts (which may include the Administrative
Agent, any Lender, any Specified Derivatives Provider or any Affiliate of any of
them).
“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Lender, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and that issues (or the parent of which issues) commercial paper rated at least
P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then equivalent
grade) by S&P that, in either case, (a) is organized under the laws of the
United States of America or any state thereof, (b) shall have become a party to
this Agreement pursuant to Section 13.5(g) and (c) is not otherwise a Lender.
“Designating Lender” has the meaning given that term in Section 13.5(g).
“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit D or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.
“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 80% or more or, subject to the last sentence of
this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development have not been substantially
completed such that occupancy is not viable. The term “Development Property”
shall include real property of the type described in the immediately preceding
sentence that satisfies both of the following conditions: (i) it is to be (but
has not yet been) acquired by the Parent, the Borrower, any Subsidiary or any
Unconsolidated Affiliate upon completion of construction pursuant to a contract
in which the seller of such real property is required to develop or renovate
such real property prior to, and as a condition precedent to, such acquisition
and (ii) a third party is developing such property using the proceeds of a loan
that constitutes Recourse Indebtedness of the Parent, the Borrower, any
Subsidiary or any Unconsolidated Affiliate. A Development Property on which all
improvements (other than tenant improvements on unoccupied space) related to the
development of such Property have been completed for at least one hundred eighty
(180) days shall cease to constitute a Development Property notwithstanding the
fact that such Property has not achieved an Occupancy Rate of at least 80%.
“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit E to be executed and delivered by the Borrower pursuant to
Section 6.1(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent (such approval
not to be unreasonably withheld, conditioned or delayed).




8

--------------------------------------------------------------------------------





“Discharged Indebtedness” means Indebtedness that has been defeased (pursuant to
a contractual or legal defeasance) or discharged in accordance with the terms of
the agreement or indenture governing such Indebtedness pursuant to the
prepayment or deposit of all amounts sufficient to satisfy such Indebtedness as
it becomes due or irrevocably called for redemption (and regardless of whether
such Indebtedness constitutes a liability on the balance sheet of the obligors
thereof) and the satisfaction of any other conditions to such defeasance,
discharge or redemption set forth in such agreement or indenture; provided,
however, that such Indebtedness shall be deemed to be Discharged Indebtedness if
the payment or deposit of all amounts required for defeasance or discharge or
redemption thereof have been made even if certain conditions thereto have not
been satisfied, so long as such conditions are reasonably expected to be
satisfied, and are so satisfied, within 91 days after such prepayment or
deposit.
“Disposition” has the meaning given that term in Section 10.4.
“Disqualified Institutions” means (i) bona fide Competitors identified by the
Borrower to the Administrative Agent in writing (including by email
communication) on or prior to the Effective Date and as may be otherwise
identified by the Borrower to the Administrative Agent in writing from time to
time (but no such identification shall apply retroactively to Persons that
already acquired and continue to hold (or have and remain committed to acquire,
without giving retroactive effect to any such commitment) an assignment or
participation interest) and (ii) any Affiliate of any person listed in clause
(i) above that is either identified to the Administrative Agent in writing from
time to time for distribution to the Lenders, or clearly identifiable on the
basis of such Affiliate’s name. For purposes hereof, “Competitor” means (x) any
competitor of the Parent, the Borrower or their respective Subsidiaries that is
engaged in the business of owning, managing or operating retail, office or
industrial properties and (y) any REIT. Neither the Administrative Agent nor any
Lender shall have any liability in the event of an assignment to any Person not
then actually known by the Administrative Agent or such Lender to be a
Competitor.
“Documentation Agent” has the meaning given that term in the preamble.
“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount thereof in
Dollars if such currency is a Foreign Currency.
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including without limitation, gains
and losses from the sale of operating Properties (but not from the sale of
Properties developed for the purpose of sale); (v) other non-cash charges
(including non-cash compensation charges) for such period (except to the extent
that such non-cash charges are reserved for cash charges to be taken in the
future); (vi) gains and losses resulting from currency exchange effects and
derivative instruments; and (vii) equity in net income (loss) of its
Unconsolidated Affiliates plus (b) such Person’s Ownership Share of EBITDA of
its Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805. For purposes of this
definition, nonrecurring items shall be deemed to include for the applicable
period, without limitation but without duplication, (u) costs, fees and expenses
related to litigation outside of the ordinary course of business, (v) all
commissions, guaranty fees, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Derivatives Contracts in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP, (w) fees, expenses and charges incurred during such period directly
relating to




9

--------------------------------------------------------------------------------





the negotiation of and entry into (A) the Loan Documents and any amendments to
the Loan Documents or any agreement entered into in connection therewith or
(B) any other agreement governing any Indebtedness issued or incurred or
proposed to be issued or incurred by the Parent or its Subsidiaries, (x) gains
and losses on early extinguishment of Indebtedness, (y) severance and other
one-time compensation charges (including retention bonuses, but excluding other
bonuses) and other restructuring charges and (z) transaction costs of
acquisitions (whether or not consummated) not permitted to be capitalized
pursuant to GAAP.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
satisfied or waived by all of the Lenders.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural Person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person) approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed) and such other parties
whose consent is required under Section 13.5(b)(iii). No Disqualified
Institution shall be an Eligible Assignee.
“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is a retail, restaurant, office or industrial
Property; (b) such Property is wholly owned in fee simple, or leased under a
Ground Lease, by the Borrower or a Wholly Owned Subsidiary; (c) such Property is
located in a State or territory of the United States of America, in the District
of Columbia or in Canada; (d) regardless of whether such Property is owned by
the Borrower or a Subsidiary, the Borrower has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person: (i) to create Liens on such Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer or otherwise dispose of such Property (other than, solely with
respect to leased Properties (whether or not leased under a Ground Lease),
pursuant to reasonable and customary restrictions on transfer in beneficial
ownership arising under leases and Ground Leases entered into in the ordinary
course of business that result in a change of control or that trigger a right of
first offer or right of first refusal arising under such leases, in each case,
that limit, but do not prohibit, sale or mortgage transactions); (e) neither
such Property, nor if such Property is owned by a Subsidiary, any of the
Borrower’s direct or indirect ownership interest in such Subsidiary, is subject
to (i) any Lien other than Permitted Liens (but not Permitted Liens described in
clause (l) of the definition of that term) or (ii) any Negative Pledge; (f) such
Property is not a Development Property; (g) such Property is, to the Borrower’s
knowledge, free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation of such Property; (h) the
Occupancy Rate of such Property equals or exceeds 80% and (i) none of the direct
or indirect owners of such Property (for the avoidance of doubt,




10

--------------------------------------------------------------------------------





other than the direct or indirect shareholders of the Parent) are subject to an
insolvency, bankruptcy or judgment event of the types described in Sections
11.1(e), (f) and (h) (whether or not such Person is a Borrower, a Guarantor or
any other Material Subsidiary).
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health (with respect to
exposure to Hazardous Materials) or the environment.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq., regulations of the Environmental
Protection Agency; any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the thirty (30) day notice period is waived); (b) the withdrawal of a
member of the ERISA Group from a Plan subject to Section 4063 of ERISA during a
plan year in which it was a “substantial employer” as defined in Section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a member of the
ERISA Group of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (d) the incurrence by any member of the
ERISA Group of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the




11

--------------------------------------------------------------------------------





institution of proceedings to terminate a Plan or Multiemployer Plan by the
PBGC; (f) the failure by any member of the ERISA Group to make when due required
contributions to a Multiemployer Plan or Plan unless such failure is cured
within thirty (30) days or the filing pursuant to Section 412(c) of the Internal
Revenue Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard; (g) any other event or condition that could reasonably
be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan or the imposition of liability on any member of the ERISA
Group under Section 4069 or 4212(c) of ERISA; (h) the receipt by any member of
the ERISA Group of any notice or the receipt by any Multiemployer Plan from any
member of the ERISA Group of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is reasonably
expected to be, insolvent (within the meaning of Section 4245 of ERISA), in
reorganization (within the meaning of Section 4241 of ERISA), or in “critical”
status (within the meaning of Section 432 of the Internal Revenue Code or
Section 305 of ERISA); (i) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any member of the ERISA Group or the imposition of any Lien upon any
member of the ERISA Group in favor of the PBGC under Title IV of ERISA; or (j) a
determination that a Plan is, or is reasonably expected to be, in “at risk”
status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA).
“ERISA Group” means the Parent, the Borrower, any Subsidiary of the Parent and
all members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control, which, together with the
Parent, the Borrower or any Subsidiary of the Parent, are treated as a single
employer under Section 414 of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Exchange Act” has the meaning given that term in Section 11.1(l)(i).
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two (2)
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.




12

--------------------------------------------------------------------------------





“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under any
applicable provision of the Guaranty). If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.6) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
3.10, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.10(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of June 30, 2014, by and among the Borrower, the other Loan
Parties party thereto, the lenders party thereto and Wells Fargo Bank, National
Association, as administrative agent, as the same has been amended, supplemented
or otherwise modified prior to the Agreement Date.
“Extended Letter of Credit” has the meaning given that term in Section 2.4(b).
“Extension Request” has the meaning given that term in Section 2.14.
“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
Except as otherwise provided herein, Fair Market Value shall be determined by
the Board of Directors of the Parent (or an authorized committee thereof) acting
in good faith conclusively evidenced by a board resolution thereof delivered to
the Administrative Agent or, with respect to any asset valued at no more than
$5,000,000, such determination may be made by the chief financial officer of the
Parent evidenced by an officer’s certificate delivered to the Administrative
Agent.




13

--------------------------------------------------------------------------------





“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any applicable intergovernmental agreements and local implementing
laws, regulations and official guidance to the extent implementing the
foregoing.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.
“Fee Letter” means that certain fee letter dated as of April 16, 2018, by and
among the Borrower, the Administrative Agent, the Syndication Agent and the
Arrangers.
“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder or under any other Loan
Document.
“Fitch” means Fitch Ratings, Ltd. and its successors.
“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period (excluding any
make-whole premium, prepayment premium or penalty or other similar amount paid
in connection with the prepayment, retirement or defeasance of Indebtedness),
plus (b) the aggregate of all regularly scheduled principal payments on
Indebtedness payable by such Person during such period (excluding, without
duplication, (i) balloon, bullet or similar payments of principal due upon the
stated maturity of Indebtedness, (ii) any voluntary full or partial prepayments
prior to stated maturity thereof, and (iii) any payments with respect to
Discharged Indebtedness), plus (c) the aggregate amount of all Preferred
Dividends paid in cash by such Person during such period, but excluding, without
duplication, redemption payments or repurchases or charges in connection with
the final redemption or repurchase in whole of any class of preferred stock or
preferred operating partnership units. The Parent’s Ownership Share of the Fixed
Charges of its Unconsolidated Affiliates will be included in when determining
the Fixed Charges of the Parent.
“Foreign Currencies” means any currency other than Dollars.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to an Issuing Bank, such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Letter of Credit Liabilities
with respect to Letters of Credit issued by such Issuing Bank other than Letter
of Credit Liabilities as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to a
Swingline Lender, such Defaulting Lender’s Revolving Commitment Percentage of




14

--------------------------------------------------------------------------------





outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (including Statement
of Financial Accounting Standards No. 168, “The FASB Accounting Standards
Codification”) or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied; provided that any obligation of a Person
under a lease (whether existing now or entered into in the future) that is not
(or would not be) required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP as in effect on the Effective Date
shall not be required to be treated as a capital lease as a result of the
adoption of future changes, if any, in GAAP.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports required by
Applicable Law to, all Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, judicial, administrative, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative power or functions or pertaining to government (including,
without limitation, the Federal Deposit Insurance Corporation, the Comptroller
of the Currency or the Federal Reserve Board, any central bank or any comparable
authority, and any supranational bodies such as the European Union or the
European Central Bank) or, with respect to any specified Person, any arbitrator
or any quasi-governmental authority, body or agency with authority to bind such
specified Person at law.
“Ground Lease” means (a) a ground lease containing the following terms and
conditions: (i) (A) a remaining term (inclusive of any unexercised extension
options) of 30 years or more from the Effective Date or (B) a de minimis
purchase option available as of the end of the term; (ii) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (iii) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (iv) reasonable transferability of
the lessee’s interest under such lease, including ability to sublease; and
(v) such other rights customarily required by mortgagees making a loan secured
by the interest of the holder of the leasehold estate demised pursuant to a
ground lease; and (b) certain other ground leases set forth on Schedule 1.1(b).
“Guaranteed Obligations” means, collectively, (a) the Obligations (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation) and
(c) all other obligations guaranteed under the Guaranty.
“Guarantor” means any Parent Guarantor and any Subsidiary Guarantor.
“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of




15

--------------------------------------------------------------------------------





business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation. As the context requires, “Guaranty” shall
also mean a guaranty executed and delivered pursuant to Section 6.1 or 8.14 and
substantially in the form of Exhibit F.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.
“Incremental Term Loan” has the meaning given that term in Section 2.17.
“Incremental Term Loan Amendment” has the meaning given that term in Section
2.17.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations for the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business and, in each case, either (i) not past due for more
than one hundred and eighty (180) days or (ii) being contested in good faith by
appropriate proceedings diligently conducted); (c) all obligations of such
Person (other than trade accounts payable), whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(d) Capitalized Lease Obligations of such Person; (e) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (f) all Off-Balance Sheet Obligations of such Person; (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (h) to the extent required by
GAAP, all obligations of such Person in respect of any purchase obligation,
repurchase obligation, takeout commitment or forward equity commitment, in each
case evidenced by a binding agreement (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock)); (i) net obligations under any
Derivatives Contract (which shall be deemed




16

--------------------------------------------------------------------------------





to have an amount equal to the Derivatives Termination Value thereof at such
time but in no event shall be less than zero); and (j) all Indebtedness of the
type referred to in clauses (a) through (i) of other Persons which such Person
has Guaranteed or otherwise constitutes Recourse Indebtedness to such Person or
(k) all Indebtedness of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property or assets owned by such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness or other
payment obligation, limited to the lesser of (i) the Fair Market Value of the
property or assets subject to such Lien and (ii) the aggregate amount of the
Indebtedness so secured; and (l) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person. Indebtedness of any
Person shall include Indebtedness of any partnership or joint venture in which
such Person is a general partner or joint venturer to the extent of such
Person’s Ownership Share of such partnership or joint venture (except if such
Indebtedness, or portion thereof, constitutes Recourse Indebtedness of such
Person, in which case the greater of such Person’s Ownership Share of such
Indebtedness or the amount of the portion of such Indebtedness that constitutes
Recourse Indebtedness, shall be included as Indebtedness of such Person).
“Indemnifiable Amounts” has the meaning given that term in Section 12.6.
“Indemnified Party” has the meaning given that term in Section 13.9(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.
“Indemnity Proceeding” has the meaning given that term in Section 13.9(a).
“Information” has the meaning given that term in Section 13.8.
“Information Materials” has the meaning given that term in Section 9.6.
“Intellectual Property” has the meaning given that term in Section 7.1(r).
“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Parent, including capitalized interest not funded under
a construction loan interest reserve account (but excluding non-cash
amortization or write-off of debt issuance costs and commissions), determined on
a consolidated basis in accordance with GAAP for such period, plus (b) the
Parent’s Ownership Share of Interest Expense of Unconsolidated Affiliates for
such period; provided, further, that Interest Expense shall not include any
Interest Expense resulting from Discharged Indebtedness.
“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan, the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. In addition to the foregoing periods, the
Borrower may request Interest Periods for LIBOR Loans denominated in Dollars
having durations of at least seven (7), but not more than thirty (30), days no
more than five times during any 12-month period beginning during the term of
this Agreement but only in anticipation of (i) the Borrower’s prepayment of such
LIBOR Loans under Section 2.9, (ii) Continuation of such LIBOR Loans




17

--------------------------------------------------------------------------------





under Section 2.10 or (iii) changes in the amount of the Lenders’ Commitments
associated with Section 2.17 or any other modification of this Agreement.
Notwithstanding the foregoing: (a) if any Interest Period for Revolving Loans
would otherwise end after the Revolving Termination Date or for Term Loans would
end after the Term Loan Maturity Date, as applicable, such Interest Period shall
end on the Revolving Termination Date or Term Loan Maturity Date, as applicable,
and (b) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person or
(d) an Acquisition. Any unconditional commitment to make an Investment in any
other Person, as well as any unconditional option of another Person to require
an Investment in such Person, shall constitute an Investment. Except as
expressly provided otherwise, for purposes of determining compliance with any
covenant contained in the Loan Documents, the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“Investment Grade Rating” means a Credit Rating of (a) BBB- or higher from S&P,
(b) Baa3 or higher from Moody’s or (c) BBB- or higher from Fitch.
“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
“Issuing Bank” means each of Wells Fargo and Bank of America, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.4.
“L/C Commitment Amount” has the meaning given to that term in Section 2.4(a).
“L/C Disbursement” has the meaning given to that term in Section 3.9(b).
“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes each Swingline Lender;
provided, however, that the term “Lender” (i) shall exclude each Designated
Lender when used in reference to any Loan other than a Bid Rate Loan, the
Commitments or terms relating to any Loan other than a Bid Rate Loan and shall
further exclude each Designated Lender for all other purposes under the Loan
Documents except that any Designated Lender which funds a Bid Rate Loan shall,
subject to Section 13.5(d), have only the rights (including the rights given to
a Lender contained in Sections 13.2 and 13.9) and obligations of a Lender
associated with holding such Bid Rate Loan and (ii) except as otherwise
expressly provided herein, shall exclude any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.




18

--------------------------------------------------------------------------------





“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section
11.5, any other holder from time to time of any of any Guaranteed Obligations
and, in each case, their respective successors and permitted assigns.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.
“Letter of Credit” has the meaning given that term in Section 2.4(a).
“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders, and under the sole dominion and control of the
Administrative Agent.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit. For purposes of this Agreement, (i) a Lender (other
than a Lender that is the Issuing Bank for the applicable Letter of Credit)
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.4 in the related Letter of Credit, and
the Lender that is the Issuing Bank for such Letter of Credit shall be deemed to
hold a Letter of Credit Liability in an amount equal to its retained interest in
the related Letter of Credit after giving effect to the acquisition by the other
Lenders of their participation interests under such Section and (ii) if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”
“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.2(b), with respect to any LIBOR Loan for any Interest Period, the
rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate as set by the ICE Benchmark Administration
(or a comparable or successor quoting service approved by the Administrative
Agent) for deposits in Dollars for a period equal to the applicable Interest
Period which appears on Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of the applicable Interest Period by (ii) a percentage equal to 1
minus the Eurodollar Reserve Percentage. If, for any reason, the rate referred
to in the preceding clause (i) does not appear on Reuters Screen LIBOR01 Page
(or any applicable successor page), then the rate to be used for such clause (i)
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period. Any change in the




19

--------------------------------------------------------------------------------





Eurodollar Reserve Percentage shall result in a change in LIBOR on the date on
which such change in such Eurodollar Reserve Percentage becomes effective. If
LIBOR determined as provided above (including, without limitation, any
Replacement Rate with respect thereto) would be less than zero, LIBOR shall be
deemed to be zero. Each calculation by the Administrative Agent of LIBOR shall
be conclusive and binding for all purposes, absent manifest error. To the extent
a comparable or successor rate is approved by the Administrative Agent in
connection herewith (with the consent of the Borrower, which shall not be
unreasonably withheld, conditioned or delayed), the approved rate shall be
applied to the then applicable Interest Period in a manner consistent with
market practice as reasonably determined by the Administrative Agent; provided
that if such market practice is reasonably determined by the Administrative
Agent not to be administratively feasible, such approved rate shall be applied
in a manner reasonably determined by the Administrative Agent (with the consent
of the Borrower, which shall not be unreasonably withheld, conditioned or
delayed). Notwithstanding the foregoing, unless otherwise specified in any
amendment to this Agreement entered into in accordance with Section 5.2(b), in
the event that a Replacement Rate with respect to LIBOR is implemented, then all
references herein to LIBOR shall be deemed to be references to such Replacement
Rate.
“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.3.
“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.
“LIBOR Margin” has the meaning given that term in Section 2.3(c)(ii)(D).
“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR in Dollars pursuant to a LIBOR Auction.
“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan denominated in Dollars and having a one-month
Interest Period determined at approximately 10:00 a.m. Central time for such day
(rather than 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period as otherwise provided in the definition of “LIBOR”),
or if such day is not a Business Day, the immediately preceding Business Day.
The LIBOR Market Index Rate shall be determined on a daily basis.
“Lien” as applied to the property of any Person means any security interest,
encumbrance, mortgage, deed to secure debt, deed of trust, assignment of leases
and rents, pledge, lien, hypothecation, assignment, charge or lease constituting
a Capitalized Lease Obligation, conditional sale or other title retention
agreement, or other security title or encumbrance of any kind in respect of any
property of such Person, or upon the income, rents or profits therefrom.
“Loan” means a Revolving Loan, a Term Loan, a Bid Rate Loan or a Swingline Loan.
“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document (other than a certificate or other Letter of Credit Document
presented by a Person other than a Loan Party or any agreement with respect to
Letters of Credit to which neither the Borrower nor any Loan Party is a party or
bound), the Fee Letter and each other document or instrument now or hereafter
executed and delivered by a Loan Party in connection with, pursuant to or
relating to this Agreement (other than any Specified Derivatives Contract).
“Loan Modification Offer” has the meaning given that term in Section
13.6(c)(ii).




20

--------------------------------------------------------------------------------





“Loan Party” means each of the Borrower and the Guarantors. Schedule 1.1(a) sets
forth the Loan Parties in addition to the Borrower as of the Agreement Date.
“Local Time” means local time in the case of a Foreign Currency; provided, that
unless otherwise notified by the Administrative Agent, local time shall mean
London time.
“Managed REIT” means a REIT managed or advised by the Parent or a Subsidiary of
the Parent or to which the Parent or a Subsidiary of the Parent provides
services and listed on Schedule 1.1(c) (as the same may be updated from time to
time by the Parent or the Borrower in writing to the Administrative Agent).
“Management Contract” means a management contract or advisory agreement under
which the Parent or one of its Subsidiaries provides management, advisory or
other comparable services to a third party, including, without limitation,
services consisting of management of properties or provision of advisory
services on property acquisition and dispositions, equity and debt placements
and related transactional matters.
“Management EBITDA” means, for any period, an amount equal to (a) the aggregate
sum of revenues for such period earned by the Parent and its Subsidiaries from
Private Capital Management Business, including asset management revenue,
performance revenue, structuring revenue, advisor’s participation in cash flow
(if any), interest income, advisory and dealer manager fees and compensation or
any revenue earned as stipulated in a Management Contract and booked for
financial reporting purposes, together with appropriate adjustments for minority
interests and excluding revenue related to reimbursed costs but including
distributions received for such period related to the ownership of shares in
managed funds and Managed REITs, minus (b) operating expenses and other costs of
the Parent and its Subsidiaries (including, without limitation, all general and
administrative expenses, but excluding costs incurred on behalf of the Parent to
the extent such costs have been reimbursed) arising from the Private Capital
Management Business for such period.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other “qualified” Equity Interests at the option of the
issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other “qualified” Equity Interests); in each case, on or prior to the later of
the Revolving Termination Date and the Term Loan Maturity Date.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, or financial condition of
the Parent and its Subsidiaries, taken as a whole; (b) a material impairment of
the ability of the Borrower and the Guarantors, taken as a whole, to perform
their material obligations under the Loan Documents; or (c) a material adverse
effect upon the legality, validity, binding effect, or enforceability against
the Borrower or any Guarantor of any Loan Document to which it is a party.
“Material Indebtedness” has the meaning given that term in Section 11.1(d)(i).
“Material Subsidiary” means any Subsidiary of the Parent to which more than 5%
of Total Asset Value is attributable.




21

--------------------------------------------------------------------------------





“Maximum Rate” has the meaning given that term in Section 3.7.
“MNPI” has the meaning given that term in Section 9.6.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.
“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or a Subsidiary of the Parent is the holder and retains the
rights of collection of all payments thereunder.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period, but in the case of any such plan maintained or contributed to by a
Person that has ceased to be a member of the ERISA Group (and not by any Person
that is a current member of the ERISA Group), only if a current member of the
ERISA Group could reasonably be expected to have any material liability with
respect to such plan.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.
“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication): (a) rents and other revenues
received in the ordinary course from such Property (including proceeds of rent
loss or business interruption insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid (excluding interest,
debt service charges, income taxes and acquisition costs for consummated
acquisitions but including an appropriate accrual for property taxes and
insurance) related to the ownership, operation or maintenance of such Property,
including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (but
specifically excluding general overhead expenses of the Parent and its
Subsidiaries and any property management fees).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders, all Lenders
of a facility or all affected Lenders in accordance with the terms of Section
13.6 and (b) has been approved by the Requisite Lenders, the Requisite Term Loan
Lenders and/or Requisite Revolving Lenders, as applicable.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.




22

--------------------------------------------------------------------------------





“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
prohibited transfers, voluntary bankruptcy, collusive involuntary bankruptcy and
other similar customary exceptions to nonrecourse liability) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness.
“Note” means a Revolving Note, Term Note, a Bid Rate Note or a Swingline Note.
“Notice of Borrowing” means a notice substantially in the form of Exhibit G (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans or Term Loans.
“Notice of Continuation” means a notice substantially in the form of Exhibit H
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice substantially in the form of Exhibit I (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.
“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit J (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to a
Swingline Lender pursuant to Section 2.5(b) evidencing the Borrower’s request
for a Swingline Loan from such Swingline Lender.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under this
Agreement or any of the other Loan Documents or in respect of any Loan, Letter
of Credit Reimbursement Obligation or other Letter of Credit Liabilities,
including, without limitation, the Fees and indemnification obligations, whether
direct or indirect, absolute or contingent, due or not due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any
promissory note. For the avoidance of doubt, “Obligations” shall not include any
indebtedness, liabilities, obligations, covenants or duties in respect of
Specified Derivatives Contracts.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants and upon which rent is paid, pursuant to
binding leases as to which no monetary default has occurred and has continued
unremedied for sixty (60) or more days to (b) the aggregate net rentable square
footage of such Property.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the




23

--------------------------------------------------------------------------------





Parent’s report on Form 10-Q or Form 10-K (or their equivalents) which the
Parent is required to file with the SEC (or any Governmental Authority
substituted therefor).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).
“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.
“Parent” means VEREIT, Inc., a Maryland corporation.
“Parent Guarantor” means the Parent and any Subsidiary of the Parent owning any
direct or indirect interest in the Borrower that is party to the Guaranty as a
“Guarantor”.
“Participant” has the meaning given that term in Section 13.5(d).
“Participant Register” has the meaning given that term in Section 13.5(d).
“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“PDF” has the meaning given that term in Section 13.13.
“Permitted Additional Extension Amendments” means, from and after the initial
Revolving Termination Date and Term Loan Maturity Date hereunder, with respect
to any Affected Facility, an extension of the final maturity date of the
applicable Loans and/or Commitments of the Accepting Lenders thereof on
customary terms (provided that such extensions may not result in having more
than two maturity dates at any time with respect to either revolving loans or
term loans without the consent of the Administrative Agent) and, in connection
therewith, a change in the Pro Rata Share with respect to the applicable Loans
and/or Commitments of the Accepting Lenders thereof and the payment of
additional fees to such Accepting Lenders.




24

--------------------------------------------------------------------------------





“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which are not at the
time required to be paid or discharged under Section 8.6 or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto, to the extent required by GAAP, are
maintained on the books of the applicable Person; (b) the claims of materialmen,
mechanics, carriers, warehousemen or landlords for labor, materials, supplies or
rentals incurred in the ordinary course of business, which, in each case, are
not at the time required to be paid or discharged under the applicable
provisions of Section 8.6; (c) easements, rights-of-way, restrictions,
restrictive covenants, encroachments, protrusions and other similar encumbrances
affecting real property assets which do not materially detract from the value of
the property subject thereto or materially impair the intended use thereof in
the business of such Person, (d) Liens consisting of deposits or pledges made,
in the ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (e) the rights of tenants under leases and subleases which do
not materially impair the intended use thereof in the business of such Person;
(f) Liens in favor of the Administrative Agent for its benefit and the benefit
of the other Lender Parties; (g) the interests of lessees and lessors under
leases or subleases of, and the interest of managers or operators under
management agreements with respect to, real or personal property made in the
ordinary course of business and not interfering with the ordinary conduct of
business of such Person; (h) Liens securing assessments or charges payable to a
property owner association or similar entity, which assessments are not yet due
and payable or are being contested in good faith by appropriate proceedings
diligently conducted, and for which adequate reserves with respect thereto, to
the extent required by GAAP, are maintained on the books of the applicable
Person; (i) Liens on property of such Person that are insured against by title
insurance; provided that such Lien would not reasonably be expected to impair
the ability to place mortgage financing on the property encumbered by such Lien,
which mortgage financing includes title insurance coverage against such Lien;
(j) Liens securing assessment bonds so long as such Person is not in default
under the terms thereof; (k) Liens securing judgments to the extent not
resulting in an Event of Default pursuant to Section 11.1(h) and (l) Liens
listed on Schedule 1.1(d).
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group, but in the case of any such plan
maintained or contributed to by a Person that has ceased to be a member of the
ERISA Group (and not by any Person that is a current member of the ERISA Group),
only if a current member of the ERISA Group could reasonably be expected to have
any material liability with respect to such plan.
“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus two percent (2.0%).




25

--------------------------------------------------------------------------------





“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent, the Borrower or any Subsidiary. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent, the Borrower or a
Subsidiary, or (c) constituting or resulting in the redemption of Preferred
Equity Interests, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.
“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as the Administrative Agent as its prime rate is an index or base rate and shall
not necessarily be its lowest or best rate charged to its customers or other
banks.
“Principal Office” means the office of the Administrative Agent located at 600
South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or any other subsequent
office that the Administrative Agent shall have specified as the Principal
Office by written notice to the Borrower and the Lenders.
“Private Capital Management Business” means the provision of management,
advisory or other comparable services under Management Contracts.
“Pro Rata Share” means, as to each Lender as of any date of determination, the
ratio, expressed as a percentage of (a) (i) the aggregate amount of such
Lender’s Revolving Commitments plus (ii) the amount of such Lender’s unused Term
Loan Commitment plus (iii) the amount of such Lender’s outstanding Term Loans to
(b) (i) the aggregate amount of all Revolving Commitments of all Lenders plus
(ii) the aggregate amount of the unused Term Loan Commitments of all Lenders
plus (iii) the aggregate amount of all outstanding Term Loans of all Lenders;
provided, however, that if at the time of determination the Revolving
Commitments have terminated or been reduced to zero, the portion of “Pro Rata
Share” attributable to Revolving Commitments shall be computed based on the
unpaid principal amount of all outstanding Revolving Loans, Bid Rate Loans,
Swingline Loans and Letter of Credit Liabilities as of such date. If at the time
of determination all Revolving Commitments have been terminated or reduced to
zero and there are no outstanding Revolving Loans, Swingline Loans, Bid Rate
Loans or Letter of Credit Liabilities, then the portion of “Pro Rata Share”
attributable to Revolving Commitments shall be determined as of the most recent
date on which Revolving Commitments were in effect or Revolving Loans, Swingline
Loans, Bid Rate Loans or Letters of Credit Liabilities were outstanding. For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Revolving
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.
“Property” or “Properties” means a parcel (or group of related parcels) of real
property, together with any building, facility, structure, equipment or other
asset located on such parcel of real property, owned by the Parent, the
Borrower, any Subsidiary or any Unconsolidated Affiliate.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.




26

--------------------------------------------------------------------------------





“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.
“Rating Agency” means S&P, Moody’s or Fitch.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Recourse Indebtedness” means Indebtedness that is not Nonrecourse Indebtedness.
“Register” has the meaning given that term in Section 13.5(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, implemented, adopted or
issued.
“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit issued by such Issuing Bank.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” within the meaning of Section 856 of the Internal Revenue Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, trustees, officers, employees,
agents, counsel, other advisors and representatives of such Person and of such
Person’s Affiliates.
“Replacement Rate” has the meaning given that term in Section 5.2(b).
“Requisite Lenders” means, as of any date, Lenders having more than 50% of the
sum of (a) the aggregate Revolving Commitments (or if all Revolving Commitments
have been terminated or reduced to zero, the principal amount of the aggregate
outstanding Revolving Loans, Swingline Loans, Bid Rate Loans and Letter of
Credit Liabilities), plus (b) the aggregate unused Term Loan Commitments plus
(c) the aggregate outstanding principal amount of Term Loans; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
there are two or more Lenders (excluding Defaulting Lenders), the term
“Requisite Lenders” shall in no event mean less than two Lenders. For purposes
of this definition, a Lender shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.




27

--------------------------------------------------------------------------------





“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
having more than 50% of the aggregate amount of the Revolving Commitments of all
Revolving Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, the Revolving Lenders holding more than 50% of the principal
amount of the aggregate outstanding Revolving Loans, Bid Rate Loans and
Swingline Loans and Letter of Credit Liabilities; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Revolving Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Requisite Revolving Lenders” shall in no event mean less than two
Revolving Lenders. For purposes of this definition, a Revolving Lender (other
than the applicable Swingline Lender) shall be deemed to hold a Swingline Loan
and a Revolving Lender (other than the applicable Issuing Bank) shall be deemed
to hold a Letter of Credit Liability, in each case, to the extent such Revolving
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.
“Requisite Term Loan Lenders” means, as of any date, Term Loan Lenders having
more than 50% of the sum of (a) the aggregate amount of the unused Term Loan
Commitments plus (b) the aggregate outstanding principal amount of the Term
Loans; provided that (i) in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded, and (ii) at
all times when two or more Term Loan Lenders (excluding Defaulting Lenders) are
party to this Agreement, the term “Requisite Term Loan Lenders” shall in no
event mean less than two Term Loan Lenders.
“Reserves for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate square footage of all gross
leasable space of such Property times (b) $0.10 times (c) the number of days in
such period divided by (d) 365. If the term Reserves for Replacements is used
without reference to any specific Property, then it shall be determined on an
aggregate basis with respect to all Properties and the applicable Ownership
Shares of all Properties of all Unconsolidated Affiliates.
“Resigning Lender” has the meaning given that term in Section 12.8.
“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, president, the chief financial officer,
chief accounting officer, treasurer, assistant treasurer and controller of the
Parent, the Borrower or such Subsidiary.
“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the Parent
or any of its Subsidiaries now or hereafter outstanding; and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Parent or any of its
Subsidiaries now or hereafter outstanding, in each case, except for a dividend
or distribution payable or other payment made solely in (i) shares of that class
of Equity Interests, (ii) shares in any other class of Equity Interests not
constituting Mandatorily Redeemable Stock, with terms that are not materially
more favorable, taken as a whole and in the good faith determination of
Borrower, than the Equity Interests with respect to which such dividend,
distribution or other payment was made or (iii) shares of any class of common
Equity Interests.
“Revolving Commitment” means, as to each Revolving Lender, such Lender’s
obligation to make Revolving Loans pursuant to Section 2.1, to issue (in the
case of an Issuing Bank) and to participate (in the case of the other Lenders)
in Letters of Credit pursuant to Section 2.4(i), and to participate in Swingline
Loans pursuant to Section 2.5(e), in an amount up to, but not exceeding the
amount set forth for such Lender on Schedule I as such Lender’s “Revolving
Commitment Amount” or as set forth in any applicable Assignment and Assumption,
or agreement executed by a Person becoming a Lender in accordance with




28

--------------------------------------------------------------------------------





Section 2.17, as the same may be reduced from time to time pursuant to Section
2.13 or increased or reduced as appropriate to reflect any assignments to or by
such Lender effected in accordance with Section 13.5 or increased as appropriate
to reflect any increase effected in accordance with Section 2.17.
“Revolving Commitment Percentage” means the percentage equal to a fraction the
numerator of which is such Lender’s Revolving Commitment and the denominator of
which is the aggregate Revolving Commitments of all Revolving Lenders (if the
Revolving Commitments have terminated or expired, the Revolving Commitment
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 3.9 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation.
“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.
“Revolving Lender” means a Lender having a Revolving Commitment or Revolving
Credit Exposure.
“Revolving Loan” means a Loan made by a Revolving Lender pursuant to Section
2.1(a). Each Revolving Loan shall be a LIBOR Loan or a Base Rate Loan.
“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit K, payable to a Revolving Lender in a principal amount equal to
the amount of such Lender’s Revolving Commitment.
“Revolving Termination Date” means May 23, 2022, or such later date to which the
Revolving Termination Date may be extended pursuant to Section 2.14.
“Sanctioned Country” means, at any time, a country, territory or region which
is, or whose government is, the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority,
(b) any Person located, operating, organized or resident in a Sanctioned
Country, (c) an agency of the government of a Sanctioned Country or (d) any
Person Controlled by any Person or agency described in any of the preceding
clauses (a) through (c).
“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury, the European Union or
any other Governmental Authority.
“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any




29

--------------------------------------------------------------------------------





Lien on any property, and in the case of the Parent, shall include (without
duplication), the Parent’s Ownership Share of the Secured Indebtedness of its
Unconsolidated Affiliates; provided, however, that any Indebtedness that is
secured only by a pledge of Equity Interests shall be deemed to be Unsecured
Indebtedness; provided, further, that in no event shall the Obligations
hereunder constitute “Secured Indebtedness” as a result of any security interest
granted to the Administrative Agent or the Issuing Banks solely in the Letter of
Credit Collateral Account; provided, further, that Secured Indebtedness shall
not include any Discharged Indebtedness.
“Securities Act” means the Securities Act of 1933, together with all rules and
regulations issued thereunder.
“Solvent” means, when used with respect to any Person, and, to the extent
applicable, such Person’s Subsidiaries on a consolidated basis, that (a) the
fair value and the fair salable value of its assets (but, in the case of the
Parent and its Subsidiaries, excluding any Indebtedness due to the Parent or any
of its Subsidiaries), on a consolidated basis, are each in excess of the fair
valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all facts and circumstances existing
at such time, represents the amount that could reasonably be expected to become
an actual and matured liability but, in the case of the Parent and its
Subsidiaries, excluding any Indebtedness due to the Parent or any of its
Subsidiaries; (b) such Person and, to the extent applicable, such person’s
Subsidiaries, on a consolidated basis, are able to pay their respective debts or
other obligations in the ordinary course as they mature; and (c) such Person
and, to the extent applicable, such Person’s Subsidiaries, on a consolidated
basis have capital not unreasonably small to carry on their respective
businesses taken as a whole.
“S&P” means Standard & Poor’s Global Ratings, a Standard & Poor’s Financial
Services LLC business, and its successors.
“specified currency” has the meaning given that term in Section 2.20.
“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
any of the Loan Documents when made or entered into.
“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
or the Administrative Agent (including on the Effective Date), is a party to a
Specified Derivatives Contract with a Loan Party, in each case in its capacity
as a party to such Specified Derivatives Contract.
“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company, trust or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, trustees or other individuals performing
similar functions of such corporation, partnership, limited liability company,
trust or other entity (without regard to the occurrence of any contingency) is
at the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person,




30

--------------------------------------------------------------------------------





and shall include all Persons the accounts of which are consolidated with those
of such Person pursuant to GAAP.
“Subsidiary Guarantor” means any Subsidiary of the Parent that is not otherwise
required to be a Parent Guarantor and Guarantees Indebtedness of the Borrower or
any Guarantor, and that is party to the Guaranty as a “Guarantor”.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Availability” has the meaning given that term in Section 2.5(a).
“Swingline Commitment” means each Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.5 in an amount up to, but not exceeding
the amount set forth in the first sentence of Section 2.5(a), as such amount may
be reduced from time to time in accordance with the terms hereof.
“Swingline Lender” means each of Wells Fargo and Bank of America, each in its
capacity as a Lender of Swingline Loans pursuant to Section 2.5, together with
their respective successors and assigns.
“Swingline Loan” means a loan made by a Swingline Lender to the Borrower
pursuant to Section 2.5.
“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Termination Date.
“Swingline Note” means a promissory note of the Borrower substantially in the
form of Exhibit L, payable to a Swingline Lender in a principal amount equal to
the amount of such Swingline Lender’s Swingline Commitment as originally in
effect and otherwise duly completed.
“Swingline Sublimit” has the meaning given that term in Section 2.5(a).
“Syndication Agent” has the meaning given that term in the preamble.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” means a loan made by a Term Loan Lender to the Borrower pursuant to
Section 2.2.
“Term Loan Availability Period” means the period commencing on the Effective
Date and ending on February 23, 2019.
“Term Loan Commitment” means, as to each Term Loan Lender, such Lender’s
obligation to make Term Loans pursuant to Section 2.2, in an amount up to, but
not exceeding, the amount set forth for such Lender on Schedule I as such
Lender’s “Term Loan Commitment Amount”.
“Term Loan Commitment Percentage” means, as to each Lender with a Term Loan
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Term Loan Commitment to (b) the aggregate amount of the Term Loan
Commitments of all Term Loan Lenders.




31

--------------------------------------------------------------------------------





“Term Loan Lender” means a Lender having a Term Loan Commitment and/or holding a
Term Loan.
“Term Loan Maturity Date” means May 23, 2023.
“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit M, payable to a Term Loan Lender in a principal amount equal to the
amount of such Term Loan Lender’s Term Loans.
“Termination Date” means the date that all Extended Letters of Credit have been
Cash Collateralized, all other Obligations hereunder (excluding contingent
indemnification obligations to the extent no unsatisfied claim giving rise
thereto has been asserted) have been paid and satisfied in full and all
Commitments have been terminated.
“Titled Person” has the meaning given that term in Section 12.9.
“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following: (a) calculated on a consolidated basis for the Parent and its
Subsidiaries (i) cash and Cash Equivalents (other than tenant deposits and other
cash and Cash Equivalents that are subject to a Lien or a Negative Pledge or the
disposition of which is restricted in any way); plus (ii) with respect to all
Properties (other than Properties with NOI that is less than or equal to zero)
owned (or leased pursuant to a Ground Lease) by the Borrower or any Subsidiary
for the 6-month period ending on such date of determination, the quotient of
(A) Net Operating Income of the Parent and its Subsidiaries for the fiscal
quarter most recently ended multiplied by four (4), divided by (B) the
Capitalization Rate; plus (iii) unless the Borrower shall have irrevocably
elected to have such Property included in the calculation under clause (ii)
above, with respect to any Property acquired during the 6-month period ending on
such date of determination, the acquisition price paid for all such Properties;
plus (iv) the undepreciated GAAP book value of all Development Properties; plus
(v) the acquisition price of Unimproved Land, less any GAAP impairment charges
specific to any such asset; plus (vi) the acquisition price of all mortgage
notes receivable and mezzanine loans, less any GAAP impairment charges specific
to any such asset; plus (vii) the GAAP book value of certain marketable
securities of the Parent and its Subsidiaries identified on Schedule 1.1(f) (as
the same may be updated from time to time by the Parent or the Borrower in
writing to the Administrative Agent); plus (viii) any asset value associated
with amounts then constituting Indebtedness pursuant to clauses (b) and (h) of
the definition of Indebtedness (which asset value shall not exceed the
corresponding amount of any such Indebtedness), plus (b) Management EBITDA for
the immediately preceding period of four consecutive fiscal quarters multiplied
by five (5). The Borrower’s Ownership Share of assets held by Unconsolidated
Affiliates (excluding assets of the type described in the immediately preceding
clause (i)) will be included in the calculation of Total Asset Value consistent
with the above described treatment for wholly owned assets. Net Operating Income
attributable to (x) Properties acquired or disposed of during the fiscal quarter
ending immediately prior to any date of determination of Total Asset Value or
(y) Properties that were Development Properties at the end of such fiscal
quarter, shall not be included in the calculation of Total Asset Value.
Notwithstanding the foregoing, for purposes of determining Total Asset Value,
the amount of Total Asset Value attributable to the following excess amounts
shall be excluded:


(A)     Properties leased under Ground Leases in excess of 15% of Total Asset
Value;


(B)     Properties that are restaurant properties in excess of 30% of Total
Asset Value;


(C)     the Borrower’s Ownership Share of assets held by Unconsolidated
Affiliates in excess of 20% of Total Asset Value;




32

--------------------------------------------------------------------------------







(D)     the amount under clause (b) above in excess of 2.5% of Total Asset
Value;


(E)    Investments in (or ownership of) Mortgage Receivables (valued based on
aggregate book value) in excess of 5% of Total Asset Value;


(F)     Investments in (or ownership of) construction in excess of 5% of Total
Asset Value (it being understood that (1) construction shall be measured based
on book value and (2) if a Development Property is owned by an Unconsolidated
Affiliate, the amount shall be equal to the product of (X) the book value for
such Property and (Y) the applicable Ownership Share);


(G)     Investments in (or ownership of) unimproved land in excess of 5% of
Total Asset Value;


(H)     Investments in (or ownership of) equity investments in REITs in excess
of 5% of Total Asset Value; and
(I)    the sum of all Investments or ownership interests of the type described
in the immediately preceding (E), (F), (G) and (H) in excess of 20% of Total
Asset Value.
“Total Indebtedness” means all Indebtedness of the Parent and its Ownership
Share of all Indebtedness of all Subsidiaries of the Parent; provided that Total
Indebtedness shall not include any Discharged Indebtedness.
“Tranche” means a category of Commitments and the related extensions of credit
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) Revolving Commitments, Revolving Loans, Letters of Credit,
Swingline Loans and Bid Rate Loans, and (b) Term Loan Commitments and Term
Loans.
“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.
“Unconsolidated Affiliate” means, with respect to any Person, any Affiliate in
whom such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
“Unencumbered Adjusted NOI” means, for any period, (a) NOI from all Eligible
Properties, minus (b) with respect to each Eligible Property, the greater of
(i) the actual property management fee paid during such period with respect to
such Eligible Property and (ii) an imputed management fee in the amount of 1% of
the NOI from such Eligible Property for such period.
“Unencumbered Asset Value” means, as of any date of determination, the sum,
without duplication, of (a)(i) with respect to all Eligible Properties owned (or
leased pursuant to a Ground Lease) by the Borrower or any Subsidiary for the
6-month period ending on such date of determination, the quotient of (x) the
Unencumbered Adjusted NOI (excluding NOI that is less than or equal to zero or
attributable to Development Properties) for the fiscal quarter most recently
ended multiplied by four (4), divided by (y) the Capitalization Rate, plus
(ii) unless the Borrower shall have irrevocably elected to have such Eligible
Property included in the calculation under clause (a)(i) above, with respect to
any Eligible Property acquired during the 6-month period ending on such date of
determination, the acquisition price paid for all such Eligible Properties which
Eligible Properties are not subject to any Lien (other than Permitted Liens
described in clauses (a) through




33

--------------------------------------------------------------------------------





(f) of the definition thereof) or any Negative Pledge, plus (b) calculated on a
consolidated basis for the Parent and its Subsidiaries, cash and Cash
Equivalents (other than tenant deposits and other cash and Cash Equivalents that
are subject to a Lien or a Negative Pledge or the disposition of which is
restricted in any way), plus (c) Unencumbered Management EBITDA for the
immediately preceding period of four consecutive fiscal quarters multiplied by
five (5). Notwithstanding the foregoing, for purposes of determining
Unencumbered Asset Value, to the extent the amount of Unencumbered Asset Value
attributable to (A) Properties leased under Ground Leases would exceed 15% of
Unencumbered Asset Value, such excess shall be excluded, (B) the amount under
clause (c) above would exceed 2.5% of Unencumbered Asset Value, such excess
shall be excluded, (C) the amount under clause (b) above would exceed, without
duplication, the sum of (i) 2.5% of Unencumbered Asset Value plus (ii) up to
$1.0 billion of cash and Cash Equivalents of the type described in clause (b)
above solely to the extent the Borrower has reasonably designated such cash and
Cash Equivalents as purchase price consideration for a proposed acquisition of
an Eligible Property that is the subject of a binding purchase agreement, such
excess shall be excluded and (D) Properties that are restaurant properties would
exceed 30% of Unencumbered Asset Value, such excess shall be excluded.
“Unencumbered Management EBITDA” means, for any period, Management EBITDA for
such period generated by Persons whose assets and equity interests are not
subject to any Lien other than Permitted Liens described in clauses (a) through
(j) of the definition thereof and buy sell rights with respect to Unconsolidated
Affiliates on customary terms and conditions.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is currently scheduled or in process.
“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness; provided, further, that Unsecured
Indebtedness shall not include any Discharged Indebtedness.
“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such period attributable to Unsecured
Indebtedness of such Person.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(III).
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.
“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part 1 of
Subtitle E of Title IV of ERISA.
“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.




34

--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2.     General; References to Central Time.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the appropriate Lenders pursuant to Section
13.6); provided further that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) upon the reasonable request of the Administrative Agent, the
Parent shall provide to the Administrative Agent and the Lenders financial
statements and other documents setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding the preceding sentence, the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. References in this Agreement to “Sections”, “Articles”, “Exhibits”
and “Schedules” are to sections, articles, exhibits and schedules herein and
hereto unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) except as expressly provided otherwise in any Loan
Document, shall include all documents, instruments or agreements issued or
executed in replacement thereof, to the extent not prohibited hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Parent. Except as
expressly provided otherwise in any Loan Document, (i) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law and any reference to any law
or regulation shall, unless otherwise specified, refer to such law or regulation
as amended, modified, extended, restated, replaced or supplemented from time to
time and (ii) any reference to any Person shall be construed to include such
Person’s permitted successors and permitted assigns. Titles and captions of
Articles, Sections, subsections and clauses in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Central time daylight or standard, as applicable.
Section 1.3.     Financial Attributes of Non-Wholly Owned Subsidiaries.
When determining compliance by the Parent or the Borrower with any covenant in
Section 10.1 or any other financial covenant contained in any of the Loan
Documents, (a) only the Ownership Share of the Parent or the Borrower, as
applicable, of the financial attributes of a Subsidiary that is not a Wholly
Owned Subsidiary shall be included, (b) the Parent’s Ownership Share of the
Borrower shall be deemed to be 100.0% and the Borrower shall be deemed to be a
Wholly Owned Subsidiary of the Parent and (c) unsecured




35

--------------------------------------------------------------------------------





intercompany Indebtedness owed by the Parent or any of its consolidated
Subsidiaries, on the one hand, to the Parent or any of its consolidated
Subsidiaries, on the other hand, shall be excluded.
ARTICLE II.     CREDIT FACILITY
Section 2.1.     Revolving Loans.
(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.16, each Revolving
Lender (severally and not jointly) agrees to continue to make Revolving Loans to
the Borrower in Dollars during the period from and including the Effective Date
to but excluding the Revolving Termination Date, in an aggregate principal
amount at any one time outstanding up to, but not exceeding, such Lender’s
Revolving Commitment. Each borrowing of Revolving Loans that are to be (i) Base
Rate Loans, shall be in an aggregate minimum amount of $250,000 and integral
multiples of $50,000 in excess thereof and (ii) LIBOR Loans shall be in an
aggregate minimum amount of $2,500,000 and integral multiples of $500,000 in
excess thereof. Notwithstanding the immediately preceding sentence but subject
to Section 2.16, a borrowing of Revolving Loans may be in the aggregate amount
of the unused Revolving Commitments. Within the foregoing limits and subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans.
(b)    Requests for Revolving Loans. Not later than 11:00 a.m. Central time on
the proposed date of a borrowing of Revolving Loans that are to be Base Rate
Loans and not later than 11:00 a.m. Central time at least three (3) Business
Days prior to a borrowing of Revolving Loans that are to be LIBOR Loans, the
Borrower shall notify the Administrative Agent of such requested borrowing by
hand delivery or telecopy, electronic mail or other similar form of
communication of a Notice of Borrowing or by telephone (which, in the case of
notification by telephone, shall be confirmed promptly by hand delivery or
telecopy, electronic mail or other similar form of communication to the
Administrative Agent of a Notice of Borrowing). Each Notice of Borrowing,
whether telephonic or written, shall specify the aggregate principal amount of
the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), the Type of the requested Revolving
Loans and if such Revolving Loans are to be LIBOR Loans, the initial Interest
Period for such Revolving Loans. Each Notice of Borrowing, whether telephonic or
written, shall be irrevocable once given and binding on the Borrower. Prior to
delivering a Notice of Borrowing, the Borrower may (without specifying the Type
of Loan) request that the Administrative Agent provide the Borrower with the
most recent LIBOR available to the Administrative Agent. The Administrative
Agent shall provide such quoted rate to the Borrower on the date of such
request. If no Interest Period is specified with respect to any requested LIBOR
Loan, then the Borrower shall be deemed to have selected an Interest Period of
one month’s duration.
(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Revolving Lender of the proposed borrowing. Each
Revolving Lender shall deposit an amount equal to the Revolving Loan to be made
by such Lender to the Borrower with the Administrative Agent at the Principal
Office, in immediately available funds not later than 1:00 p.m. Central time on
the date of such proposed Revolving Loans that are to be Base Rate Loans and not
later than 11:00 a.m. Central time on the date of such proposed Revolving Loans
that are to be LIBOR Loans. Subject to fulfillment of all applicable conditions
set forth in Sections 6.1 and 6.2 (in the case of any borrowing on the Effective
Date) and Section 6.2 (in the case of any borrowing after the Effective Date),
the Administrative Agent shall make available to the Borrower in the account
specified in the Disbursement Instruction Agreement, not later than 2:00 p.m.
Central time on the date of the requested borrowing of Revolving Loans, the
proceeds of such amounts received by the Administrative Agent.




36

--------------------------------------------------------------------------------





(d)    Assumptions Regarding Funding by Revolving Lenders. Unless the
Administrative Agent shall have been notified by any Revolving Lender that such
Lender will not make available to the Administrative Agent a Revolving Loan to
be made by such Lender in connection with any borrowing, the Administrative
Agent may assume that such Lender will make the proceeds of such Revolving Loan
available to the Administrative Agent in accordance with the foregoing
provisions of this Section 2.1, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower the amount of such Revolving Loan to be provided by such Lender. In
such event, if such Lender does not make available to the Administrative Agent
the proceeds of such Revolving Loan, then such Lender and the Borrower severally
agree to pay to the Administrative Agent on demand the amount of such Revolving
Loan with interest thereon, for each day from and including the date such
Revolving Loan is made available to the Borrower but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Revolving Lender that shall have failed to make
available the proceeds of a Revolving Loan to be made by such Lender.
Section 2.2.     Term Loans.
(a)    Making of Term Loans. Subject to the terms and conditions hereof, each
Term Loan Lender severally and not jointly agrees to make Term Loans to the
Borrower in up to four (4) installments during the Term Loan Availability Period
in an aggregate principal amount for all such Term Loan Lenders and Term Loans
not to exceed $900,000,000 and, with respect to each Term Loan Lender, in a
principal amount equal to such Lender’s Term Loan Commitment Percentage of the
aggregate principal amount of the additional Term Loans being requested by the
Borrower; provided, that after giving effect thereto, the aggregate amount of
all Term Loans made by each Term Loan Lender shall not exceed such Term Loan
Lender’s Term Loan Commitment. Upon a Lender’s funding of all or any portion of
its Term Loan Commitment, the Term Loan Commitment of such Lender shall
terminate by the amount so funded. Any undrawn portion of the Term Loan
Commitments shall be reduced to zero at the expiration of the Term Loan
Availability Period.
(b)    Requests for Term Loans. With respect to Term Loans made by the Term Loan
Lenders after the Effective Date, not later than 11:00 a.m. Central time at
least one (1) Business Day prior to a borrowing of Term Loans that are to be
Base Rate Loans and not later than 11:00 a.m. Central time at least three (3)
Business Days prior to a borrowing of Term Loans that are to be LIBOR Loans, the
Borrower shall notify the Administrative Agent of such requested borrowing by
hand delivery or telecopy, electronic mail or other similar form of
communication of a Notice of Borrowing or by telephone (which, in the case of
notification by telephone, shall be confirmed promptly by hand delivery or
telecopy, electronic mail or other similar form of communication to the
Administrative Agent of a Notice of Borrowing). Each such Notice of Borrowing,
whether telephonic or written, shall specify the aggregate principal amount of
the Term Loans to be borrowed, the date such Term Loans are to be borrowed
(which must be a Business Day), the Type of the requested Term Loans, and if
such Term Loans are to be LIBOR Loans, the initial Interest Period for such Term
Loans. Each Notice of Borrowing, whether telephonic or written, shall be
irrevocable once given and binding on the Borrower. Prior to delivering a Notice
of Borrowing, the Borrower may (without specifying whether a Term Loan will be a
Base Rate Loan or a LIBOR Loan) request that the Administrative




37

--------------------------------------------------------------------------------





Agent provide the Borrower with the most recent LIBOR available to the
Administrative Agent. The Administrative Agent shall provide such quoted rate to
the Borrower on the date of such request.
(c)    Funding of Term Loans. Each Term Loan Lender shall deposit an amount
equal to the Term Loan to be made or made available by such Term Loan Lender to
the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds by 11:00 a.m. Central time on the date specified by
the Borrower in any Notice of Borrowing. Subject to fulfillment of all
applicable conditions set forth in Section 6.2, the Administrative Agent shall
make available to the Borrower in the account specified by the Borrower in the
Disbursement Instruction Agreement, not later than 2:00 p.m. Central time on
each such date specified by the Borrower in any Notice of Borrowing, the
proceeds of such amounts received by the Administrative Agent. The Borrower may
not reborrow any portion of the Term Loans once repaid.
Section 2.3.     Bid Rate Loans.
(a)    Bid Rate Loans. At any time during the period from the Effective Date to
but excluding the Revolving Termination Date, and so long as the Parent
continues to maintain an Investment Grade Rating from at least two of Moody’s,
S&P and Fitch, the Borrower may, as set forth in this Section, request the
Revolving Lenders to make offers to make Bid Rate Loans to the Borrower in
Dollars. The Revolving Lenders may, but shall have no obligation to, make such
offers and the Borrower may, but shall have no obligation to, accept any such
offers in the manner set forth in this Section.
(b)    Requests for Bid Rate Loans. When the Borrower wishes to request from the
Revolving Lenders offers to make Bid Rate Loans, it shall give the
Administrative Agent notice (a “Bid Rate Quote Request”) so as to be received no
later than 11:00 a.m. Central time on (x) the Business Day immediately preceding
the date of borrowing proposed therein, in the case of an Absolute Rate Auction
and (y) the date four (4) Business Days prior to the proposed date of borrowing,
in the case of a LIBOR Auction. The Administrative Agent shall deliver to each
Revolving Lender a copy of each Bid Rate Quote Request promptly upon receipt
thereof by the Administrative Agent. The Borrower may request offers to make Bid
Rate Loans for up to three (3) different Interest Periods in any one Bid Rate
Quote Request; provided that if granted each separate Interest Period shall be
deemed to be a separate borrowing (a “Bid Rate Borrowing”). Each Bid Rate Quote
Request shall be substantially in the form of Exhibit N and shall specify as to
each Bid Rate Borrowing all of the following:
(i)    the proposed date of such Bid Rate Borrowing, which shall be a Business
Day;
(ii)    the aggregate amount of such Bid Rate Borrowing which shall be in a
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof which shall not cause any of the limits specified in Section 2.16 to be
violated;
(iii)    whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and
(iv)    the duration of the Interest Period applicable thereto, which shall not
extend beyond the Revolving Termination Date.
The Borrower shall not deliver any Bid Rate Quote Request within five (5)
Business Days of the giving of any other Bid Rate Quote Request and the Borrower
shall not deliver more than three (3) Bid Rate Quote Requests in any calendar
month.




38

--------------------------------------------------------------------------------





(c)    Bid Rate Quotes.
(i)    Each Revolving Lender may submit one or more Bid Rate Quotes, each
containing an offer to make a Bid Rate Loan in response to any Bid Rate Quote
Request; provided that, if the Borrower’s request under Section 2.3(b) specified
more than one Interest Period, such Revolving Lender may make a single
submission containing only one Bid Rate Quote for each such Interest Period.
Each Bid Rate Quote must be submitted to the Administrative Agent not later than
10:30 a.m. Central time (x) on the proposed date of borrowing, in the case of an
Absolute Rate Auction and (y) on the date three (3) Business Days prior to the
proposed date of borrowing, in the case of a LIBOR Auction, and in either case
the Administrative Agent shall disregard any Bid Rate Quote received after such
time; provided that the Revolving Lender then acting as the Administrative Agent
may submit a Bid Rate Quote only if it notifies the Borrower of the terms of the
offer contained therein not later than 30 minutes prior to the latest time by
which the Revolving Lenders must submit applicable Bid Rate Quotes. Any Bid Rate
Quote so made shall be irrevocable except with the consent of the Administrative
Agent given at the request of the Borrower. Such Bid Rate Loans may be funded by
a Revolving Lender’s Designated Lender (if any) as provided in Section 13.5(h);
however, such Revolving Lender shall not be required to specify in its Bid Rate
Quote whether such Bid Rate Loan will be funded by such Designated Lender.
(ii)    Each Bid Rate Quote shall be substantially in the form of Exhibit O and
shall specify:
(A)    the proposed date of borrowing and the Interest Period therefor;
(B)    the principal amount of the Bid Rate Loan for which each such offer is
being made; provided that the aggregate principal amount of all Bid Rate Loans
for which a Revolving Lender submits Bid Rate Quotes (x) may be greater or less
than the Revolving Commitment of such Revolving Lender but (y) shall not exceed
the principal amount of the Bid Rate Borrowing for a particular Interest Period
for which offers were requested; provided further that any Bid Rate Quote shall
be in a minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof;
(C)    in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest one-hundredth of one percent
(0.01%)) offered for each such Absolute Rate Loan (the “Absolute Rate”);
(D)    in the case of a LIBOR Auction, the margin above or below applicable
LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as
a percentage (rounded upwards, if necessary, to the nearest one-hundredth of one
percent (0.01%)) to be added to (or subtracted from) the applicable LIBOR; and
(E)    the identity of the quoting Revolving Lender.
Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.




39

--------------------------------------------------------------------------------





(d)    Notification by Administrative Agent. The Administrative Agent shall, as
promptly as practicable after the Bid Rate Quotes are submitted (but in any
event not later than 11:30 a.m. Central time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction or (y) on the date three (3)
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction), notify the Borrower of the terms (i) of any Bid Rate Quote submitted
by a Revolving Lender that is in accordance with Section 2.3(c) and (ii) of any
Bid Rate Quote that amends, modifies or is otherwise inconsistent with a
previous Bid Rate Quote submitted by such Revolving Lender with respect to the
same Bid Rate Quote Request. Any such subsequent Bid Rate Quote shall be
disregarded by the Administrative Agent unless such subsequent Bid Rate Quote is
submitted solely to correct a manifest error in such former Bid Rate Quote. The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of the Bid Rate Borrowing for which offers have been received
and (B) the principal amounts and Absolute Rates or LIBOR Margins, as
applicable, so offered by each Revolving Lender (identifying the Revolving
Lender that made such Bid Rate Quote).
(e)    Acceptance by Borrower.
(i)    Not later than 12:30 p.m. Central time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date three (3)
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction, the Borrower shall notify the Administrative Agent of its acceptance or
nonacceptance of the Bid Rate Quotes so notified to it pursuant to Section
2.3(d) which notice shall be in the form of Exhibit P. In the case of
acceptance, such notice shall specify the aggregate principal amount of Bid Rate
Quotes for each Interest Period that are accepted. The failure of the Borrower
to give such notice by such time shall constitute nonacceptance. The Borrower
may accept any Bid Rate Quote in whole or in part; provided that:
(A)    the aggregate principal amount of each Bid Rate Borrowing may not exceed
the applicable amount set forth in the related Bid Rate Quote Request;
(B)    the aggregate principal amount of each Bid Rate Borrowing shall comply
with the provisions of Section 2.3(b)(ii) and together with all other Bid Rate
Loans then outstanding shall not cause the limits specified in Section 2.16 to
be violated;
(C)    acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;
(D)    any acceptance in part by the Borrower shall be in a minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; and
(E)    the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.3(c) or otherwise fails to comply with the requirements of this
Agreement.
(ii)    If Bid Rate Quotes are made by two or more Revolving Lenders with the
same Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted shall be
allocated by the Administrative Agent among such Revolving Lenders in proportion
to the aggregate principal amount of such Bid Rate Quotes. Determinations by the
Administrative Agent of the amounts of Bid Rate Loans shall be conclusive in the
absence of manifest error.




40

--------------------------------------------------------------------------------





(f)    Obligation to Make Bid Rate Loans. The Administrative Agent shall
promptly (and in any event not later than (x) 1:30 p.m. Central time on the
proposed date of borrowing of Absolute Rate Loans and (y) on the date three (3)
Business Days prior to the proposed date of borrowing of LIBOR Margin Loans)
notify each Revolving Lender as to whose Bid Rate Quote has been accepted and
the amount and rate thereof. A Revolving Lender who is notified that it has been
selected to make a Bid Rate Loan may designate its Designated Lender (if any) to
fund such Bid Rate Loan on its behalf, as described in Section 13.5(d). Any
Designated Lender which funds a Bid Rate Loan shall on and after the time of
such funding become the obligee in respect of such Bid Rate Loan and be entitled
to receive payment thereof when due. No Revolving Lender shall be relieved of
its obligation to fund a Bid Rate Loan, and no Designated Lender shall assume
such obligation, prior to the time the applicable Bid Rate Loan is funded. Any
Revolving Lender whose offer to make any Bid Rate Loan has been accepted shall,
not later than 2:30 p.m. Central time on the date specified for the making of
such Loan, make the amount of such Loan available to the Administrative Agent at
its Principal Office in immediately available funds, for the account of the
Borrower. The amount so received by the Administrative Agent shall, subject to
the terms and conditions of this Agreement, be made available to the Borrower
not later than 3:30 p.m. Central time on such date by depositing the same, in
immediately available funds, in an account of the Borrower designated by the
Borrower.
(g)    No Effect on Revolving Commitment. Except for the purpose and to the
extent expressly stated in Section 2.13 and 2.16, the amount of any Bid Rate
Loan made by any Revolving Lender shall not constitute a utilization of such
Revolving Lender’s Revolving Commitment.
Section 2.4.     Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.16, the Issuing Banks, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date five
(5) days prior to the Revolving Termination Date, one or more standby letters of
credit denominated in Dollars (each a “Letter of Credit”) up to a maximum
aggregate Stated Amount at any one time outstanding not to exceed $50,000,000 as
such amount may be reduced from time to time in accordance with the terms hereof
(the “L/C Commitment Amount”); provided, however, that an Issuing Bank shall not
be obligated to issue any Letter of Credit if after giving effect to such
issuance, the aggregate Stated Amount of Letters of Credit issued by such
Issuing Bank and then outstanding would exceed the lesser of (i) one-half of the
L/C Commitment Amount and (ii) an amount equal to (x) the Revolving Commitment
of such Issuing Bank in its capacity as a Revolving Lender minus (y) the
aggregate outstanding principal amount of Revolving Loans (including Swingline
Loans) and Letter of Credit Liabilities made by such Issuing Bank in its
capacity as a Revolving Lender; provided, further, however, that the Borrower
and any Issuing Bank may agree (with notice to the Administrative Agent) to
increase or decrease the amount set forth in the immediately preceding clause
(i) with respect to such Issuing Bank.
(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to the approval of the applicable Issuing Bank and
the Borrower (such approval not to be unreasonably withheld, conditioned or
delayed). Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the date that is five (5) days prior to
the Revolving Termination Date, or (ii) any Letter of Credit have an initial
duration in excess of one year; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the applicable Issuing Bank but
in no event shall any such provision permit the extension of the expiration date
of such Letter of Credit beyond the date that is five (5) days prior to the
Revolving Termination Date. Notwithstanding the foregoing, a Letter of Credit
may, as a result of its express terms or as the result of the effect of an
automatic extension provision, have an expiration date of not more than one




41

--------------------------------------------------------------------------------





year beyond the Revolving Termination Date (any such Letter of Credit being
referred to as an “Extended Letter of Credit”), so long as the Borrower delivers
to the Administrative Agent for its benefit and the benefit of the applicable
Issuing Bank and the Revolving Lenders no later than thirty (30) days prior to
the Revolving Termination Date, either (a) Cash Collateral for such Letter of
Credit for deposit into the Letter of Credit Collateral Account in an amount
equal to the Stated Amount of such Letter of Credit or (b) a backstop letter of
credit on terms acceptable to the applicable Issuing Bank; provided, that the
obligations of the Borrower under this Section in respect of such Extended
Letters of Credit shall survive the termination of this Agreement and shall
remain in effect until no such Extended Letters of Credit remain outstanding. If
the Borrower fails to provide Cash Collateral or a backstop letter of credit
with respect to any Extended Letter of Credit by the date thirty (30) days prior
to the Revolving Termination Date, such failure shall be treated as a drawing
under such Extended Letter of Credit (in an amount equal to the maximum Stated
Amount of such Letter of Credit), which shall be reimbursed (or participations
therein funded) by the Revolving Lenders in accordance with the immediately
following subsections (i) and (j), with the proceeds being utilized to provide
Cash Collateral for such Letter of Credit. The initial Stated Amount of each
Letter of Credit shall be at least $10,000 (or such lesser amount as may be
acceptable to the applicable Issuing Bank, the Administrative Agent and the
Borrower).
(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank it desires to issue a Letter of Credit and the Administrative Agent
written notice at least five (5) Business Days (or such later date acceptable to
such Issuing Bank in its sole discretion) prior to the requested date of
issuance of a Letter of Credit, such notice to describe in reasonable detail the
proposed terms of such Letter of Credit and the nature of the transactions or
obligations proposed to be supported by such Letter of Credit, and in any event
shall set forth with respect to such Letter of Credit the proposed (i) initial
Stated Amount, (ii) beneficiary, and (iii) expiration date. The Borrower shall
also execute and deliver such customary applications and agreements for standby
letters of credit, and other customary forms as requested from time to time by
the applicable Issuing Bank. Provided the Borrower has given the notice
prescribed by the first sentence of this subsection and delivered such
applications and agreements referred to in the preceding sentence, subject to
the other terms and conditions of this Agreement, including the satisfaction of
any applicable conditions precedent set forth in Section 6.2, the applicable
Issuing Bank shall issue the requested Letter of Credit on the requested date of
issuance for the benefit of the stipulated beneficiary; provided, that in no
event shall any Issuing Bank be obligated to issue such Letter of Credit prior
to the date five (5) Business Days following the date after which such Issuing
Bank has received all of the items required to be delivered to it under this
subsection. An Issuing Bank shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause such Issuing
Bank or any Revolving Lender to exceed any limits imposed by, any Applicable
Law. References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires. Upon the
written request of the Borrower, an Issuing Bank shall deliver to the Borrower a
copy of each Letter of Credit issued by such Issuing Bank within a reasonable
time after the date of issuance thereof. To the extent any term of a Letter of
Credit Document (excluding any certificate or other document presented by a
beneficiary in connection with a drawing under such Letter of Credit) is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control. The Borrower shall examine the copy of any Letter of Credit or
any amendment to a Letter of Credit that is delivered to it by the applicable
Issuing Bank and, in the event of any claim of noncompliance with the Borrower’s
instructions or other irregularity, the Borrower will promptly (but in any
event, within five (5) Business Days after the later of (x) receipt by the
beneficiary of such Letter of Credit of the original of, or amendment to, such
Letter of Credit, as applicable and (y) receipt by the Borrower of a copy of
such Letter of Credit or amendment, as applicable) notify such Issuing Bank. The
Borrower shall be conclusively deemed to have waived any such claim against the
applicable Issuing Bank and its correspondents unless such notice is given as
aforesaid.




42

--------------------------------------------------------------------------------





(d)    Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such demand
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such demand; provided, however, that an Issuing Bank’s
failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse each Issuing Bank for the amount of each demand for payment under each
Letter of Credit issued by such Issuing Bank at or prior to the date on which
payment is to be made by such Issuing Bank to the beneficiary thereunder,
without presentment, demand, protest or other formalities of any kind. Upon
receipt by an Issuing Bank of any payment in respect of any Reimbursement
Obligation owing with respect to a Letter of Credit issued by such Issuing Bank,
such Issuing Bank shall promptly pay to the Administrative Agent for the account
of each Revolving Lender that has funded its participation therein under
subsection (i) such Lender’s Revolving Commitment Percentage of such payment.
(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the applicable Issuing Bank, or if the Borrower fails
to reimburse the applicable Issuing Bank for a demand for payment under a Letter
of Credit by the date of such payment, the failure of which the applicable
Issuing Bank shall promptly notify the Administrative Agent, then (i) if the
applicable conditions contained in Article VI would permit the making of
Revolving Loans, the Borrower shall be deemed to have requested a borrowing of
Revolving Loans from the Revolving Lenders (which shall be Base Rate Loans) in
an amount equal to the unpaid Reimbursement Obligation and the Administrative
Agent shall give each Revolving Lender prompt notice of the amount of the
Revolving Loan to be made available to the Administrative Agent not later than
12:00 noon Central time and (ii) if such conditions would not permit the making
of Revolving Loans, the provisions of subsection (j) of this Section shall
apply. The limitations set forth in the second sentence of Section 2.1(a) shall
not apply to any borrowing of Base Rate Loans under this subsection.
(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by an Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Lender’s Revolving Commitment Percentage
and (ii) (A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.
(g)    Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under Letters of
Credit issued by an Issuing Bank against such documents, such Issuing Bank shall
only be required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit. The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, none
of the Administrative Agent, any of the Issuing Banks or any of the Lenders
shall be responsible for, and the Borrower’s obligations in respect of Letters
of Credit shall not be affected in any manner by, (i) the form, validity,
sufficiency, accuracy, genuineness or legal effects of any




43

--------------------------------------------------------------------------------





document submitted by any party in connection with the application for and
issuance of or any drawing honored under any Letter of Credit even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit, or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any Letter of Credit to comply fully
with conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telecopy, electronic mail or otherwise, whether or
not they be in cipher; (v) errors in interpretation of technical terms; (vi) any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any Letter of Credit, or of the proceeds thereof;
(vii) the misapplication by the beneficiary of any Letter of Credit, or of the
proceeds of any drawing under any Letter of Credit; or (viii) any consequences
arising from causes beyond the control of the Issuing Banks, the Administrative
Agent or the Lenders. None of the above shall affect, impair or prevent the
vesting of any Issuing Bank’s, the Administrative Agent’s or any Lender’s rights
or powers hereunder. Any action taken or omitted to be taken by an Issuing Bank
under or in connection with any Letter of Credit issued by such Issuing Bank, if
taken or omitted in the absence of gross negligence, bad faith or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against such Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender. In this
connection, the obligation of the Borrower to reimburse an Issuing Bank for any
drawing made under any Letter of Credit issued by such Issuing Bank, and to
repay any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), shall be absolute, unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement and any
other applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against such Issuing Bank, any other Issuing Bank, the Administrative Agent, any
Lender, any beneficiary of a Letter of Credit or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or in the
Letter of Credit Documents or any unrelated transaction; (D) any breach of
contract or dispute between or among the Borrower, any Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by such Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, the Borrower’s Reimbursement Obligations. Notwithstanding anything to
the contrary contained in this Section or Section 13.9, but not in limitation of
the Borrower’s unconditional obligation to reimburse an Issuing Bank for any
drawing made under a Letter of Credit as provided in this Section and to repay
any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, any Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, such Issuing Bank or such Lender arising
solely out of the gross negligence, bad faith or willful misconduct of the
Administrative Agent, such Issuing Bank or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence, bad faith or willful misconduct of the Administrative
Agent, any Issuing Bank or any Lender with respect to any Letter of Credit.




44

--------------------------------------------------------------------------------





(h)    Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by such Issuing
Bank shall be subject to the same conditions applicable under this Agreement to
the issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Revolving Lenders, if any, required by Section 13.6
shall have consented thereto. In connection with any such amendment, supplement
or other modification, the Borrower shall pay the fees, if any, payable under
the last sentence of Section 3.5(c).
(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
the issuance by an Issuing Bank of any Letter of Credit each Revolving Lender
shall be deemed to have absolutely, irrevocably and unconditionally purchased
and received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage of the liability of such Issuing Bank with respect to such Letter of
Credit and each Revolving Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to such Issuing Bank to pay and discharge when due,
such Lender’s Revolving Commitment Percentage of such Issuing Bank’s liability
under such Letter of Credit for which such Issuing Bank is not reimbursed in
full by the Borrower through a Base Rate Loan or otherwise in accordance with
the terms of this Agreement. In addition, upon the making of each payment by a
Revolving Lender to the Administrative Agent for the account of an Issuing Bank
in respect of any Letter of Credit issued by it pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of such Issuing Bank, the Administrative Agent or
such Lender, acquire (i) a participation in an amount equal to such payment in
the Reimbursement Obligation owing to such Issuing Bank by the Borrower in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Lender’s Revolving Commitment Percentage in any interest or other
amounts payable by the Borrower in respect of such Reimbursement Obligation
(other than the Fees payable to such Issuing Bank pursuant to the second and the
last sentences of Section 3.5(c)). Upon receipt by the applicable Issuing Bank
of any payment in respect of any Reimbursement Obligation, such Issuing Bank
shall promptly pay to each Revolving Lender that has funded its participation
therein under the second sentence of this subsection (i), such Revolving
Lender’s Revolving Commitment Percentage of such payment.
(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of an Issuing Bank,
on demand or upon notice in accordance with subsection (e) above in immediately
available funds in Dollars the amount of such Lender’s Revolving Commitment
Percentage of each drawing paid by such Issuing Bank under each Letter of Credit
issued by it to the extent such amount is not reimbursed by the Borrower
pursuant to subsection (d) of this Section 2.4; provided, however, that in
respect of any drawing under any Letter of Credit, the maximum amount that any
Revolving Lender shall be required to fund, whether as a Revolving Loan or as a
participation, shall not exceed such Lender’s Revolving Commitment Percentage of
such drawing except as otherwise provided in Section 3.9(d). If the notice
referenced in the second sentence of Section 2.4(e) is received by a Revolving
Lender not later than 11:00 a.m. Central time, then such Lender shall make such
payment available to the Administrative Agent not later than 2:00 p.m. Central
time on the date of demand therefor; otherwise, such payment shall be made
available to the Administrative Agent not later than 1:00 p.m. Central time on
the next succeeding Business Day. Each Revolving Lender’s obligation to make
such payments to the Administrative Agent under this subsection, whether as a
Base Rate Loan or as a participation, and the Administrative Agent’s right to
receive the same for the account of the applicable Issuing Bank, shall be
absolute, irrevocable and unconditional and shall not be affected in any way by
any circumstance whatsoever,




45

--------------------------------------------------------------------------------





including without limitation, (i) the failure of any other Revolving Lender to
make its payment under this subsection, (ii) the financial condition of the
Borrower or any other Loan Party, (iii) the existence of any Default or Event of
Default, including any Event of Default described in Section 11.1(e) or (f),
(iv) the termination of the Revolving Commitments or (v) the delivery of Cash
Collateral in respect of any Extended Letter of Credit. Each such payment to the
Administrative Agent for the account of the applicable Issuing Bank shall be
made without any offset, abatement, withholding or deduction whatsoever.
(k)    Information to Lenders. Promptly following any change in Letters of
Credit outstanding issued by an Issuing Bank, such Issuing Bank shall deliver to
the Administrative Agent, which shall promptly deliver the same to each
Revolving Lender and the Borrower, a notice describing the aggregate amount of
all Letters of Credit issued by such Issuing Bank outstanding at such time. Upon
the request of the Administrative Agent from time to time, an Issuing Bank shall
deliver any other information reasonably requested by the Administrative Agent
(or a Lender through the Administrative Agent) with respect to such Letter of
Credit that is the subject of the request. Other than as set forth in this
subsection, the Issuing Banks and the Administrative Agent shall have no duty to
notify the Lenders regarding the issuance or other matters regarding Letters of
Credit issued hereunder. The failure of any Issuing Bank or the Administrative
Agent to perform its requirements under this subsection shall not relieve any
Revolving Lender from its obligations under the immediately preceding subsection
(j).
(l)    Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.
Section 2.5.     Swingline Loans.
(a)    Swingline Loans. Subject to the terms and conditions hereof, including,
without limitation, Section 2.16, each Swingline Lender severally and not
jointly agrees to make Swingline Loans denominated in Dollars to the Borrower,
during the period from the Effective Date to but excluding the Swingline
Maturity Date, in an aggregate principal amount at any one time outstanding up
to, but not exceeding, $50,000,000 (the “Swingline Sublimit”), as such amount
may be reduced from time to time in accordance with the terms hereof; provided
that no Swingline Lender shall be obligated to make Swingline Loans in an
aggregate outstanding principal amount in excess of the lesser of (i) one-half
of the Swingline Sublimit and (ii) an amount equal to (x) the Revolving
Commitment of such Swingline Lender in its capacity as a Revolving Lender minus
(y) the aggregate outstanding principal amount of Revolving Loans (including
Swingline Loans) and Letter of Credit Liabilities made by such Swingline Lender
in its capacity as a Revolving Lender (such lesser amount being such Swingline
Lender’s “Swingline Availability”). If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitments in effect at such time or the aggregate principal amount of
Swingline Loans made by any Swingline Lender shall exceed such Swingline
Lender’s Swingline Availability, the Borrower shall immediately pay the
Administrative Agent for the account of the applicable Swingline Lender the
amount of such excess. Subject to the terms and conditions of this Agreement,
the Borrower may borrow, repay and reborrow Swingline Loans hereunder.
Outstanding Swingline Loans shall reduce availability under the Revolving
Commitments on a dollar-for-dollar basis.
(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the applicable Swingline Lender notice pursuant to a
Notice of Swingline Borrowing or telephonic notice of each borrowing of a
Swingline Loan. Each Notice of Swingline Borrowing shall be delivered to such
Swingline Lender and the Administrative Agent no later than 11:00 a.m. Central
time on the proposed




46

--------------------------------------------------------------------------------





date of such borrowing. Any telephonic notice shall include all information to
be specified in a written Notice of Swingline Borrowing and shall be promptly
confirmed in writing by the Borrower pursuant to a Notice of Swingline Borrowing
sent to such Swingline Lender and the Administrative Agent by telecopy,
electronic mail or other similar form of communication on the same day of the
giving of such telephonic notice. Not later than 1:00 p.m. Central time on the
date of the requested Swingline Loan, the applicable Swingline Lender will make
the proceeds of such Swingline Loan available to the Administrative Agent at its
Principal Office in Dollars, in immediately available funds, for the account of
the Borrower. The Administrative Agent shall, subject to satisfaction of the
applicable conditions set forth in Section 6.2 for such borrowing, make the
amount so received available to the Borrower on such date by depositing the same
in Dollars in immediately available funds, in an account of the Borrower
designated by the Borrower in its Disbursement Instruction Agreement.
(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans accruing interest at the Base Rate or at such other rate or
rates as the Borrower and the applicable Swingline Lender may agree from time to
time in writing. Interest on Swingline Loans is solely for the account of the
applicable Swingline Lender (except to the extent a Revolving Lender acquires a
participating interest in a Swingline Loan pursuant to subsection (e) of this
Section 2.5). All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.6 with respect to
interest on Base Rate Loans (except as the applicable Swingline Lender and the
Borrower may otherwise agree in writing in connection with any particular
Swingline Loan made by such Swingline Lender).
(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $500,000 and integral multiples of $100,000 in excess thereof, or such
other minimum amounts agreed to by the applicable Swingline Lender and the
Borrower. Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans comprising a single Swingline Loan (or such other minimum
amounts upon which the applicable Swingline Lender and the Borrower may agree)
and in connection with any such prepayment, the Borrower must give such
Swingline Lender and the Administrative Agent prior written notice thereof no
later than 12:00 noon Central time on the day prior to the date of such
prepayment.
(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one (1) Business Day of demand therefor by the
applicable Swingline Lender and, in any event, within five (5) Business Days
after the date such Swingline Loan was made (or, if earlier, the date following
the making of such Swingline Loan on which any Revolving Loan shall be made
pursuant to Section 2.1); provided, that the proceeds of a Swingline Loan may
not be used to pay a Swingline Loan. Any Swingline Lender making demand for
repayment of a Swingline Loan made by such Swingline Lender shall notify the
Administrative Agent of such demand on the date such demand is made.
Notwithstanding the foregoing, the Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Swingline Loans
on the Swingline Maturity Date (or such earlier date as the Swingline Lenders
and the Borrower may agree in writing). In lieu of demanding repayment of any
outstanding Swingline Loan from the Borrower, the applicable Swingline Lender
may, on behalf of the Borrower (which hereby irrevocably directs the applicable
Swingline Lender to act on its behalf), request a borrowing of Revolving Loans
that are Base Rate Loans from the Revolving Lenders in an amount equal to the
principal balance of such Swingline Loan. The amount limitations contained in
the second sentence of Section 2.1(a) shall not apply to any borrowing of such
Revolving Loans made pursuant to this subsection. Such Swingline Lender shall
give notice to the Administrative Agent of any such borrowing of Revolving Loans
not later than 11:00 a.m. Central time at least one (1) Business Day prior to
the proposed date of such borrowing. Promptly after receipt of such notice of
borrowing of Revolving Loans from such Swingline Lender under




47

--------------------------------------------------------------------------------





the immediately preceding sentence, the Administrative Agent shall notify each
Revolving Lender of the proposed borrowing. Not later than 11:00 a.m. Central
time on the proposed date of such borrowing, each Revolving Lender will make
available to the Administrative Agent at the Principal Office for the account of
such Swingline Lender, in immediately available funds, the proceeds of the
Revolving Loan to be made by such Lender. The Administrative Agent shall pay the
proceeds of such Revolving Loans to such Swingline Lender, which shall apply
such proceeds to repay such Swingline Loan. If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including without limitation, the existence of any of
the Defaults or Events of Default described in Sections 11.1(e) or (f), each
Revolving Lender shall purchase from the applicable Swingline Lender, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Revolving Commitment Percentage of such Swingline Loan, by
directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Administrative Agent for the account of such
Swingline Lender in Dollars and in immediately available funds. A Revolving
Lender’s obligation to purchase such a participation in a Swingline Loan shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, any Swingline Lender or any
other Person whatsoever, (ii) the existence of a Default or Event of Default
(including without limitation, any of the Defaults or Events of Default
described in Sections 11.1 (e) or (f)), or the termination of any Revolving
Lender’s Revolving Commitment, (iii) the existence (or alleged existence) of an
event or condition which has had or could reasonably be expected to have a
Material Adverse Effect, (iv) any breach of any Loan Document by the
Administrative Agent, any Lender, the Borrower or any other Loan Party, or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If such amount is not in fact made available to
such Swingline Lender by any Revolving Lender, such Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate. If such Lender does not pay such amount forthwith upon such
Swingline Lender’s demand therefor, and until such time as such Lender makes the
required payment, such Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Revolving Lenders to purchase a participation therein).
Further, such Lender shall be deemed to have assigned any and all payments made
of principal and interest on its Revolving Loans, and any other amounts due it
hereunder, to such Swingline Lender to fund Swingline Loans in the amount of the
participation in Swingline Loans that such Lender failed to purchase pursuant to
this Section until such amount has been purchased (as a result of such
assignment or otherwise).
Section 2.6.     Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender (subject to Sections 2.10 and 5.2) for the period from and
including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:
(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate Loans
with respect to such Loan;
(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans
with respect to such Loan;
(iii)    [intentionally omitted];




48

--------------------------------------------------------------------------------





(iv)    if such Loan is an Absolute Rate Loan, at the Absolute Rate for such
Loan for the Interest Period therefor quoted by the Lender making such Loan in
accordance with Section 2.3; and
(v)    if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus the LIBOR Margin quoted by the Lender making such
Loan in accordance with Section 2.3.
Notwithstanding the foregoing, (x) automatically upon any Event of Default under
Section 11.1(a), (e) or (f) or (y) at the option of the Requisite Lenders (by
notice to the Borrower) while any other Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and each
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender (if any) to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).
(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) with respect to any Base Rate
Loan, quarterly in arrears on the first Business Day of each of January, April,
July and October, commencing with the first such date occurring after the
Effective Date, (ii) with respect to any LIBOR Loan, on the last day of the
Interest Period applicable thereto and, in the case of any LIBOR Loan with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at three months’ duration after the
first day of such Interest Period and (iii) on any date on which the principal
balance of such Loan is due and payable in full (whether at maturity, due to
acceleration or otherwise). Interest payable at the Post-Default Rate shall be
payable from time to time on demand. All determinations by the Administrative
Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.
Section 2.7.     Number of Interest Periods.
There may be no more than fifteen (15) different Interest Periods for LIBOR
Loans and Bid Rate Loans collectively outstanding at the same time.
Section 2.8.     Repayment of Loans.
(a)    Revolving Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Revolving Termination Date.
(b)    Term Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Term Loans on the Term
Loan Maturity Date.
(c)    Bid Rate Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued interest on, each Bid Rate Loan on the last day of
the Interest Period of such Bid Rate Loan; it being acknowledged that the
Borrower may repay any Bid Rate Loans with the proceeds of Revolving Loans or
Swingline Loans.




49

--------------------------------------------------------------------------------





Section 2.9.     Prepayments.
(a)    Optional. Subject to Section 5.4, the Borrower may prepay any Loan (other
than a Bid Rate Loan) at any time without premium or penalty. A Bid Rate Loan
may only be prepaid (i) with the prior written consent of the Lender holding
such Bid Rate Loan, (ii) to the extent the Borrower has expressly stated in the
Bid Rate Quote Request for such Bid Rate Loans that such Bid Rate Loans are
subject to prepayment at the option of the Borrower or (iii) on the Termination
Date. The Borrower shall give the Administrative Agent at least three (3)
Business Days’ prior written notice of the prepayment, in the case of any LIBOR
Loan in Dollars, and one (1) Business Day’s prior written notice of the
prepayment, in the case of any Base Rate Loan. Each voluntary prepayment of
Loans shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof. Any notice of prepayment may be
conditioned upon the consummation of any financing or acquisition or similar
transaction and, to the extent such condition is not satisfied by the date of
prepayment specified therein, such notice of prepayment may be revoked or the
date of prepayment specified therein may be delayed.
(b)    Mandatory.
(i)    Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and Bid Rate Loans,
together with the aggregate amount of all Letter of Credit Liabilities, exceeds
the aggregate amount of the Revolving Commitments, the Borrower shall, within
one (1) Business Day of demand, pay to the Administrative Agent for the account
of the Revolving Lenders, the amount of such excess.
(ii)    [Intentionally Omitted].
(iii)    Bid Rate Facility Overadvance. If at any time the aggregate principal
amount of all outstanding Bid Rate Loans exceeds one half of the aggregate
amount of all Revolving Commitments at such time, then the Borrower shall
immediately pay to the Administrative Agent for the accounts of the applicable
Lenders the amount of such excess.
(iv)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied first, to outstanding Reimbursement
Obligations, if any, second, to outstanding Swingline Loans, if any, third, to
outstanding Revolving Loans, if any, fourth, to outstanding Bid Rate Loans, if
any, pro rata in accordance with Section 3.2 and if any Letters of Credit are
outstanding at such time, the remainder, if any, shall be deposited into the
Letter of Credit Collateral Account for application to any Reimbursement
Obligations. Amounts paid under the preceding subsection (b)(iii) shall be
applied in accordance with Section 3.2(g). If the Borrower is required to pay
any outstanding LIBOR Loans or LIBOR Margin Loans by reason of this Section
prior to the end of the applicable Interest Period therefor, the Borrower shall
pay all amounts due under Section 5.4.
(c)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section shall affect any of the Borrower’s obligations
under any Derivatives Contracts entered into with respect to the Loans.
Section 2.10.     Continuation.
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
Loan. Each Continuation of a LIBOR Loan shall be in an aggregate minimum




50

--------------------------------------------------------------------------------





amount of $2,500,000 and integral multiples of $500,000 in excess of that
amount, and each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrower giving to the Administrative
Agent a Notice of Continuation not later than 11:00 a.m. Central time on the
third (3rd) Business Day prior to the date of any such Continuation. Any notice
by the Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans or
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, unless repaid such Loan will automatically, on the last day of
the current Interest Period therefor and notwithstanding the first sentence of
Section 2.11 or the Borrower’s failure to comply with any of the terms of such
Section 2.11, Convert into a Base Rate Loan.
Section 2.11.     Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, that a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $2,500,000 and integral multiples of $500,000 in excess of that
amount. Each such Notice of Conversion shall be given not later than 11:00 a.m.
Central time three (3) Business Days prior to the date of any proposed
Conversion. Promptly after receipt of a Notice of Conversion, the Administrative
Agent shall notify each Lender of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telecopy,
electronic mail or other similar form of communication in the form of a Notice
of Conversion specifying (a) the requested date of such Conversion, (b) the Type
of Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. If the Borrower shall elect a conversion to LIBOR Loans but fail
to select an Interest Period for any LIBOR Loan in accordance with this Section,
the Borrower shall be deemed to have selected an Interest Period of one month.
Each Notice of Conversion shall be irrevocable by and binding on the Borrower
once given.
Section 2.12.     Notes.
(a)    Notes. In the case of each Revolving Lender that has notified the
Administrative Agent in writing that it elects to receive a Revolving Note, the
Revolving Loans made by such Revolving Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to the order of such
Revolving Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed. To the extent
requested by any Revolving Lender making a Bid Rate Loan, the Bid Rate Loans
made by a Revolving Lender to the Borrower shall, in addition to this Agreement,
also be evidenced by a Bid Rate Note payable to the order of such Revolving
Lender. The Swingline Loans made by any Swingline Lender to the Borrower shall,
in addition to this Agreement, also be evidenced at the request of such
Swingline Lender by a Swingline Note payable to the order of such Swingline
Lender. To the extent requested by any Term Loan Lender, the Term Loan made by a
Term Loan Lender shall, in




51

--------------------------------------------------------------------------------





addition to this Agreement, also be evidenced by a Term Note, payable to the
order of such Term Loan Lender in a principal amount equal to the amount of its
Term Loan and otherwise duly completed.
(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8, in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8 shall be
controlling.
(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an agreement of indemnity from such Lender in form reasonably
satisfactory to the Borrower, which agreement of indemnity shall be unsecured
but shall not impair any right of set-off the Borrower may have against such
Lender in connection with any loss incurred by the Borrower as a result of such
lost note, or (B) in the case of mutilation, upon surrender and cancellation of
such Note, the Borrower shall at its own expense execute and deliver to such
Lender a new Note dated the date of such lost, stolen, destroyed or mutilated
Note.
Section 2.13.     Voluntary Reductions of the Revolving Commitments and Term
Loan Commitments.
(a)    The Borrower shall have the right to terminate or reduce the aggregate
unused amount of the Revolving Commitments (for which purposes of calculating
use of the Revolving Commitments shall be deemed to include the aggregate amount
of all Letter of Credit Liabilities and the aggregate principal amount of all
outstanding Bid Rate Loans and Swingline Loans) at any time and from time to
time without penalty or premium upon not less than three (3) Business Days’
prior written notice to the Administrative Agent of each such termination or
reduction (or, in the case of any termination in full of the Revolving
Commitments, such later notice as is reasonably acceptable to the Administrative
Agent), which notice shall specify the effective date thereof and the amount of
any such reduction (which in the case of any partial reduction of the Revolving
Commitments shall not be less than $25,000,000 and integral multiples of
$5,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given and effective only upon receipt by the Administrative Agent (any
notice satisfying such requirements, including as it relates to other Tranches
as provided below in this Section 2.13, a “Commitment Reduction Notice”).
(b)    [Intentionally Omitted].
(c)    Notwithstanding the foregoing clause (a), the Borrower may not reduce the
aggregate amount of the Revolving Commitments below $100,000,000 unless the
Borrower is terminating the Revolving Commitments in full. Any notice of
termination may be conditioned upon the consummation of any financing or
acquisition or similar transaction and, to the extent such condition is not
satisfied by the effective date specified therein, such notice of termination
may be revoked or the effective date specified therein may be delayed. Promptly
after receipt of a Commitment Reduction Notice the Administrative Agent shall
notify each Revolving Lender of the proposed termination or Revolving Commitment
reduction. The Revolving Commitments, once reduced or terminated pursuant to
this Section, may not be increased or reinstated. The Borrower shall pay fees
and, to the extent any Revolving Loans are required to be repaid in connection
with such reduction or termination, interest, on such Revolving Loans accrued to
the date of such reduction or termination of the Revolving Commitments to the
Administrative Agent for the account of the applicable




52

--------------------------------------------------------------------------------





Revolving Lenders, including but not limited to any applicable compensation due
to such Revolving Lender in accordance with Section 5.4.
(d)    The Borrower shall have the right to terminate or reduce the aggregate
unused amount of the undrawn Term Loan Commitments at any time and from time to
time without penalty or premium upon delivery of a Commitment Reduction Notice
to the Administrative Agent not less than three (3) Business Days prior to the
date of such termination or reduction in the Term Loan Commitments. Any notice
of termination may be conditioned upon the consummation of any financing or
acquisition or similar transaction and, to the extent such condition is not
satisfied by the effective date specified therein, such notice of termination
may be revoked or the effective date specified therein may be delayed. Promptly
after receipt of a Commitment Reduction Notice the Administrative Agent shall
notify each Term Loan Lender of the proposed termination or Term Loan Commitment
reduction. The Term Loan Commitments, once reduced or terminated pursuant to
this Section, may not be increased or reinstated. The Borrower shall pay all
fees on the Term Loan Commitments subject to such termination or reduction
accrued to the date of such reduction or termination of the Term Loan
Commitments to the Administrative Agent for the account of the Term Loan
Lenders.
Section 2.14.     Extension Option.
The Borrower shall have the right, exercisable two times, to request that the
Administrative Agent and the Revolving Lenders extend the Revolving Termination
Date for an additional period of six (6) months. The Borrower may exercise each
such right only by executing and delivering to the Administrative Agent at least
thirty (30) days but not more than one hundred eighty (180) days prior to the
then-current Revolving Termination Date a written request for such extension (an
“Extension Request”). The Administrative Agent shall notify the Revolving
Lenders if it receives an Extension Request promptly upon receipt thereof.
Subject to satisfaction of the following conditions, the Revolving Termination
Date shall be extended for six (6) months from the then-current Revolving
Termination Date, effective upon receipt by the Administrative Agent of the
Extension Request and payment of the fee referred to in the following clause
(y): (x) immediately prior to such extension and immediately after giving effect
thereto, (A) no Default or Event of Default shall exist and (B) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, Material Adverse Effect or
similar language, in which case such representation or warranty shall be true
and correct in all respects) on and as of the date of such extension with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties relate to an earlier date (in which
case such representations and warranties shall have been true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, Material Adverse Effect or similar language, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and (y) the Borrower shall have paid the Fees payable
under Section 3.5(e). At any time prior to the effectiveness of any such
extension, upon the Administrative Agent’s request, the Borrower shall deliver
to the Administrative Agent a certificate from the chief executive officer or
chief financial officer certifying the matters referred to in the immediately
preceding clauses (x)(A) and (x)(B). The Administrative Agent shall promptly
notify the Borrower once the foregoing conditions have been satisfied and of the
new Revolving Termination Date.
Section 2.15.     Expiration Date of Letters of Credit Past Revolving Commitment
Termination.
If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, provide additional




53

--------------------------------------------------------------------------------





Cash Collateral to the Administrative Agent, for its benefit and the benefit of
the Revolving Lenders and the Issuing Banks, for deposit into the Letter of
Credit Collateral Account, in an amount equal to the amount of such excess.
Section 2.16.     Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make a Revolving Loan or Bid Rate Loan, no
Issuing Bank shall be required to issue a Letter of Credit and no reduction of
the Revolving Commitments pursuant to Section 2.13 shall take effect, if
immediately after the making of such Revolving Loan, the issuance of such Letter
of Credit or such reduction in the Revolving Commitments (after giving effect to
any substantially concurrent prepayments or repayments):
(i)    the aggregate principal amount of all outstanding Revolving Loans, Bid
Rate Loans and Swingline Loans, together with the aggregate amount of all Letter
of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time; or
(ii)    the aggregate principal amount of all outstanding Bid Rate Loans would
exceed 50.0% of the aggregate amount of the Revolving Commitments at such time.
Section 2.17.     Increase in Revolving Commitments; Incremental Term Loans.
The Borrower shall have the right to request increases in the aggregate amount
of the Revolving Commitments or enter into one or more Tranches of term loans
denominated in Dollars (each an “Incremental Term Loan”) by providing written
notice to the Administrative Agent, which notice shall be irrevocable once
given; provided, however, that any such increases and all such Incremental Term
Loans shall not exceed an aggregate amount of $600,000,000. Each such increase
in the Revolving Commitments or issuance of Incremental Term Loans must be an
aggregate minimum amount of $25,000,000 and integral multiples of $25,000,000
(or such other amount as may be acceptable to each Issuing Bank, the
Administrative Agent and the Borrower) in excess thereof. The Administrative
Agent, in consultation with the Borrower, shall manage all aspects of the
syndication of such increase in the Revolving Commitments or issuance of
Incremental Term Loans, including decisions as to the selection of the existing
Lenders and/or other banks, financial institutions and other institutional
lenders to be approached with respect to such increase and the allocations of
the increase in the Revolving Commitments or issuance of Incremental Term Loans
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders. No Lender shall be obligated in any way whatsoever to
increase its Revolving Commitment, provide a new Revolving Commitment or
participate in such Incremental Term Loans, and any new Lender becoming a party
to this Agreement in connection with any such requested increase must be an
Eligible Assignee consented to by the Borrower, the Administrative Agent and, in
the case of an increase in the Revolving Commitment, each Issuing Bank and each
Swingline Lender (in each case, such consent not to be unreasonably withheld,
conditioned or delayed). If a new Revolving Lender becomes a party to this
Agreement, or if any existing Revolving Lender is increasing its Revolving
Commitment, such Lender shall on the date it becomes a Lender hereunder (or in
the case of an existing Lender, increases its Revolving Commitment) (and as a
condition thereto) purchase from the other Revolving Lenders its Revolving
Commitment Percentage (determined with respect to the Lenders’ respective
Revolving Commitments and after giving effect to the increase of Revolving
Commitments) of any outstanding Revolving Loans, by making available to the
Administrative Agent for the account of such other Revolving Lenders, in same
day funds, an amount equal to (A) the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Revolving Lenders
under Section 2.4(j) that have not been repaid, plus (C) interest accrued and
unpaid to and as of such date on such




54

--------------------------------------------------------------------------------





portion of the outstanding principal amount of such Revolving Loans. The
Borrower shall pay to the Revolving Lenders amounts payable, if any, to such
Revolving Lenders under Section 5.4 as a result of the prepayment of any such
Revolving Loans. Revolving Loans made pursuant to any increased Revolving
Commitment shall rank pari passu in right of payment with the Revolving Loans
and the Term Loans and shall be treated substantially the same as (and in any
event no more favorably than) the Revolving Loans. The Incremental Term Loans
(a) shall rank pari passu in right of payment with the Revolving Loans and the
Term Loans, (b) shall have the weighted average life to maturity no shorter than
the remaining weighted average life to maturity of the then-existing Term Loans,
(c) shall be subject to Applicable Margins that may deviate from the pricing of
the Revolving Loans and the existing Term Loans as may be agreed by the Borrower
and the Lenders providing such Incremental Term Loans and (d) the terms and
provisions thereof shall be as agreed by the Borrower and the Lenders providing
such Incremental Term Loans and, taken as a whole, shall not be materially more
restrictive, taken as a whole, than the terms set forth herein and in the other
Loan Documents, except for (i) the terms and provisions applicable to any
Tranche of Incremental Term Loans maturing after the Term Loan Maturity Date and
(ii) terms and conditions that are made applicable to the then-existing Term
Loans and Revolving Loans (it being agreed that such terms and conditions may be
made applicable to the then-existing Term Loans and the Revolving Loans in the
sole discretion of the Borrower and without requiring the consent of the
Administrative Agent or any Lender). Incremental Term Loans may be made
hereunder pursuant to an amendment or an amendment and restatement (an
“Incremental Term Loan Amendment”) of this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Lender participating in
such Tranche and the Administrative Agent. The Incremental Term Loan Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.17. Effecting the increase of the Revolving Commitments or
issuance of Incremental Term Loans under this Section is subject to the
following conditions precedent: (w) the approval of any new Lender (other than
an Eligible Assignee) by the Administrative Agent and, solely with respect to
any new Revolving Lender, each Swingline Lender and each Issuing Bank, (x) no
Default or Event of Default shall be in existence on the effective date of such
increase, (y) the representations and warranties made or deemed made by the
Borrower and any other Loan Party in any Loan Document to which such Loan Party
is a party shall be true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, Material Adverse
Effect or similar language, in which case such representation or warranty shall
be true and correct in all respects) on the effective date of such increase
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, Material Adverse Effect
or similar language, in which case such representation or warranty shall be true
and correct in all respects) on and as of such earlier date), and (z) the
Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) resolutions adopted by the general
partner of the Borrower authorizing such increase and (B) resolutions adopted by
the board of directors, general partner, managers, members or other appropriate
governing body of each Guarantor authorizing the guaranty of such increase; and
(ii) customary opinion of counsel to the Borrower and the Guarantors, and
addressed to the Administrative Agent and the Lenders covering such customary
matters as reasonably requested by the Administrative Agent; and (iii) new
Revolving Notes or Term Notes executed by the Borrower, payable to any new
Lenders and replacement Revolving Notes or Term Notes executed by the Borrower,
payable to any existing Lenders increasing their Revolving Commitments or
participating in the issuance of the Incremental Term Loans, in the amount of
such Revolving Lender’s Revolving Commitment at the time of the effectiveness of
the applicable increase in the aggregate amount of the Revolving Commitments or
such Term Loan Lender’s Term Loan Commitment at the time of the effectiveness of
such Incremental Term Loans, in each case, to the extent requested by such
Lender at least two (2) Business




55

--------------------------------------------------------------------------------





Days prior to the proposed effective date of such increase in Revolving
Commitment Incremental Term Loans . In connection with any increase in the
aggregate amount of the Revolving Commitments or issuance of Incremental Term
Loans pursuant to this Section 2.17 any Lender becoming a party hereto shall
(1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Lender that is organized under the
laws of a jurisdiction outside of the United States of America, provide to the
Administrative Agent, its name, address, tax identification number and/or such
other information as shall be necessary for the Administrative Agent to comply
with “know your customer” and Anti-Money Laundering Laws, including, without
limitation, the Patriot Act.
Section 2.18.     Funds Transfer Disbursements.
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.
Section 2.19.     [Intentionally Omitted].
Section 2.20.     Judgment Currency.
If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s main office on the Business
Day preceding that on which final, non appealable judgment is given. The
obligations of the Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 3.1, such Lender or the Administrative Agent, as the case may be, agrees
to remit such excess to the Borrower.
ARTICLE III.     PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1.     Payments.
(a)    Payments by Borrower. All payments of principal, interest, Fees and other
amounts to be made by the Borrower under this Agreement, the Notes or any other
Loan Document shall be made in Dollars, in immediately available funds, without
setoff, deduction or counterclaim (excluding Taxes required to be withheld
pursuant to Section 3.10), to the Administrative Agent at the Principal Office,
not later than 2:00 p.m. Central time on the date on which such payment shall
become due (each such payment made after such time on such due date to be deemed
to have been made on the next succeeding Business Day) or, in the case




56

--------------------------------------------------------------------------------





of any optional prepayment of all outstanding Obligations on the Termination
Date, at such later time on such Termination Date as is reasonably acceptable to
the Administrative Agent. Subject to Section 11.5, the Borrower shall, at the
time of making each payment under this Agreement or any other Loan Document,
specify to the Administrative Agent the amounts payable by the Borrower
hereunder to which such payment is to be applied. Each payment received by the
Administrative Agent for the account of a Lender under this Agreement or any
Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. Each payment received by the
Administrative Agent for the account of an Issuing Bank under this Agreement
shall be paid to such Issuing Bank by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Issuing Bank
to the Administrative Agent from time to time, for the account of such Issuing
Bank. In the event the Administrative Agent fails to pay such amounts to such
Lender or such Issuing Bank, as the case may be, within one (1) Business Day of
receipt of such amounts, the Administrative Agent shall pay interest on such
amount until paid at a rate per annum equal to the Federal Funds Rate from time
to time in effect. If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.
(b)    [Intentionally Omitted].
(c)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
an Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Banks, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or such Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
Section 3.2.     Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each payment of the fees
under Sections 3.5(a), 3.5(b), the first sentence of 3.5(c), and 3.5(e) shall be
made for the account of the applicable Revolving Lenders, and each termination
or reduction of the Revolving Commitments under Section 2.13 shall be applied to
the respective applicable Revolving Commitments of the applicable Revolving
Lenders, pro rata according to the amounts of their respective applicable
Revolving Commitments; (b) each payment or prepayment of principal of Revolving
Loans shall be made for the account of the applicable Revolving Lenders pro rata
in accordance with the respective unpaid principal amounts of the applicable
Revolving Loans held by them, provided that, subject to Section 3.9, if
immediately prior to giving effect to any such payment in respect of Revolving
Loans the outstanding principal amount of the applicable Revolving Loans shall
not be held by the applicable Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the applicable Revolving
Loans in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the applicable Revolving Loans being held by the
applicable Revolving Lenders pro




57

--------------------------------------------------------------------------------





rata in accordance with such respective applicable Revolving Commitments;
(c) the making of Term Loans under Section 2.2(a) shall be made from the Term
Loan Lenders, pro rata according to the amounts of their respective Term Loan
Commitments; (d) each payment or prepayment of principal of any Tranche of Term
Loans shall be made for the account of the applicable Term Loan Lenders pro rata
in accordance with the respective unpaid principal amounts of the Term Loans of
such Tranche held by them; (e) each payment of interest on Revolving Loans or
Term Loans shall be made for the account of the applicable Revolving Lenders or
Term Loan Lenders, as applicable, pro rata in accordance with the amounts of
interest on such Revolving Loans or Term Loans, as applicable, then due and
payable to the respective Lenders; (f) the Conversion and Continuation of
Revolving Loans or Term Loans of a particular Type (other than Conversions
provided for by Sections 5.1(c) and 5.5.) shall be made pro rata among the
Revolving Lenders or Term Loan Lenders, as applicable, according to the amounts
of their respective Revolving Loans or Term Loans, as applicable, and the then
current Interest Period for each Lender’s portion of each such Loan of such Type
shall be coterminous; (g) each prepayment of principal of Bid Rate Loans
pursuant to Section 2.9(b)(iii) shall be made for account of the Lenders then
owed Bid Rate Loans pro rata in accordance with the respective unpaid principal
amounts of the Bid Rate Loans then owing to each such Lender; (h) the Revolving
Lenders’ participation in, and payment obligations in respect of, Swingline
Loans under Section 2.5, shall be in accordance with their respective Revolving
Commitment Percentages; and (i) the Revolving Lenders’ participation in, and
payment obligations in respect of, Letters of Credit under Section 2.4, shall be
in accordance with their respective Revolving Commitment Percentages. All
payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the applicable Swingline Lender only
(except to the extent any Revolving Lender shall have acquired a participating
interest in any such Swingline Loan pursuant to Section 2.5(e), in which case
such payments shall be pro rata in accordance with such participating
interests).
Section 3.3.     Sharing of Payments, Etc.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations owing to such Lender resulting in such Lender
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other such Obligation greater than the share thereof
as provided in Section 3.2 or Section 11.5, as applicable, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other Obligations owing to the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the applicable Lenders ratably in accordance with Section 3.2
or Section 11.5, as applicable; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 3.9(e) or (z) any payment obtained by a Lender as
consideration for the assignment of, or sale of a participation in, any of its
Loans or participations in Swingline Loans or Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender




58

--------------------------------------------------------------------------------





were a direct creditor of the Borrower in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising any such right with respect to any other indebtedness or obligation
of the Borrower.
Section 3.4.     Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5.     Fees.
(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in the
Fee Letter.
(b)    Facility Fees. During the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders a facility fee equal to the daily
aggregate amount of the Revolving Commitments (whether or not utilized) times a
rate per annum equal to the Applicable Facility Fee. Such fee shall be payable
quarterly in arrears on the first Business Day of each January, April, July and
October during the term of this Agreement until the earlier of the Revolving
Termination Date and date of termination of the Revolving Commitments or
reduction of the Revolving Commitments to zero, and on such earlier date. The
Borrower acknowledges that the fee payable under this Section 3.5(b) is a bona
fide commitment fee and is intended as reasonable compensation to the Lenders
for committing to make funds available to the Borrower as described herein and
for no other purposes.
(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for LIBOR Loans times the daily average
Stated Amount of each Letter of Credit for the period from and including the
date of issuance of such Letter of Credit (x) to and including the date such
Letter of Credit expires or is cancelled or terminated or (y) to but excluding
the date such Letter of Credit is drawn in full. In addition to such fees, the
Borrower shall pay to each Issuing Bank solely for its own account, an issuance
or fronting fee in respect of each Letter of Credit issued by such Issuing Bank
equal to one eighth of one percent (0.125%) of the initial Stated Amount of such
Letter of Credit; provided, however, in no event shall the aggregate amount of
such fee in respect of any Letter of Credit be less than $1,000. The fees
provided for in this subsection shall be nonrefundable and payable, in the case
of the fee provided for in the first sentence, in arrears (i) quarterly on the
first Business Day of January, April, July and October until the earlier of the
Revolving Termination Date and the date on which the Revolving Commitments are
terminated or reduced to zero, and on such earlier date, and (ii) thereafter,
solely to the extent any Letters of Credit remain outstanding that have not been
Cash Collateralized in accordance with the terms of this Agreement, from time to
time on demand of the Administrative Agent and in the case of the fee provided
for in the second sentence, at the time of issuance of such Letter of Credit.
The Borrower shall pay directly to each Issuing Bank from time to time on demand
all commissions, charges, costs and expenses in the amounts customarily charged
or incurred by such Issuing Bank from time to time in like circumstances with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or any other transaction relating thereto.




59

--------------------------------------------------------------------------------





(d)    Bid Rate Loan Fees. The Borrower agrees to pay to the Administrative
Agent a fee equal to $1,000 at the time of each Bid Rate Quote Request made
hereunder for services rendered by the Administrative Agent in connection with
the Bid Rate Loans.
(e)    Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Termination Date in accordance with Section 2.14, the
Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a fee equal to 0.075% of the amount of such Revolving Lender’s
aggregate Revolving Commitment (whether or not utilized) in effect on the
effective date of such extension. Such fee shall be due and payable in full on
and as a condition to the effective date of such extension.
(f)    [Intentionally Omitted].
(g)    Ticking Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Term Loan Lender, in respect of each Term Loan Lender’s Term
Loan Commitment, a ticking fee, which shall accrue at one quarter of one percent
(0.25%) per annum on the daily amount of such Lender’s remaining Term Loan
Commitment. Such fee shall be payable (i) quarterly in arrears on the first
Business Day of each January, April, July and October until the earlier of the
expiration date of the Term Loan Availability Period and the date the Term Loan
Commitment has been terminated or reduced to zero, and on such earlier date and
(ii) upon any date on which a Term Loan installment is drawn. The Borrower
acknowledges that the fee payable hereunder is a bona fide commitment fee and is
intended as reasonable compensation to the Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes.
(h)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.
All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of facility fees and participation fees, to the applicable Lenders. Fees paid
shall not be refundable under any circumstances.
Section 3.6.     Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed.
Section 3.7.     Usury.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with Applicable Law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate. All charges other than
charges for the use of money shall be fully earned and nonrefundable when due.
If Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to Borrower. In
determining whether the interest contracted for, charged, or received by
Administrative Agent or a Lender




60

--------------------------------------------------------------------------------





exceeds the Maximum Rate, such Person may, to the extent permitted by Applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
Section 3.8.     Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.
Section 3.9.     Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders, Requisite
Revolving Lenders, Requisite Term Loan Lenders and in Section 13.6.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks or the Swingline Lenders
hereunder; third, to Cash Collateralize the Issuing Banks’ Fronting Exposures
with respect to such Defaulting Lender in accordance with subsection (e) below;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks’ future Fronting Exposures with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with subsection (e) below; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Banks or the Swingline Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or any Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or amounts owing by such Defaulting
Lender under Section 2.4(j) in respect of Letters of Credit (such amounts “L/C
Disbursements”), in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Article VI were
satisfied or waived, such payment shall be applied




61

--------------------------------------------------------------------------------





solely to pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Liabilities and
Swingline Loans are held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitment Percentages (determined without giving
effect to the immediately following subsection (d)) and all Term Loans are held
by the Term Loan Lenders pro rata as if there had been no Term Loan Lenders that
are Defaulting Lenders. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this subsection shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents thereto.
(c)    Certain Fees.
(i)    Each Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.5(b) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to the sum of (1) the outstanding principal amount
of the Revolving Loans funded by it, and (2) its Revolving Commitment Percentage
of the Stated Amount of Letters of Credit for which it has provided Cash
Collateral pursuant to the immediately following subsection (e).
(ii)    [Intentionally Omitted].
(iii)    Each Defaulting Lender shall be entitled to receive the Fee payable
under Section 3.5(c) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Revolving Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).
(iv)    No Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.5(e) or (g) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been paid to that Defaulting Lender).
(v)    With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) through (iv), the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to the immediately
following subsection (d), (y) pay to the Issuing Banks and the Swingline
Lenders, as applicable, the amount of any such Fee otherwise payable to such
Defaulting Lender to the extent not reallocated to Non-Defaulting Lenders
pursuant to the immediately following Subsection (d) and allocable to the
Issuing Banks’ or Swingline Lenders’ Fronting Exposures to such Defaulting
Lender and not, in the case of the Issuing Banks, Cash Collateralized in
accordance with Subsection (e) of this Section 3.9, and (z) not be required to
pay the remaining amount of any such Fee.
(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Revolving Lender’s participation in Letter of Credit
Liabilities and Swingline Loans shall be reallocated among the Revolving Lenders
that are Non-Defaulting Lenders in accordance with their respective Revolving
Commitment Percentages (determined without regard to such Defaulting Lender’s
Revolving Commitment) but only to the extent that (x) the conditions set forth
in Article VI are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure




62

--------------------------------------------------------------------------------





of any Revolving Lender that is a Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. Subject to Section 13.21, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Revolving Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.
(e)    Cash Collateral, Repayment of Swingline Loans.
(i)    If the reallocation described in the immediately preceding subsection
(d) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lenders’
Fronting Exposures and (y) second, Cash Collateralize the Issuing Banks’
Fronting Exposures in accordance with the procedures set forth in this
subsection.
(ii)    At any time that there shall exist a Defaulting Lender, within one (1)
Business Day following the written request of the Administrative Agent or an
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize such Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of such Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.
(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Banks, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposures of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Banks’ Fronting Exposures shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the Issuing Banks that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Banks may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the




63

--------------------------------------------------------------------------------





extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.
(f)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lenders and the Issuing Banks agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause, as
applicable, (i) the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the applicable
Lenders in accordance with their respective Revolving Commitment Percentages, as
applicable (determined without giving effect to the immediately preceding
subsection (d)) and (ii) the Term Loans to be held by the Term Loan Lenders pro
rata as if there had been no Term Loan Lenders that were Defaulting Lenders,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that, subject to Section 13.21, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(g)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
(after giving effect to any reallocations in accordance with Subsection (a) of
this Section 3.9) after giving effect to such Swingline Loan and (ii) no Issuing
Bank shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure (after giving
effect to any reallocations in accordance with subsection (d) of this Section
3.9, Cash Collateral provided by the Borrower and any defaulting Lenders at such
time) after giving effect thereto.
(h)    Purchase of Defaulting Lender’s Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent and such Defaulting Lender, demand
that such Defaulting Lender assign its Commitment and Loans to an Eligible
Assignee subject to and in accordance with the provisions of Section 13.5(b) for
a purchase price equal to (1) (x) the aggregate principal balance of all Loans
then owing to the Defaulting Lender, plus (y) the aggregate amount of payments
previously made by the Defaulting Lender under Section 2.4(j) that have not been
repaid, plus (z) any accrued but unpaid interest thereon and accrued but unpaid
fees owing to the Defaulting Lender, or (2) any other amount as may be mutually
agreed upon by such Defaulting Lender and Eligible Assignee (but net of any
amounts that such Defaulting Lender has not funded or paid as required by this
Agreement or fees to which such Defaulting Lender is not entitled pursuant to
this Section 3.09). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated to, in its sole discretion, acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 13.5(b). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 13.5(b),
shall pay to the Administrative Agent an assignment fee in the amount of $7,500.
The exercise by the Borrower of its rights under this Section shall, except as
provided in the immediately preceding sentence, be at the Borrower’s sole cost
and expense and at no cost or expense to the Administrative Agent or any of the
Lenders.




64

--------------------------------------------------------------------------------





Section 3.10.     Taxes.
(a)    Issuing Bank. For purposes of this Section, the term “Lender” includes
the Issuing Banks and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings for Indemnified Taxes applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.5 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection. The provisions of this subsection shall continue to inure to the
benefit of an Administrative Agent following its resignation or removal as
Administrative Agent.
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by




65

--------------------------------------------------------------------------------





such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding of any Tax with respect to payments made under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;




66

--------------------------------------------------------------------------------





(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Internal
Revenue Code, (x) a certificate substantially in the form of Exhibit Q-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit Q-2 or Exhibit Q-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit Q-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.




67

--------------------------------------------------------------------------------





Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
ARTICLE IV.     [INTENTIONALLY OMITTED]
ARTICLE V.     YIELD PROTECTION, ETC.
Section 5.1.     Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy and liquidity), then to the extent requested by such
Lender in writing in accordance with subsection (e) and as reasonably determined
by such Lender (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and generally consistent with similarly situated
customers of such Lender under agreements having provisions similar to this
Section 5.1, after consideration of such factors as such Lender then reasonably
determines to be relevant), from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.




68

--------------------------------------------------------------------------------





(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent on its own account or for the account of a Lender from time
to time such amounts as the Administrative Agent or such Lender may determine to
be necessary to compensate the Administrative Agent or such Lender for any costs
incurred by the Administrative Agent or such Lender that it determines are
attributable to its making, Continuing, Converting to or maintaining of any
Loans or its obligation to make, maintain, Continue or Convert any Loans
hereunder, any reduction in any amount receivable by the Administrative Agent or
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such Loans or such obligation or the maintenance by the Administrative
Agent or such Lender of capital or liquidity in respect of its Loans or its
Commitments (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that:
(i)    changes the basis of taxation of any amounts payable to the
Administrative Agent or such Lender under this Agreement or any of the other
Loan Documents in respect of any of such Loans or its Commitments (other than
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of Excluded Taxes and Connection Income Taxes);
(ii)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans or
LIBOR Margin Loans is determined to the extent utilized when determining LIBOR
for such Loans) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by the Administrative Agent or such Lender (or its parent
corporation), or any commitment of the Administrative Agent or such Lender
(including, without limitation, the Commitments of such Lender hereunder); or
(iii)    imposes on the Administrative Agent or any Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or the Loans made by the Administrative Agent or such
Lender.
In each case, to the extent requested by the Administrative Agent or such Lender
in writing in accordance with subsection (e) and as reasonably determined by the
Administrative Agent or such Lender (which determination shall be made in good
faith (and not on an arbitrary or capricious basis) and generally consistent
with similarly situated customers of the Administrative Agent or such Lender
under agreements having provisions similar to this Section 5.1, after
consideration of such factors as the Administrative Agent or such Lender then
reasonably determines to be relevant).
(c)    Lender’s Suspension of LIBOR Loans and LIBOR Margin Loans. Without
limiting the effect of the provisions of the immediately preceding subsections
(a) and (b), if by reason of any Regulatory Change, any Lender either (i) incurs
Additional Costs based on or measured by the excess above a specified level of
the amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which the interest rate on LIBOR Loans or
LIBOR Margin Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
LIBOR Margin Loans, or (ii) becomes subject to restrictions on the amount of
such a category of liabilities or assets that it may hold, then, if such Lender
so elects by notice to the Borrower (with a copy to the Administrative Agent),
the obligation of such Lender to make or Continue LIBOR Loans and/or the
obligation of such Lender to Convert Base Rate Loans into LIBOR Loans and/or the
obligation of a Revolving Lender that has outstanding a Bid Rate Quote to make
LIBOR Margin Loans hereunder shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 5.5 shall
apply).




69

--------------------------------------------------------------------------------





(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy, liquidity or similar requirement against or with
respect to or measured by reference to Letters of Credit and the result shall be
to increase the cost to an Issuing Bank of issuing (or any Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by an
Issuing Bank or any Lender hereunder in respect of any Letter of Credit, then,
upon demand by such Issuing Bank or such Lender, the Borrower shall pay
immediately to such Issuing Bank or, in the case of such Lender, to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate such Issuing Bank or such Lender for such increased
costs or reductions in amount, to the extent required by such Issuing Bank or
such Lender in writing in accordance with subsection (e) and as reasonably
determined by such Issuing Bank or such Lender, as applicable, (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of such
Issuing Bank or such Lender under agreements having provisions similar to this
Section 5.1, after consideration of such factors as such Issuing Bank or such
Lender, as applicable, then reasonably determines to be relevant).
(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank or a Lender,
to notify the Administrative Agent) of any event occurring after the Agreement
Date entitling the Administrative Agent, such Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Issuing Bank or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder except to the extent set forth in
subsection (f). The Administrative Agent, each Issuing Bank and each Lender, as
the case may be, agrees to furnish to the Borrower (and in the case of an
Issuing Bank or a Lender to the Administrative Agent as well) a certificate
setting forth the basis and amount of each request for compensation under this
Section. Determinations by the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, of the effect of any Regulatory Change shall be
conclusive and binding for all purposes, absent manifest error. The Borrower
shall pay the Administrative Agent, any such Issuing Bank or any such Lender, as
the case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(f)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to the foregoing provisions of this
Section 5.1 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Borrower of the Regulatory Change giving
rise to such increased costs or reductions (except that, if the Regulatory
Change giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof).




70

--------------------------------------------------------------------------------





Section 5.2.     Suspension of LIBOR Loans and LIBOR Margin Loans.
(a)    Anything herein to the contrary notwithstanding, unless and until a
Replacement Rate is implemented in accordance with clause (b) below, if, on or
prior to the determination of LIBOR for any Interest Period:
(i)    the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for ascertaining
LIBOR for such Interest Period;
(ii)    the Administrative Agent reasonably determines (which determination
shall be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein;
(iii)    the Administrative Agent reasonably determines (which determination
shall be conclusive) that the relevant rates of interest referred to in the
definition of LIBOR upon the basis of which the rate of interest for LIBOR Loans
for such Interest Period is to be determined are not likely to adequately cover
the cost to any Lender of making or maintaining LIBOR Loans for such Interest
Period; or
(iv)    any Revolving Lender that has outstanding a Bid Rate Quote with respect
to a LIBOR Margin Loan reasonably determines (which determination shall be
conclusive) that LIBOR will not adequately and fairly reflect the cost to such
Revolving Lender of making or maintaining such LIBOR Margin Loan;
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, (x) the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans, or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan
either prepay such Loan or Convert such Loan into a Base Rate Loan and (y) in
the case of clause (iv) above, no Revolving Lender that has outstanding a Bid
Rate Quote with respect to a LIBOR Margin Loan shall be under any obligation to
make such Loan.
(b)    Notwithstanding anything to the contrary in Section 5.2(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 5.2(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in
Dollars in the U.S. syndicated loan market or (iii) the applicable supervisor or
administrator (if any) of any applicable interest rate specified herein or any
Governmental Authority having or purporting to have jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which any applicable interest rate specified herein shall no longer be
used for determining interest rates for loans in Dollars in the U.S. syndicated
loan market, then the Administrative Agent may, to the extent practicable (with
the consent of the Borrower, which shall not be unreasonably withheld,
conditioned or delayed, and as determined by the Administrative Agent to be
generally in accordance with similar situations in other transactions in which
it is serving as administrative agent or otherwise consistent with market
practice generally), establish a replacement interest rate (the “Replacement
Rate”), in which case, the Replacement Rate shall, subject to the next two
sentences, replace such applicable interest rate for all purposes under the Loan
Documents unless and until (A) an event described in Section 5.2(a)(i) or
(a)(ii), 5.2(b)(i), 5.2(b)(ii) or 5.2(b)(iii) occurs with respect to the
Replacement Rate or (B) the Administrative Agent (or the Requisite Lenders
through the Administrative Agent) notifies the




71

--------------------------------------------------------------------------------





Borrower that the Replacement Rate does not adequately and fairly reflect the
cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate. In connection with the establishment and application of the Replacement
Rate, this Agreement and the other Loan Documents shall be amended solely with
the consent of the Administrative Agent and the Borrower, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.2(b). Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 13.6), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices signed from such Lenders that in
the aggregate constitute Requisite Lenders, with each such notice stating that
such Lender objects to such amendment (which such notice shall note with
specificity the particular provisions of the amendment to which such Lender
objects). To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this clause (b), the Replacement Rate shall be applied
in a manner consistent with market practice. In no event shall the Replacement
Rate be less than zero.
Section 5.3.     Illegality.
Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder and/or (b) if any Lender that has an outstanding Bid Rate Quote shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR
Margin Loans hereunder, then such Lender shall promptly notify the Borrower
thereof (with a copy of such notice to the Administrative Agent) and such
Lender’s obligation to make or Continue, or to Convert Loans of any other Type
into, LIBOR Loans shall be suspended and/or such Lender’s obligation to make
LIBOR Margin Loans shall be suspended, in each case, until such time as such
Lender may again make and maintain LIBOR Loans or LIBOR Margin Loans (in which
case the provisions of Section 5.5 shall be applicable).
Section 5.4.     Compensation.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR Loan
or a Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender for any
reason (including, without limitation, acceleration or the exercise by the
Borrower of its rights under Section 5.6) on a date other than the last day of
the Interest Period for such Loan; or
(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2 to be satisfied) to borrow a LIBOR Loan or a Bid Rate Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation;
in any such case, excluding any loss of anticipated profits and including any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
Upon the Borrower’s request, such Lender shall provide the Borrower with a
statement setting forth the basis for requesting such




72

--------------------------------------------------------------------------------





compensation and the method for determining the amount thereof. Any such
statement shall be conclusive absent manifest error.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 5.4, each Lender shall be deemed to have funded each LIBOR Loan
made by it at LIBOR by a matching deposit or other borrowing in the relevant
market for a comparable amount and for a comparable period, whether or not such
LIBOR Loan was in fact so funded.
Section 5.5.     Treatment of Affected Loans.
(a)    If the obligation of any Lender to make LIBOR Loans, or to Continue, or
to Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), Section 5.2 or Section 5.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c), Section 5.2, or Section 5.3 on such earlier date as
such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1, Section 5.2
or Section 5.3 that gave rise to such Conversion no longer exist:
(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1(c), 5.2 or 5.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.
(b)    [Intentionally omitted.]
(c)    If the obligation of a Lender to make LIBOR Margin Loans shall be
suspended pursuant to Section 5.1(c) or 5.2, then the LIBOR Margin Loans of such
Lender shall be automatically due and payable on such date as such Lender may
specify to the Borrower by written notice with a copy to the Administrative
Agent.




73

--------------------------------------------------------------------------------





Section 5.6.     Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, (b) the
Borrower or any other Loan Party is required to pay any Indemnified Taxes or
additional amounts to a Lender or any Governmental Authority for the account of
such Lender pursuant to Section 3.10 or (c) the obligation of any Lender to make
or Continue LIBOR Loans, or to Convert Base Rate Loans into LIBOR Loans, shall
be suspended pursuant to Section 5.1(c) or 5.3, then the Borrower may demand
that such Lender (the “Affected Lender”), and upon such demand the Affected
Lender shall promptly, assign its Commitment to an Eligible Assignee subject to
and in accordance with the provisions of Section 13.5(b) for a purchase price
equal to (x) the aggregate principal balance of all Loans then owing to the
Affected Lender, plus (y) the aggregate amount of payments previously made by
the Affected Lender under Section 2.4(j) that have not been repaid, plus (z) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee. Each of the Administrative Agent and the
Affected Lender shall reasonably cooperate in effectuating the replacement of
such Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender, any other Lender or any Titled Person be obligated
in any way whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee. The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10, 5.1 or 5.4) with respect to any period up to the date of
replacement.
Section 5.7.     Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
legal and regulatory restrictions) to designate an alternate Lending Office with
respect to any of its Loans affected by the matters or circumstances described
in Sections 3.10, 5.1 or 5.3 to reduce the liability of the Borrower or avoid
the results provided thereunder, so long as such designation is not
disadvantageous to such Lender as determined by such Lender in its sole
discretion, except that such Lender shall have no obligation to designate a
Lending Office located in the United States of America.
ARTICLE VI.     CONDITIONS PRECEDENT
Section 6.1.     Initial Conditions Precedent.
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:
(a)    The Administrative Agent shall have received each of the following, in
form and substance reasonably satisfactory to the Administrative Agent:
(i)    counterparts of this Agreement executed by each of the parties hereto;
(ii)    Revolving Notes, Term Notes and Swingline Notes executed by the
Borrower, payable to each applicable Lender or Swingline Lender, as the case may
be, that has requested any such Note at least two (2) Business Days prior to the
Agreement Date and complying with the terms of Section 2.12(a);




74

--------------------------------------------------------------------------------





(iii)    the Guaranty executed by each of the Guarantors initially to be a party
thereto;
(iv)    opinions of Goodwin Procter LLP and Venable LLP, counsel to the Parent,
the Borrower and each other Loan Party, addressed to the Administrative Agent
and the Lenders and covering customary opinion matters, in form and substance
reasonably satisfactory to the Administrative Agent;
(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;
(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party;
(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;
(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) resolutions adopted by the board of directors, general partner,
managers, members or other appropriate governing body of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party;
(ix)    a Compliance Certificate calculated on a pro forma basis for the
Parent’s fiscal quarter ending March 31, 2018;
(x)    a Disbursement Instruction Agreement effective as of the Agreement Date;
(xi)    [intentionally omitted];
(xii)    evidence that all indebtedness, liabilities or obligations owing by the
Loan Parties under the Existing Credit Agreement shall have been, or,
substantially concurrently with the first Credit Event hereunder, will be, paid
in full;
(xiii)    a certificate signed by a Responsible Officer of Parent certifying
that the conditions specified in Sections 6.2(a) and (b) have been satisfied;
and
(xiv)    evidence that the Fees, if any, then due and payable under Section 3.5,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent, the Arrangers or any of the Lenders pursuant to the
Fee Letter or pursuant to the terms of this Agreement, including without
limitation, the fees and expenses of counsel to the Administrative




75

--------------------------------------------------------------------------------





Agent, have been paid, in the case of expenses and reimbursement amounts to the
extent invoiced to the Borrower at least two (2) Business Days prior to the
Agreement Date;
(b)    since December 31, 2017, there shall not have occurred any change in the
Borrower’s financial condition that could reasonably be expected to result in a
Material Adverse Effect;
(c)    no material adverse litigation, action, suit, investigation or other
arbitral, administrative or judicial proceeding shall be pending or threatened
which could reasonably be expected to restrain or enjoin the consummation of the
transactions contemplated by this Agreement to occur on the Effective Date; and
(d)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act to the extent
requested at least two (2) Business Days prior to the Agreement Date.
(e)    At least two days prior to the Agreement Date, any Borrower and each
other Loan Party that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall deliver a Beneficial Ownership
Certification in relation to such Borrower or such Loan Party.
Section 6.2.     Conditions Precedent to All Loans and Letters of Credit.
In addition to satisfaction or waiver of the conditions precedent to the first
Credit Event contained in Section 6.1, the obligations of (i) the Lenders to
make any Loans and (ii) the Issuing Banks to issue, extend or increase any
Letters of Credit are each subject to the further conditions precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance, extension or increase of such Letter of Credit or
would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.16 would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, Material Adverse Effect or
similar language, in which case such representation or warranty shall be true
and correct in all respects) on and as of the date of the making of such Loan or
date of issuance, extension or increase of such Letter of Credit with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties relate to an earlier date (in which case
such representations and warranties shall have been true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, Material Adverse Effect or similar language, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and (c) in the case of the borrowing of Revolving Loans or
Term Loans, the Administrative Agent shall have received a timely Notice of
Borrowing, in the case of a Swingline Loan, the applicable Swingline Lender
shall have received a timely Notice of Swingline Borrowing, and in the case of
the issuance, extension or increase of a Letter of Credit, the applicable
Issuing Bank and the Administrative Agent shall have received a timely request
for the issuance, extension or increase of such Letter of Credit. Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in the preceding sentence (both as of the date of the giving of notice relating
to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event). In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time any
Loan is made or any Letter of Credit is issued, extended or increased that all
conditions to the making of such Loan or issuing, extending or increasing of
such Letter of Credit contained in this Article VI have been satisfied. Unless
set forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Administrative Agent for
the benefit of the Administrative Agent, the Borrower and the Lenders that the




76

--------------------------------------------------------------------------------





conditions precedent for initial Loans set forth in Sections 6.1 and 6.2 that
have not previously been waived by the Lenders in accordance with the terms of
this Agreement have been satisfied.
ARTICLE VII.     REPRESENTATIONS AND WARRANTIES
Section 7.1.     Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, each of the Parent and the Borrower represents and warrants
to the Administrative Agent, each Issuing Bank and each Lender as follows:
(a)    Organization; Power; Qualification. Each of the Parent and the Borrower,
the other Loan Parties and the other Subsidiaries of the Parent (a) is a
corporation, limited liability company, partnership or other legal entity
(i) duly organized or formed and validly existing and (ii) in good standing
under the jurisdiction of its incorporation or formation, (b) has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and
(c) is duly qualified and is in good standing as a foreign corporation, limited
liability company, partnership or other legal entity, and authorized to do
business, in each jurisdiction in which such qualification or authorization is
required, except, in the case of clauses (a)(i) (other than with respect to the
Parent or any other Loan Party), (a)(ii) (other than with respect to the Parent,
the Borrower or any Parent Guarantor), (b) and (c), where the failure to be so
qualified or authorized could not reasonably be expected to have, in each
instance, a Material Adverse Effect. None of the Parent, the Borrower, any other
Loan Party or any other Subsidiary is an EEA Financial Institution.
(b)    Ownership Structure. Part I of Schedule 7.1(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Parent setting
forth for each such Subsidiary, (i) the jurisdiction of incorporation or
formation of such Subsidiary, (ii) each Person holding any Equity Interest in
such Subsidiary, (iii) the type of Equity Interests held by each such Person and
(iv) the percentage of ownership of such Subsidiary represented by such Equity
Interests. As of the Agreement Date, except as disclosed in such Schedule,
(A) each of the Parent, the Borrower and the Subsidiaries of the Parent owns,
free and clear of all Liens (except Permitted Liens), and has the unencumbered
right to vote, all outstanding Equity Interests in each Person shown to be held
by it on such Schedule, (B) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable (to the extent such concepts are applicable) and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other Equity Interests of any type in, any such
Person. As of the Agreement Date, Part II of Schedule 7.1(b) correctly sets
forth all Unconsolidated Affiliates of the Parent, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Parent.
(c)    Authorization of Loan Documents and Borrowings. Each of the Parent and
the Borrower has the right and power, and has taken all necessary corporate,
limited liability company, or partnership action required to authorize it, to
borrow and obtain other extensions of credit hereunder. Each of the Parent, the
Borrower and each other Loan Party has the right and power, and has taken all
necessary corporate, limited liability company or partnership action required to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents to which
the Parent, the Borrower or any other Loan Party is a party have been duly
executed and delivered by the duly authorized officers of such Person and each
is a legal, valid and binding obligation of such Person enforceable against such
Person




77

--------------------------------------------------------------------------------





in accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein or therein and as may be limited by
equitable principles generally.
(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law relating to the Parent, the Borrower or any other
Loan Party; (ii) conflict with, result in a breach of or constitute a default
under the organizational documents of any Loan Party, or any indenture,
agreement or other instrument to which the Parent, the Borrower or any other
Loan Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Loan
Party other than in favor of the Administrative Agent for its benefit and the
benefit of the other Lender Parties.
(e)    Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries of the Parent is in
compliance with each Governmental Approval and all other Applicable Laws
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(f)    Title to Properties; Liens. Each of the Borrower, each other Loan Party
and each other Subsidiary of the Parent has good, marketable and legal title to,
or a valid leasehold interest in, its respective assets, except for such defects
in title as could not reasonably be expected to have a Material Adverse Effect.
(g)    [Intentionally Omitted.]
(h)    [Intentionally Omitted.]
(i)    Litigation. Except as set forth on Schedule 7.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party, any
actions, suits or proceedings threatened in writing) against or in any other way
adversely affecting the Parent, the Borrower, any other Loan Party, any other
Subsidiary of the Parent or any of their respective property in any court or
before any arbitrator of any kind or before or by any other Governmental
Authority which, individually or in the aggregate, (i) could reasonably be
expected to have a Material Adverse Effect or (ii) in any manner draws into
question the validity or enforceability of any Loan Document. There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened in writing with respect to, the Parent, the Borrower, any
Loan Party or any other Subsidiary of the Parent that could reasonably be
expected to have a Material Adverse Effect.
(j)    Taxes. All federal and state income and other material tax returns of
each of the Parent, the Borrower, each other Loan Party and each other
Subsidiary of the Parent required by Applicable Law to be filed have been duly
filed (taking into account any extensions of time within which to file such tax
returns), and all federal, state and other taxes, assessments and other
governmental charges or levies upon, each of the Parent, the Borrower, each Loan
Party, each other Subsidiary of the Parent and their respective properties,
income, profits and assets which are due and payable have been paid, except any
such nonpayment or non-filing (x) which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person in




78

--------------------------------------------------------------------------------





accordance with GAAP or (y) in respect of which the failure to do so would not
be reasonably be expected to have a Material Adverse Effect. All charges,
accruals and reserves on the books of the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries of the Parent in respect of any taxes or
other governmental charges are in accordance with GAAP.
(k)    Financial Statements. The Borrower has furnished to the Administrative
Agent copies of (i) the audited consolidated balance sheet of the Parent and its
consolidated Subsidiaries for the fiscal years ended December 31, 2016 and
December 31, 2017, and the related audited consolidated statements of
operations, shareholders’ equity and cash flow for the fiscal years ended on
such dates, with the opinion thereon of Deloitte & Touche LLP, and (ii) the
unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal quarter ended March 31, 2018, and the related
unaudited consolidated statements of operations, shareholders’ equity and cash
flow of the Parent and its consolidated Subsidiaries for the fiscal quarter
period ended on such date. Such financial statements (including in each case
related schedules and notes) are complete and correct in all material respects
and present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Parent and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year end audit adjustments and the
absence of footnotes). None of the Parent, the Borrower or any of their
respective Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required to be set forth in its financial statements
or notes thereto, except as referred to or reflected or provided for in said
financial statements.
(l)    No Material Adverse Change. Since December 31, 2017, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. On a consolidated basis, the Parent and its
Subsidiaries are Solvent.
(m)    ERISA.
(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Law, except to the
extent any such non-compliance could not reasonably be expected to have a
Material Adverse Effect. Except with respect to Multiemployer Plans, each
Qualified Plan has received a favorable determination or opinion letter from the
Internal Revenue Service or a timely application for such letter has been filed
with the Internal Revenue Service and is currently being processed by the
Internal Revenue Service. To the knowledge of the Parent and the Borrower,
nothing has occurred which would cause the loss of its reliance on each
Qualified Plan’s favorable determination letter or opinion letter.
(ii)    No material Benefit Arrangement is a retiree welfare benefit
arrangement, other than as required by applicable Law.
(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is reasonably expected to occur; (ii) there are no pending, or to the best
knowledge of the Parent and the Borrower, threatened in writing, claims, actions
or lawsuits or other action by any Governmental Authority, plan participant or
beneficiary with respect to a Benefit Arrangement; (iii) there are no violations
of the fiduciary responsibility rules with respect to any Benefit Arrangement;
and (iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject




79

--------------------------------------------------------------------------------





any member of the ERISA Group to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.
(n)    Absence of Default. None of the Parent, the Borrower, the other Loan
Parties or any of the other Subsidiaries of the Parent is in default under its
certificate of formation or articles of incorporation, bylaws, limited liability
company agreement, partnership agreement or other similar organizational
documents, except as could not reasonably be expected to have a Material Adverse
Effect. No Default or Event of Default has occurred and is continuing.
(o)    Environmental Laws. Each of the Parent, the Borrower, each other Loan
Party and the other Subsidiary of the Parent: (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, or has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to any Loan Party or any other Subsidiary of the Parent, their
respective businesses, operations or with respect to the Properties, may:
(x) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (y) cause or contribute to any other potential common
law or legal claim or other liability, or (z) cause any of the Properties to
become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Parent’s or the Borrower’s knowledge after due
inquiry, threatened, against the Parent, the Borrower, any other Loan Party or
any other Subsidiary of the Parent relating in any way to Environmental Laws
which, reasonably could be expected to have a Material Adverse Effect. To the
knowledge of the Parent or the Borrower, none of the Properties is listed on or
proposed for listing on the National Priorities List promulgated pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 and
its implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law, except to the extent that such
listing or proposal for listing could not reasonably be expected to result in a
Material Adverse Effect. To the Parent’s or the Borrower’s knowledge, no
Hazardous Materials generated at or transported from the Properties are or have
been transported to, or disposed of at, any location that is listed or proposed
for listing on the National Priorities List or any analogous state or local
priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to result in a Material Adverse Effect.
(p)    Investment Company. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940 or (ii) subject to any other Applicable Law which
purports to regulate or restrict its ability to borrow money or obtain other
extensions of credit or




80

--------------------------------------------------------------------------------





to consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.
(q)    Margin Stock. None of the Parent, the Borrower, any other Loan Party or
any Subsidiary of the Parent is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.
(r)    Intellectual Property. Each of the Parent, the Borrower, any other Loan
Party and any other Subsidiary of the Parent owns or has the right to use, under
valid license agreements or otherwise, all patents, licenses, franchises,
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of its businesses, without known conflict
with any patent, license, franchise, trademark, trademark right, service mark,
service mark right, trade secret, trade name, copyright, or other proprietary
right of any other Person except, in each case, where the failure to own or have
the right to use such Intellectual Property or such contract, could not
reasonably be expected to have a Material Adverse Effect. All such Intellectual
Property is fully protected and/or duly and properly registered, filed or issued
in the appropriate office and jurisdictions for such registrations, filing or
issuances, except to the extent as could not reasonably be expected to have a
Material Adverse Effect. No material claim has been asserted in writing by any
Person against Parent, the Borrower, any other Loan Party or any other
Subsidiary with respect to the use of any such Intellectual Property by the
Parent, the Borrower, any other Loan Party or any other Subsidiary of the
Parent, or challenging or questioning the validity or effectiveness of any such
Intellectual Property, the adverse determination of which could reasonably be
expected to have a Material Adverse Effect. The use of such Intellectual
Property (to the knowledge of the Loan Parties, with respect to any licensed
Intellectual Property) by the Parent, the Borrower, the other Loan Parties and
the other Subsidiaries of the Parent does not infringe on the rights of any
Person, subject to such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of the Parent, the Borrower, any other
Loan Party or any other Subsidiary of the Parent that could reasonably be
expected to have a Material Adverse Effect.
(s)    [Intentionally Omitted.]
(t)    Accuracy and Completeness of Information.
(i)    All written information, reports and other papers and data (other than
financial projections and other forward looking statements) furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary of the
Parent, taken as a whole and after giving effect to any supplements and updates
thereto, do not contain any material misstatement of fact or fail to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. All financial
projections and other forward looking statements prepared by or on behalf of the
Parent, the Borrower, any other Loan Party or any Subsidiaries of the Parent
that have been or may hereafter be made available to the Administrative Agent or
any Lender were or will be prepared in good faith based on reasonable
assumptions (it being understood that any such projections are subject to
significant uncertainties and contingencies, some of which are beyond the
control of such Person, that no assurance can be given that any particular
projections will be realized, that actual results may differ and that such
differences may be material).
(ii)    As of the Agreement Date, the information included in the Beneficial
Ownership Certification is true and correct in all material respects.




81

--------------------------------------------------------------------------------





(u)    Not Plan Assets; No Prohibited Transactions. None of the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Parent is a
Benefit Plan, a “governmental plan” within the meaning of Section 3(32) of
ERISA, or an entity deemed to hold the assets of such a governmental plan.
Assuming that no Lender funds any amount payable by it hereunder with “plan
assets,” as that term is defined in 29 C.F.R. 2510.3-101, as modified by Section
3(42) of ERISA, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.
(v)    Sanctions; Anti-Corruption Laws. None of the Parent, the Borrower, any
Subsidiary, any of their respective directors, officers, or, to the knowledge of
the Parent, employees, Affiliates or any agent or representative of the Parent,
the Borrower or any Subsidiary that will act in any capacity in connection with
or benefit from this Agreement, (i) is a Sanctioned Person or currently the
subject or target of any Sanctions, (ii) has its assets located in a Sanctioned
Country, (iii) directly or indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons or (iv) has violated any Anti-Money
Laundering Law in any material respect. Each of the Parent, the Borrower and
their Subsidiaries, and to the knowledge of the Parent, each director, officer,
employee, agent and Affiliate of the Parent and each such Subsidiary, is in
compliance with the Anti-Corruption Laws in all material respects.
(w)    REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.
Section 7.2.     Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent to the Administrative Agent or any
Lender pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party prior to the Agreement Date and delivered to the
Administrative Agent or any Lender in connection with the underwriting or
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Parent, the Borrower, any other Loan Party or any
other Subsidiary of the Parent under this Agreement. All such representations
and warranties shall survive the effectiveness of this Agreement, the execution
and delivery of the Loan Documents and the making of the Loans and the issuance
of the Letters of Credit. All representations and warranties made under this
Agreement and the other Loan Documents shall be deemed to be made at and as of
the Agreement Date, the Effective Date, the date on which any extension of the
Revolving Termination Date is effectuated pursuant to Section 2.14, the date on
which any increase of the Revolving Commitments or Incremental Term Loans is
effectuated pursuant to Section 2.17 and at and as of the date of the occurrence
of each Credit Event, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, Material Adverse Effect or similar language, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date). All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.




82

--------------------------------------------------------------------------------





ARTICLE VIII.     AFFIRMATIVE COVENANTS
Until the Termination Date, the Parent and the Borrower shall, and shall cause
each other Loan Party and Subsidiary thereof to, comply with the following
covenants:
Section 8.1.     Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 10.4, each of the Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
of the Parent to, (i) preserve and maintain its respective existence, (ii) take
reasonable action to preserve and maintain its rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation necessary for
the conduct of its respective business and (iii) qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization in each case of clauses (i) (except with respect to any Loan
Party), (ii) and (iii), except to the extent such failure to do so could not
reasonably be expected to have a Material Adverse Effect.
Section 8.2.     Compliance with Applicable Law.
The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary of the Parent to comply, with all Applicable Law,
including the obtaining of all Governmental Approvals, in each case, except to
the extent that the failure to so comply could not reasonably be expected to
have a Material Adverse Effect.
Section 8.3.     Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary of the Parent to, protect and preserve all of its properties,
including, but not limited to, all Intellectual Property, necessary to the
conduct of its respective business, and maintain in good repair, working order
and condition all tangible properties, ordinary wear and tear excepted, in each
case except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.
Section 8.4.     Conduct of Business.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, directly or indirectly, engage only in a
material line of business or any business substantially related, incidental or
ancillary thereto that is substantially similar to such line of business
conducted by the Parent, the Borrower, such Loan Party or such other Subsidiary
of the Parent on the Effective Date.
Section 8.5.     Insurance.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary of the Parent to, maintain insurance (on a replacement cost basis)
with financially sound and reputable insurance companies against such risks and
in such amounts determined by such Person in its prudent business judgment or as
may be required by Applicable Law. The Parent and the Borrower shall deliver to
the Administrative Agent upon request (but in no event more frequently than once
per calendar year unless an Event of Default has occurred and is continuing) a
detailed list, together with, to the extent requested by the Administrative
Agent, copies of all policies of the insurance then in effect, stating the names
of the insurance companies, the amounts and rates of the insurance, the dates of
the expiration thereof and the properties and risks covered thereby.




83

--------------------------------------------------------------------------------





Section 8.6.     Payment of Taxes and Claims.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, pay and discharge when due (a) all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of such Person (other than any Permitted Lien); provided,
however, that this Section shall not require the payment or discharge of any
such tax, assessment, charge, levy or claim (x) which is being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established on the books of such Person in accordance with GAAP or (y) in
respect of which the failure to do so could not be reasonably be expected to
have a Material Adverse Effect.
Section 8.7.     Books and Records; Inspections.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, keep proper books of record and account
in which entries that are, in all material respects, full, true and correct
shall be made of all financial dealings and transactions in relation to its
business and assets. The Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary of the Parent to, permit
representatives of the Administrative Agent (which may be accompanied by
representatives or independent contractors of one of more Lenders) to visit and
inspect, subject to the rights of tenants, any of their respective properties,
to examine and make abstracts from any of their respective books and records and
to discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the presence of an
officer of the Parent), all at such reasonable times during business hours, with
reasonable prior notice; provided, that unless an Event of Default has occurred
and is continuing, such visits and inspections shall be limited to once in any
calendar year; provided, further, that if an Event of Default has occurred and
is continuing, the Administrative Agent may be accompanied by any requesting
Lender and any representatives, agents and designees of such Lender. The Parent
and the Borrower shall be obligated to reimburse (a) the Administrative Agent
for its costs and expenses incurred in connection with any annual visit or
inspection described above conducted prior to the occurrence or continuance of
any Event of Default and (b) the Administrative Agent and the Lenders for their
costs and expenses incurred in connection with the exercise of their rights
under this Section only if such exercise occurs while an Event of Default
exists. The Parent hereby authorizes and instructs its accountants to discuss
the financial affairs of the Parent, the Borrower, any other Loan Party or any
other Subsidiary of the Parent with the Administrative Agent or any Lender in
accordance with the terms of this Section. Notwithstanding the foregoing, in no
event shall the Parent, the Borrower, any Loan Party or any Subsidiary be
required to disclose or make available any information hereunder to the extent
that such disclosure would (i) vitiate any applicable attorney-client privilege
or (ii) violate any applicable fiduciary duty or confidentiality obligation due
to another party.
Section 8.8.     Use of Proceeds.
The Borrower will use the proceeds of Loans only to provide for the general
working capital needs of the Parent and its Subsidiaries and for other general
corporate purposes of the Parent and the Subsidiaries of the Parent (including
Acquisitions and other Investments not otherwise prohibited hereunder or under
any other Loan Document, Restricted Payments permitted hereunder and refinancing
indebtedness). The Borrower shall only use Letters of Credit for the same
purposes for which it may use the proceeds of Loans. The Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, use any part
of such proceeds to purchase or carry, or to reduce or retire or refinance any
credit incurred to purchase or carry, any margin stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System), other than share repurchases (so long as such margin stock is cancelled




84

--------------------------------------------------------------------------------





immediately upon any such share repurchase) or to extend credit to others for
the purpose of purchasing or carrying any such margin stock. Neither the
Borrower nor the Parent shall (and the Borrower and the Parent shall procure
that no other Subsidiary of the Parent or its or their respective directors,
officers, employees and agents shall) use, lend, make payments of, contribute or
otherwise make available, directly or, to the knowledge of any Loan Party,
indirectly, all or any part of the proceeds of the Loans or Letters of Credit to
fund or finance any business activities or transactions (a) of or with a
Sanctioned Person or (b) in any other manner which would result in (i) a
violation of any Sanctions or Anti-Corruption Laws or (ii) becoming a Sanctioned
Person.
Section 8.9.     Environmental Matters.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each Subsidiary of the Parent to, comply with all Environmental Laws, except to
the extent that the failure to so comply could not reasonably be expected to
have a Material Adverse Effect. Except as could not reasonably be expected to
have a Material Adverse Effect, the Parent and the Borrower shall not cause or
allow, and shall take commercially reasonable efforts to prevent any other Loan
Party, each Subsidiary or tenant from causing or allowing a third party to
cause, any release or spill of Hazardous Materials at, on or from the Properties
in violation of or in a manner that could reasonably be expected to lead to any
Environmental Claim against the Parent, the Borrower or any Loan Party or the
imposition of a Lien related to Environmental Law at any Property. The Parent
and the Borrower shall, and shall cause each other Loan Party and each
Subsidiary of the Parent to, promptly take all actions to remove and dispose of
all Hazardous Materials from the Properties and to clean up the Properties as
required under Environmental Laws, except where the failure to take such actions
could reasonably be expected to have a Material Adverse Effect. The Parent and
the Borrower shall, and shall cause each other Loan Party and each Subsidiary of
the Parent to, promptly take all actions necessary to prevent the imposition of
any Liens on any of their respective properties arising out of or related to any
Environmental Laws. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.
Section 8.10.     [Intentionally Omitted].
Section 8.11.     [Intentionally Omitted.]
Section 8.12.     REIT Status.
The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.
Section 8.13.     Exchange Listing.
The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or NYSE Amex Equities
or which is subject to price quotations on The NASDAQ Stock Market’s National
Market System.




85

--------------------------------------------------------------------------------





Section 8.14.     Guarantors.
(a)    (x) Within fifteen (15) Business Days of any Person becoming a Subsidiary
of the Parent owning a direct or indirect interest in the Borrower after the
Agreement Date, or (y) substantially concurrently with any Subsidiary of the
Parent (other than the Borrower) entering into any Guarantee of Indebtedness of
any Loan Party (other than Indebtedness described on Schedule 8.14 on the
Effective Date), the Parent, the Borrower and such Subsidiary shall deliver to
the Administrative Agent each of the following: (i) an Accession Agreement
executed by such Subsidiary and (ii) the items that would have been delivered
under subsections (iv) through (viii) and (xvi) of Section 6.1(a) and under
Section 6.1(e) if such Subsidiary had been a Guarantor on the Agreement Date, in
form and substance substantially consistent with such items delivered on the
Effective Date or otherwise reasonably satisfactory to the Administrative Agent.
(b)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Subsidiary Guarantor from the Guaranty so long as: (i) such
Subsidiary Guarantor is not otherwise required to be a party to the Guaranty
under the immediately preceding subsection (a) (after giving effect to clause
(ii) hereof); (ii) such Subsidiary Guarantor no longer Guarantees (or which
Guarantee is being substantially concurrently released) any other Indebtedness
of any Loan Party; (iii) no Default or Event of Default shall then be in
existence or would occur as a result of such release, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1; and (iv) the Administrative Agent shall
have received such written request at least five (5) Business Days (or such
shorter period as may be acceptable to the Administrative Agent) prior to the
requested date of release. Delivery by the Borrower to the Administrative Agent
of any such request shall constitute a representation by the Parent and the
Borrower that the conditions set forth in the preceding sentence are or will be
satisfied as of the requested date of release.
ARTICLE IX.     INFORMATION
For so long as this Agreement is in effect, the Parent and the Borrower shall
furnish to the Administrative Agent for distribution to each of the Lenders:
Section 9.1.     Quarterly Financial Statements.
Within five (5) days after the same is required to be filed with the SEC (but in
no event later than forty five (45) days after the end of each of the first,
second and third fiscal quarters of the Parent, commencing with the fiscal
quarter ending June 30, 2018), the unaudited consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of operations, income and cash flows of the
Parent and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by a Responsible
Officer of the Parent, in his or her opinion, to present fairly, in accordance
with GAAP and in all material respects, the consolidated financial position of
the Parent and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to the absence of footnotes and normal year
end audit adjustments).
Section 9.2.     Year End Statements.
Within five (5) days after the same is required to be filed with the SEC (but in
no event later than ninety (90) days after the end of each fiscal year of the
Parent, commencing with the fiscal year ending December 31, 2018), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of operations,
income, stockholders’ equity and cash flows of the Parent and its Subsidiaries
for such fiscal year, setting forth in comparative form the




86

--------------------------------------------------------------------------------





figures as at the end of and for the previous fiscal year, all of which shall
(a) present fairly, in accordance with GAAP and in all material respects, the
financial position of the Parent and its Subsidiaries as at the date thereof and
the result of operations for such period and (b) accompanied by an unqualified
report thereon of Deloitte & Touche LLP or any other independent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent (it being acknowledged that any of the “Big 4” accounting
firms shall be acceptable to the Administrative Agent), whose report shall not
be subject to (i) any “going concern” or like qualification or exception (other
than a qualification indicating that the Obligations with respect to either or
both of the Revolving Loans and Term Loans have become current liabilities
within the year prior to the then applicable Revolving Termination Date or Term
Loan Maturity Date, as the case may be) or (ii) any qualification or exception
as to the scope of such audit.
Section 9.3.     Compliance Certificate.
At the time the financial statements are furnished pursuant to Sections 9.1 and
9.2, a certificate substantially in the form of Exhibit R (a “Compliance
Certificate”) executed on behalf of the Parent by a Responsible Officer of the
Parent (a) setting forth in reasonable detail as of the end of such fiscal
quarter or fiscal year, as the case may be, the calculations required to
establish whether the Parent was in compliance with the covenants contained in
Section 10.1; and (b) stating that no Default or Event of Default exists, or, if
such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Parent with respect to
such event, condition or failure.
Section 9.4.     Other Information.
(a)    [Intentionally omitted];
(b)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary of the
Parent shall file with the SEC;
(c)    Concurrent with the delivery of the financial statements referred to in
Section 9.2, projected balance sheets, operating statements, profit and loss
projections and cash flow budgets of the Parent and its Subsidiaries on a
consolidated basis for each quarter of the next succeeding fiscal year, all
itemized in reasonable detail;
(d)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;
(e)    To the extent the Parent or the Borrower is aware of the same, prompt
notice of the commencement of any proceeding or investigation by or before any
Governmental Authority and any action or proceeding in any court or other
tribunal or before any arbitrator against or in any other way relating to, or
affecting, the Parent, the Borrower, any other Loan Party or any Subsidiary of
the Parent or any of their respective properties, assets or businesses which
could reasonably be expected to have a Material Adverse Effect;
(f)    [Intentionally omitted];




87

--------------------------------------------------------------------------------





(g)    Prompt notice of the occurrence of any other event which has had, or
could reasonably be expected to have, a Material Adverse Effect;
(h)    Prompt notice of the occurrence of any Default or Event of Default;
(i)    Promptly upon the request of the Administrative Agent, a copy of any
Specified Derivatives Contract after the Agreement Date (to the extent not
previously provided);
(j)    Prompt notice of any order, judgment or decree having been entered
against any Loan Party or any other Subsidiary of the Parent or any of their
respective properties or assets that could reasonably be expected to have a
Material Adverse Effect;
(k)    [Intentionally omitted];
(l)    [Intentionally omitted];
(m)    Promptly, upon any change in the Parent’s Credit Rating, written notice
stating that the Parent’s Credit Rating has changed and the new Credit Rating
that is in effect;
(n)    [Intentionally omitted];
(o)    Promptly, and in any event within three (3) Business Days after the
Parent or the Borrower obtains knowledge thereof, written notice of the
occurrence of any of the following: (i) the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent shall receive notice that any
violation of or noncompliance with any Environmental Law has or may have been
committed or is threatened; (ii) the Parent, the Borrower, any other Loan Party
or any other Subsidiary of the Parent shall receive notice that any
administrative or judicial complaint, order or petition has been filed or other
proceeding has been initiated, or is about to be filed or initiated against any
such Person alleging any violation of or noncompliance with any Environmental
Law or requiring any such Person to take any action in connection with the
release or threatened release of Hazardous Materials; (iii) the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Parent shall
receive any notice from a Governmental Authority or private party alleging that
any such Person may be liable or responsible for any costs associated with a
response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby; or (iv) the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Parent shall
receive notice of any other fact, circumstance or condition that could
reasonably be expected to form the basis of an environmental claim, and the
matters covered by notices referred to in any of the immediately preceding
clauses (i) through (iv), whether individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;
(p)    [Intentionally omitted]; and
(q)    From time to time and promptly upon each request, (i) such data,
certificates, reports, statements, documents or further information regarding
the business, assets, liabilities, financial condition or results of operations
of the Parent, the Borrower, any Subsidiaries of the Parent, or any other Loan
Party as the Administrative Agent may reasonably request and (ii) information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” requirements
under the PATRIOT Act, the Beneficial Ownership Regulation or any other
applicable anti-money laundering laws.




88

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in this Agreement, none of the Parent
or any of its Subsidiaries will be required to disclose, permit the inspection,
examination or making of copies or extracts, or discussion of, any document,
information or other matter that (i) in respect of which disclosure to the
Administrative Agent (or its designated representative) or any Lender is then
prohibited by law, rule, regulation or court order or (ii) is subject to
attorney–client or similar privilege or constitutes attorney work product.
Section 9.5.     Electronic Delivery of Certain Information.
(a)    Any financial statement, report, proxy statement or other document (to
the extent any such financial statement, report, proxy statement or other
document is included in materials otherwise filed with the SEC) required to be
delivered pursuant to the Loan Documents may be so delivered by the filing by
any Loan Party or any other Subsidiary of the Parent of a Form 8-K, 10-K, 10-Q
or other publicly available filing with the SEC. All financial statements and
other documents, reports, proxy statements or other materials required to be
delivered pursuant to the Loan Documents may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) such
financial statements and/or other documents are posted on the SEC’s website on
the Internet at www.sec.gov, (ii) on which the Parent posts such documents, or
provides a link thereto, on the Parent or any Loan Party’s website or (iii) on
which such documents are posted on the Parent’s behalf on an Internet or
Intranet website, if any, to which the Administrative Agent and each Lender has
access (whether a commercial third-party website or a website sponsored by the
Administrative Agent), provided that the Parent shall, at the request of the
Administrative Agent, continue to deliver copies (which delivery may be by
electronic transmission (including PDF)) of such documents to the Administrative
Agent or to any Lender that requests paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender. Documents or notices delivered electronically shall be deemed to have
been delivered at the date and time on which the Administrative Agent, the
Parent or the Borrower posts such documents or the documents become available on
a commercial website and the Parent or Borrower notifies the Administrative
Agent, for further notification to the Lenders, of said posting and provides a
link thereto provided if such notice or other communication is not sent or
posted during the normal business hours of the recipient, said posting date and
time shall be deemed to have commenced as of 9:00 a.m. Central time on the
opening of business on the next business day for the recipient. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Parent or the
Borrower with any such request for delivery. Each Lender shall be solely
responsible for requesting delivery to it of paper copies and maintaining its
paper or electronic documents. The Administrative Agent shall have no obligation
to request the delivery of or to maintain paper copies of the documents
delivered electronically, and in any event shall have no responsibility to
monitor compliance by the Parent or the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.
(b)    Documents required to be delivered pursuant to Article II may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Parent and the
Borrower by the Administrative Agent.
Section 9.6.     Public/Private Information.
Each of the Parent and the Borrower shall cooperate with the Administrative
Agent in connection with the publication of certain materials and/or information
provided by or on behalf of the Parent or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent (collectively,
“Information Materials”) pursuant to this Article and, to the extent reasonably
requested by the Administrative Agent, the Parent and the Borrower shall
designate Information Materials (a) that are either available to the public or
not material




89

--------------------------------------------------------------------------------





with respect to the Parent, the Borrower and the Subsidiaries of the Parent or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information” (clauses (a) and (b), collectively, the
“MNPI”); it being agreed that no such designation shall be required to the
extent no Lender has notified the Administrative Agent that it does not wish to
receive MNPI.
Section 9.7.     USA Patriot Act Notice; Compliance.
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Parent and the
Borrower shall, and shall cause the other Loan Parties and Subsidiaries of the
Parent to, provide promptly upon any such request to such Lender, such Loan
Party’s or Subsidiary’s name, address, tax identification number and/or such
other identification information as shall be necessary for such Lender to comply
with federal law, including without limitation, applicable “know your customer”
and Anti-Money Laundering Laws). An “account” for this purpose may include,
without limitation, a deposit account, cash management service, a transaction or
asset account, a credit account, a loan or other extension of credit, and/or
other financial services product.
ARTICLE X.     NEGATIVE COVENANTS
Until the Termination Date, the Parent and the Borrower shall, and shall cause
each other Loan Party or Subsidiary thereof to, comply with the following
covenants:
Section 10.1.     Financial Covenants.
(a)    [Intentionally Omitted].
(b)    Ratio of Total Indebtedness to Total Asset Value. The Parent and the
Borrower shall not permit the ratio of (i) Total Indebtedness of the Parent and
its Subsidiaries to (ii) Total Asset Value to exceed 0.60 to 1.00 as of the last
day of each fiscal quarter for which financial statements are required to be
delivered hereunder. Notwithstanding anything to the contrary contained herein,
for the purposes of this ratio, (i) Total Indebtedness on any date shall be
adjusted by deducting therefrom an amount equal to the lesser of (x) the
aggregate amount of Indebtedness outstanding on such date that by its terms is
scheduled to mature on or before the date that is twenty-four (24) months
following such date and (y) the aggregate amount of all unrestricted cash and
Cash Equivalents on such date and escrow and other deposits (excluding tenant
deposits and other cash and Cash Equivalents that are subject to a Lien or a
Negative Pledge or the disposition of which is restricted in any way) to the
extent available for the repayment of Indebtedness of the type described in
clause (x) and (ii) Total Asset Value shall be adjusted by deducting therefrom
the amount by which Total Indebtedness is adjusted under clause (i).
(c)    Ratio of Adjusted EBITDA to Fixed Charges. The Parent and the Borrower
shall not permit the ratio of (i) Adjusted EBITDA of the Parent and its
Subsidiaries for any period of four (4) consecutive fiscal quarters to
(ii) Fixed Charges of the Parent and its Subsidiaries for such period of four
(4) consecutive fiscal quarters, to be less than 1.50 to 1.00 as of the last day
of each fiscal quarter for which financial statements are required to be
delivered hereunder.
(d)    Ratio of Secured Indebtedness to Total Asset Value. The Parent and the
Borrower shall not permit the ratio of (i) Secured Indebtedness of the Parent
and its Subsidiaries to (ii) Total Asset Value to exceed 0.45 to 1.00 as of the
last day of each fiscal quarter for which financial statements are required to
be




90

--------------------------------------------------------------------------------





delivered hereunder. Notwithstanding anything to the contrary contained herein,
for the purposes of this ratio, (i) Secured Indebtedness on any date shall be
adjusted by deducting therefrom an amount equal to the lesser of (x) the
aggregate amount of Secured Indebtedness outstanding on such date that by its
terms is scheduled to mature on or before the date that is twenty-four (24)
months following such date and (y) the aggregate amount of all unrestricted cash
and Cash Equivalents on such date and escrow and other deposits (excluding
(A) tenant deposits and other cash and Cash Equivalents that are subject to a
Lien or a Negative Pledge or the disposition of which is restricted in any way
and (B) any such unrestricted cash and Cash Equivalents and escrow and other
deposits used to determine the Unsecured Indebtedness to Unencumbered Asset
Value ratio) to the extent available for the repayment of Secured Indebtedness
of the type described in clause (x) and (ii) Total Asset Value shall be adjusted
by deducting therefrom the amount by which Secured Indebtedness is adjusted
under clause (i).
(e)    Ratio of Unsecured Indebtedness to Unencumbered Asset Value. The Parent
and the Borrower shall not permit the ratio of (i) Unsecured Indebtedness of the
Parent and its Subsidiaries to (ii) Unencumbered Asset Value to exceed 0.60 to
1.00 as of the last day of each fiscal quarter for which financial statements
are required to be delivered hereunder. Notwithstanding anything to the contrary
contained herein, for the purposes of this ratio, (i) Unsecured Indebtedness on
any date shall be adjusted by deducting therefrom an amount equal to the lesser
of (x) the aggregate amount of Unsecured Indebtedness outstanding on such date
that by its terms is scheduled to mature on or before the date that is
twenty-four (24) months following such date and (y) the aggregate amount of all
unrestricted cash and Cash Equivalents on such date and escrow and other
deposits (excluding (A) tenant deposits and other cash and Cash Equivalents that
are subject to a Lien or a Negative Pledge or the disposition of which is
restricted in any way and (B) any such unrestricted cash and Cash Equivalents
and escrow and other deposits used to determine the Secured Indebtedness to
Total Asset Value ratio) to the extent available for the repayment of Unsecured
Indebtedness of the type described in clause (x) and (ii) Unencumbered Asset
Value shall be adjusted by deducting therefrom the amount by which Unsecured
Indebtedness is adjusted under clause (i).
(f)    Ratio of Unencumbered Adjusted NOI to Unsecured Interest Expense. The
Parent and the Borrower shall not permit the ratio of (i) the sum of
(x) Unencumbered Adjusted NOI for any period of four (4) consecutive fiscal
quarters plus (y) Unencumbered Management EBITDA to (ii) Unsecured Interest
Expense of the Parent and its Subsidiaries for such period of four (4)
consecutive fiscal quarters, to be less than 1.75 to 1.00 as of the last day of
each fiscal quarter for which financial statements are required to be delivered
hereunder.
Section 10.2.     Liens; Negative Pledge.
(a)    The Parent and the Borrower shall not, and shall not permit any other
Loan Party or any Subsidiary of the Parent to, create, assume, incur, permit or
suffer to exist any Lien (other than Permitted Liens) upon any of its material
properties, assets, income or profits of any character whether now owned or
hereafter acquired if immediately prior to the creation, assumption or incurring
of such Lien, or immediately thereafter, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in Section
10.1.
(b)    The Parent and the Borrower shall not, and shall not permit any other
Loan Party or any Subsidiary of the Parent to, enter into, assume or otherwise
be bound by any Negative Pledge if immediately prior to the effectiveness of
such Negative Pledge, or immediately thereafter, a Default or Event of Default
is or would be in existence, including, without limitation, a Default or Event
of Default resulting from a violation of any of the covenants contained in
Section 10.1.




91

--------------------------------------------------------------------------------





Section 10.3.     Restrictions on Intercompany Transfers.
The Parent and the Borrower shall not, and shall not permit any Subsidiary of
the Parent to, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any
Subsidiary (other than the Borrower) to: (a) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Parent, the Borrower or any Subsidiary of the Parent; (b) pay any
Indebtedness owed to the Parent, the Borrower or any Subsidiary of the Parent;
(c) make loans or advances to the Parent, the Borrower or any Subsidiary of the
Parent; or (d) transfer any of its property or assets to the Parent, the
Borrower or any Subsidiary of the Parent; other than, (A) with respect to each
of clauses (a) through (d), encumbrances or restrictions (i) contained in this
Agreement and the other Loan Documents, (ii) existing on the Agreement Date and
identified on Schedule 10.3, (iii) (x) contained in any agreement evidencing
Indebtedness which the Parent, the Borrower, any other Loan Party or any
Subsidiary of the Parent is not prohibited from creating, incurring, assuming,
or permitting or suffering to exist under this Agreement, (y) which Indebtedness
is secured by a Lien not prohibited under the Loan Documents, and (z) which
prohibits the creation of any other Lien on only the property (including
proceeds or products thereof) securing such Indebtedness as of the date such
agreement was entered into; (iv) relating to the sale of a Subsidiary or assets
pending such sale to the extent such sale is not prohibited under the Loan
Documents, provided that in any such case, such encumbrance or restriction
applies only to the Subsidiary or the assets that are the subject of such sale;
(v) existing pursuant to Applicable Law; (vi) consisting of customary
prohibitions restricting subletting or assignment of any lease governing a
leasehold interest of Parent, the Borrower or any Subsidiary of the Parent;
(vii) consisting of joint venture agreements or other similar arrangements or
contained in organizational documents of any Subsidiary that is not a Wholly
Owned Subsidiary if such provisions apply only to the Person (and the Equity
Interests in such Person) that is the subject thereof; (viii) prohibiting the
payment of dividends or the making of other distributions with respect to Equity
Interests of a Person other than on a pro rata basis; (ix) customarily contained
in agreements relating to any acquisition or other investment that is not
otherwise prohibited under this Agreement; (x) consisting of any agreement in
effect at the time a Person becomes a Subsidiary of the Parent, so long as such
agreement was not entered into in connection with or in contemplation of such
Person becoming a Subsidiary of the Parent, which encumbrance or restriction is
not applicable to the properties or assets of any Loan Party or other Subsidiary
of the Parent; and (xi) relating to amendments, refinancings, extensions and
renewals of any of the foregoing, to the extent otherwise not prohibited,
provided, that such amendments, refinancings, extensions and renewals are, taken
as a whole, no more materially restrictive with respect to such prohibitions and
limitations than those prior to such amendment, refinancing, extension or
renewal and (B) with respect to clause (d), (i) customary provisions restricting
assignment of any agreement entered into by the Parent, the Borrower or any
Subsidiary of the Parent in the ordinary course of business and (ii) customary
non-assignment provisions or other customary restrictions on transfer arising
under licenses and other contracts entered into in the ordinary course of
business; provided, that such restrictions are limited to assets subject to such
licenses and contracts.
Section 10.4.     Merger, Consolidation, Sales of Assets and Other Arrangements.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any Subsidiary of the Parent to (a) merge or consolidate; (b) liquidate,
windup or dissolve itself (or suffer any liquidation or dissolution); or
(c) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business or assets (a “Disposition”); provided, however, that:
(i)    any Subsidiary of the Parent (other than the Borrower) may merge or
consolidate with (x) Parent or Borrower, provided that Parent or Borrower, as
applicable, shall be the continuing or surviving Person, or (y) any other
Subsidiary of the Parent, provided that if such merger or




92

--------------------------------------------------------------------------------





consolidation involves a Parent Guarantor (other than the Parent), such Parent
Guarantor shall be the survivor;
(ii)    (x) any Parent Guarantor (other than the Parent) may sell, transfer or
dispose of its assets to the Borrower or any other Parent Guarantor and (y) any
Subsidiary of the Parent (other than the Borrower or a Parent Guarantor) may
sell, transfer or dispose of its assets to any other Subsidiary of the Parent;
(iii)    any Subsidiary of the Parent (other than the Borrower or a Parent
Guarantor) may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business or assets and substantially concurrently therewith thereafter
liquidate, provided that immediately prior to any such conveyance, sale,
transfer, disposition or liquidation and immediately thereafter and after giving
effect thereto on a pro forma basis, no Default or Event of Default is or would
be in existence;
(iv)    any Parent Guarantor may liquidate, wind up or dissolve so long as all
of its assets have been conveyed, sold or otherwise transferred to the Parent,
any other Parent Guarantor or the Borrower prior to such liquidation, wind-up or
dissolution;
(v)    [intentionally omitted];
(vi)    the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries of the Parent may lease and sublease their respective assets, as
lessor or sublessor (as the case may be), in the ordinary course of their
business or because such assets have become damaged, worn, obsolete or
unnecessary or are no longer used or useful in their business;
(vii)    a Person other than the Parent, a Parent Guarantor or the Borrower may
make any other Disposition so long as, after giving effect thereto on a pro
forma basis, the covenants set forth in Section 10.1 are satisfied.
Section 10.5.     Plans.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any Subsidiary of the Parent to, become or be deemed to be a Benefit Plan, a
“governmental plan” within the meaning of Section 3(32) of ERISA or an entity
deemed to hold the assets of such a governmental plan.
Section 10.6.     Fiscal Year.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary of the Parent to, change its fiscal year from that in effect
as of the Agreement Date (other than any change to conform to the fiscal year of
the Parent).
Section 10.7.     Modifications of Organizational Documents.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any Subsidiary of the Parent to, amend, supplement, restate or otherwise
modify or waive the application of any provision of its certificate or articles
of incorporation or formation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) is materially
adverse to the interest of the Administrative Agent, the Issuing Banks or the
Lenders or (b) could reasonably be expected to have a Material Adverse Effect.




93

--------------------------------------------------------------------------------





Section 10.8.     [Intentionally Omitted].
Section 10.9.     Transactions with Affiliates.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any Subsidiary of the Parent to, permit to exist or enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 10.9, (b) transactions upon fair and reasonable terms which are no less
favorable to the Parent, the Borrower or such other Subsidiary of the Parent
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate, (c) transactions among the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries of the Parent not prohibited by
the Loan Documents, (d) payments of compensation, perquisites and fringe
benefits arising out of any employment or consulting relationship in the
ordinary course of business, (e) Restricted Payments permitted under
Section 10.11, (f) the provision of services under any Management Contract,
(g) other transactions approved by the independent directors or by any requisite
committee of the Board of Directors of the Parent pursuant to which the
aggregate payments made (including the Fair Market Value of any assets subject
thereto) do not exceed $30,000,000 in any fiscal quarter, (h) transactions with
Unconsolidated Affiliates relating to the provision of management services and
overhead and similar arrangements in the ordinary course of business,
(i) transactions pursuant to employment and severance arrangements with
directors, managers, officers and employees in the ordinary course of business
and transactions pursuant to stock option plans and employee benefit plans and
arrangements, and (j) the payment of customary fees and reasonable out-of-pocket
costs to, and indemnities provided on behalf of, directors, managers, officers,
employees and consultants of the Parent, the Borrower, the other Loan Parties
and the other Subsidiaries of the Parent in the ordinary course of business to
the extent attributable to the ownership, management or operation of the Parent,
the Borrower, the other Loan Parties and the other Subsidiaries of the Parent.
Section 10.10.     [Intentionally Omitted].
Section 10.11.         Dividends and Other Restricted Payments.
The Parent and the Borrower shall not, and shall not permit any of their
Subsidiaries to, declare or make any Restricted Payment so long as any Event of
Default exists or would result therefrom. Notwithstanding the foregoing, unless
an Event of Default specified in Section 11.1(a), resulting from the Borrower’s
failure to pay when due the principal of, or interest on, any of the Loans or
any Fees or Section 11.1(e) or (f), in each case, solely with respect to the
Parent or the Borrower, shall have occurred and be continuing, or if as a result
of the occurrence of any other Event of Default the Obligations have been
accelerated pursuant to Section 11.2(a), the Borrower and its Subsidiaries and
any other Subsidiary of the Parent may pay dividends and distributions to the
Parent and other holders of partnership interests in the Borrower to the extent
necessary for the Parent to distribute, and the Parent may so distribute,
dividends and distributions to its shareholders in an aggregate amount not to
exceed the amount required to be distributed for the Parent to (x) remain in
compliance with Section 8.12 and (y) avoid the payment of U.S. federal or state
income or excise tax. Subsidiaries other than the Borrower may, at any time,
make Restricted Payments (x) to the Borrower and the other Subsidiaries that are
Guarantors or (y) to Subsidiaries that are not Guarantors, so long as such
Restricted Payments are substantially concurrently distributed, directly or
indirectly, to the Borrower or any Subsidiary Guarantor.




94

--------------------------------------------------------------------------------





ARTICLE XI.     DEFAULT
Section 11.1.     Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)    Default in Payment. The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) (i) the principal of any of the Loans or
any Reimbursement Obligation, or (ii) interest or any of the other payment
Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
obligation owing by such Loan Party, as applicable under any Loan Document to
which it is a party and such failure under this clause (ii) shall continue for a
period of five (5) Business Days after the earlier of (x) the date upon which a
Responsible Officer of the Parent or the Borrower obtains actual knowledge of
such failure and (y) the date upon which the Parent has received written notice
of such failure from the Administrative Agent.
(b)    Default in Performance.
(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.1 (solely with respect to the existence of the Parent and the
Borrower), Section 8.8, Article IX or Article X; or
(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Parent or the Borrower or such other Loan Party obtains actual
knowledge of such failure and (y) the date upon which the Parent has received
written notice of such failure from the Administrative Agent.
(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent, any Issuing Bank or any Lender, shall at
any time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.
(d)    Indebtedness Cross Default.
(i)    The Parent, the Borrower, any other Loan Party or any other Subsidiary of
the Parent shall fail to make any payment when due and payable (after giving
effect to applicable grace or cure periods) in respect of any Recourse
Indebtedness (other than the Loans and Reimbursement Obligations) having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having a Derivatives Termination Value), in each case individually or
in the aggregate with all other Indebtedness as to which such a failure exists,
of $75,000,000 or more (“Material Indebtedness”); or
(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for




95

--------------------------------------------------------------------------------





the creation of or otherwise concerning such Material Indebtedness or (y) any
Material Indebtedness shall have been required to be prepaid, repurchased,
redeemed or defeased prior to the stated maturity thereof; or
(iii)    Any other event shall have occurred and be continuing which, with the
giving of notice, if required, would permit any holder or holders of any
Material Indebtedness, any trustee or agent acting on behalf of such holder or
holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid,
repurchased, redeemed or defeased prior to its stated maturity; or
(iv)    There occurs an “Early Termination Date” under and as defined in any
Derivatives Contract as to which the Borrower, any Loan Party or any other
Subsidiary of the Parent is a “Defaulting Party” (as defined therein), or there
occurs an “Early Termination Date” (as defined therein) in respect of any
Specified Derivatives Contract as a result of a “Termination Event” (as defined
therein) as to which the Parent, the Borrower or any of the Subsidiaries of the
Parent is an “Affected Party” (as defined therein), in each case, solely to the
extent such Derivatives Contract or Specified Derivatives Contract is Material
Indebtedness;
provided that this clause (d) shall not apply to any redemption, conversion or
settlement of any such Indebtedness that is convertible into Equity Interests in
the Parent (and cash in lieu of fractional shares or units) and/or cash (in lieu
of such Equity Interests in an amount determined by reference to the price of
the common stock of the Parent at the time of such redemption, conversion or
settlement) pursuant to its terms unless such redemption, conversion or
settlement results from a default thereunder or an event of a type that
constitutes an Event of Default.
(e)    Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party or any Material Subsidiary shall: (i) commence a voluntary case under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.
(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any Material
Subsidiary in any court of competent jurisdiction seeking: (i) relief under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in effect)
or under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and in the case of either clause (i) or (ii) such
case or proceeding shall continue undismissed or unstayed for a period of sixty
(60) consecutive days, or an order granting the remedy or other relief requested
in such case or proceeding (including, but not limited to, an order for relief
under such Bankruptcy Code or such other federal bankruptcy laws) shall be
entered.




96

--------------------------------------------------------------------------------





(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof or the express written agreement of the
parties thereto).
(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party or any Material Subsidiary by any court or other
tribunal and (i) (x) such judgment or order shall continue for a period of sixty
(60) days or (y) any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of such Person to enforce any such judgment, in
each case, without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has been denied in writing by the applicable insurance carrier (or the
amount as to which the insurer has denied liability) exceeds, individually or
together with all other such judgments or orders entered against the Parent, the
Borrower, any other Loan Party or any other Material Subsidiary, $75,000,000 or
(B) in the case of an injunction or other non-monetary relief, such injunction
or judgment or order could reasonably be expected to have a Material Adverse
Effect.
(i)    [Intentionally Omitted].
(j)    ERISA. Any ERISA Event shall have occurred that results or could
reasonably be expected to result in a Material Adverse Effect.
(k)    [Intentionally Omitted]
(l)    Change of Control/Change in Management.
(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the total voting power of the then outstanding
voting stock of the Parent;
(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12 month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board of Directors or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Board of Directors of the Parent
then in office;
(iii)    The Parent shall cease to own and control, directly or indirectly, at
least 50% of the outstanding Equity Interests of the Borrower; or
(iv)    The Parent or a Wholly Owned Subsidiary of the Parent shall (A) cease to
be the sole general partner of the Borrower or (B) subject to customary rights
of limited partners, shall cease to have the sole and exclusive power to
exercise all management and control over the Borrower.




97

--------------------------------------------------------------------------------





Section 11.2.     Remedies Upon Event of Default.
Upon the occurrence of an Event of Default and so long as such Event of Default
is continuing, the following provisions shall apply:
(a)    Acceleration; Termination of Facilities.
(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1(e) or 11.1(f) with respect to the Parent or the Borrower,
(1)(A) the principal of, and all accrued interest on, the Loans and the Notes at
the time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Parent and the Borrower, each on behalf of
itself and the other Loan Parties, and (2) the Commitments and the Swingline
Commitment and the obligation of the Issuing Banks to issue Letters of Credit
hereunder, shall all immediately and automatically terminate.
(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Parent and
the Borrower, each on behalf of itself and the other Loan Parties, and
(2) terminate the Commitments and the Swingline Commitment and the obligation of
the Issuing Banks to issue Letters of Credit hereunder.
(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.
(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.
Section 11.3.     [Intentionally Omitted].
Section 11.4.     Marshaling; Payments Set Aside.
No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest (if
any) or exercises its right of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Guaranteed Obligations, or part




98

--------------------------------------------------------------------------------





thereof originally intended to be satisfied, and all Liens (if any), rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or setoff had not occurred.
Section 11.5.     Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under Section
13.3) under any of the Loan Documents in respect of any Guaranteed Obligations
shall be applied in the following order and priority:
(a)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
under the Loan Documents to the Administrative Agent in its capacity as such,
the Issuing Banks in their capacity as such and the Swingline Lenders in their
capacity as such, ratably among the Administrative Agent, the Issuing Banks and
the Swingline Lenders in proportion to the respective amounts described in this
clause (a) payable to them;
(b)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees to the extent
payable under the Loan Documents, ratably among the Lenders in proportion to the
respective amounts described in this clause (b) payable to them;
(c)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;
(d)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (d) payable to them;
(e)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Swingline Loans;
(f)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts ratably among the Lenders, the Issuing Banks and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (f) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and
(g)    the balance, if any, after all of the Guaranteed Obligations (other than
any contingent obligation for which no claim has been made) have been paid in
full, to the Borrower or as otherwise required by Applicable Law.
Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII. for itself and its Affiliates as if a “Lender” party hereto.




99

--------------------------------------------------------------------------------





Section 11.6.     Letter of Credit Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Banks as provided herein. Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.
(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.
(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse such Issuing Bank for the payment made by such
Issuing Bank to the beneficiary with respect to such drawing.
(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account to be less than the Stated Amount of all Extended Letters of Credit that
remain outstanding.
(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within ten (10) Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.4(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the




100

--------------------------------------------------------------------------------





Lenders in respect of such Extended Letter of Credit, against receipt but
without any recourse, warranty or representation whatsoever. When all of the
Obligations shall have been paid in full and no Letters of Credit remain
outstanding, the Administrative Agent shall deliver to the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, the
balances remaining in the Letter of Credit Collateral Account.
(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.
Section 11.7.     Rescission of Acceleration by Requisite Lenders.
If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.
Section 11.8.     Performance by Administrative Agent.
If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Parent or the Borrower, perform or
attempt to perform such covenant, duty or agreement on behalf of the Parent, the
Borrower or such other Loan Party after the expiration of any cure or grace
periods set forth herein. In such event, the Parent or the Borrower shall, at
the request of the Administrative Agent, promptly pay any amount reasonably
expended by the Administrative Agent in such performance or attempted
performance to the Administrative Agent, together with interest thereon at the
applicable rate or Post-Default Rate from the date of such expenditure until
paid. Notwithstanding the foregoing, neither the Administrative Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Parent, the Borrower or any other Loan Party under this
Agreement or any other Loan Document.
Section 11.9.     Rights Cumulative.
(a)    Generally. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders under this Agreement and each of the other Loan
Documents and of the Specified Derivatives Providers under the Specified
Derivatives Contracts, shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by any such Lender Party in exercising any
right shall operate as a waiver of it, nor shall any single or partial exercise
of any power or right preclude its other or further exercise or the exercise of
any other power or right.
(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the




101

--------------------------------------------------------------------------------





other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article XI. for the benefit of all the
Lenders and the Issuing Banks; provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (ii) the Issuing Banks or
the Swingline Lenders from exercising the rights and remedies that inure to
their benefit (solely in their capacity as an Issuing Bank or a Swingline
Lender, as the case may be) hereunder or under the other Loan Documents,
(iii) any Specified Derivatives Provider from exercising the rights and remedies
that inure to its benefit under any Specified Derivatives Contract, (iv) any
Lender from exercising setoff rights in accordance with Section 13.3 (subject to
the terms of Section 3.3), or (v) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article XI and (y) in addition to the matters set forth in clauses (ii), (iv)
and (v) of the preceding proviso and subject to Section 3.3, any Lender may,
with the consent of the Requisite Lenders, enforce any rights and remedies
available to it and as authorized by the Requisite Lenders.
ARTICLE XII.     THE ADMINISTRATIVE AGENT
Section 12.1.     Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article IX. that the Parent or the Borrower is not otherwise required to deliver
directly to the Lenders. The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Parent, the Borrower, any other Loan Party or any
other Affiliate of the Borrower, pursuant to this Agreement or any other Loan
Document not already delivered or otherwise made available to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall




102

--------------------------------------------------------------------------------





be fully protected in so acting or refraining from acting) upon the instructions
of the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders. The Lenders hereby authorize the
Administrative Agent, to release any Guarantor from its Guaranty (i) in the case
of a Subsidiary Guarantor, upon satisfaction of the conditions to release set
forth in Section 8.14(b); (ii) if approved, authorized or ratified in writing by
the Requisite Lenders or all of the Lenders hereunder, as the required under the
circumstances; or (iii) on the Termination Date. In connection with any such
release of a Guarantor pursuant to the preceding sentence, the Administrative
Agent shall (and is hereby irrevocably authorized by each Lender to) execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release (any
execution and delivery of such documents being without recourse to or warranty
by the Administrative Agent).
Section 12.2.     Administrative Agent as Lender.
The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement and any other Loan Document and under any Specified Derivatives
Contract, as the case may be, as any other Lender or Specified Derivatives
Provider and may exercise the same as though it were not the Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include the Lender acting as Administrative Agent in each case in its
individual capacity. Such Lender and its Affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Parent, the Borrower, any other Loan Party or
any other Affiliate thereof as if it were any other bank and without any duty to
account therefor to the Issuing Banks, the other Lenders, or any other Specified
Derivatives Providers. Further, the Administrative Agent and any Affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or any Specified Derivatives Contract, or otherwise without
having to account for the same to the Issuing Banks, the other Lenders or any
other Specified Derivatives Providers. The Issuing Banks and the Lenders
acknowledge that, pursuant to such activities, the Lender acting as
Administrative Agent or its Affiliates may receive information regarding the
Parent, the Borrower, other Loan Parties, other Subsidiaries of the Parent and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.
Section 12.3.     Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided




103

--------------------------------------------------------------------------------





to the Administrative Agent by the Parent or the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved of or consented to such.
Section 12.4.     Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender, the Parent or the Borrower referring to this
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.” If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”; provided, a Lender’s failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.
Section 12.5.     Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Parent, the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, any Issuing Bank or any other Person, or shall be
responsible to any Lender, any Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Parent, the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Parent, the Borrower or other Persons, or to inspect the property, books
or records of the Parent, the Borrower or any other Person; (c) shall be
responsible to any Lender or any Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lender Parties in any
such collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; and (e) shall incur any liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties. The Administrative Agent may
execute any of its duties under the Loan Documents by or through agents,
employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful




104

--------------------------------------------------------------------------------





misconduct in the selection of such agent or attorney-in-fact as determined by a
court of competent jurisdiction in a final non-appealable judgment.
Section 12.6.     Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limiting the generality
of the foregoing, each Lender agrees to reimburse the Administrative Agent (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) promptly upon demand for its Pro Rata Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of any out of pocket expenses (including the reasonable fees and
expenses of one law firm acting as outside counsel to the Administrative Agent
and the Arrangers (taken as a whole), with exception, in consultation with the
Borrower, in the case of conflicts of interest) incurred by the Administrative
Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out of pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.
Section 12.7.     Lender Credit Decision, Etc.
Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Parent, the Borrower, any other Loan Party or any other
Subsidiary or Affiliate, shall be deemed to constitute any such representation
or warranty by the Administrative Agent to any Issuing Bank or any Lender. Each
of the Lenders and the Issuing Banks acknowledges that it has made its own




105

--------------------------------------------------------------------------------





credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective Related Parties, and based on the financial
statements of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries of the Parent and other Affiliates, and inquiries of such Persons,
its independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries of the Parent and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders and
the Issuing Banks also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Parent, the Borrower
or any other Loan Party of the Loan Documents or any other document referred to
or provided for therein or to inspect the properties or books of, or make any
other investigation of, the Parent, the Borrower, any other Loan Party or any
other Subsidiary. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders and the Issuing
Banks by the Administrative Agent under this Agreement or any of the other Loan
Documents, the Administrative Agent shall have no duty or responsibility to
provide any Lender or any Issuing Bank with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Administrative Agent or
any of its Related Parties. Each of the Lenders and the Issuing Banks
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or any Issuing
Bank.
Section 12.8.     Successor Administrative Agent.
The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. The Administrative Agent may be removed as administrative agent by the
Requisite Lenders (excluding for such purpose Loans and Commitments held by the
Lender then acting as Administrative Agent) upon thirty (30) days’ prior written
notice if the Administrative Agent (i) is found by a court of competent
jurisdiction in a final, non-appealable judgment to have committed gross
negligence or willful misconduct in the course of performing its duties
hereunder or (ii) the Lender then acting as Administrative Agent has become a
Defaulting Lender under clause (d) of the definition of that term. Upon any such
resignation or removal, the Requisite Lenders shall have the right to appoint a
successor Administrative Agent which appointment shall, provided no Default or
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed. If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within thirty (30) days
after the current Administrative Agent’s giving of notice of resignation, then
the current Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a Lender, if any
Lender shall be willing to serve, and otherwise shall be an Eligible Assignee
(but in no event shall any such successor Administrative Agent be a Defaulting
Lender or an Affiliate of a Defaulting Lender); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no Lender
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made to each
Lender and each Issuing Bank directly, until such time as a successor
Administrative Agent has been appointed as provided for above




106

--------------------------------------------------------------------------------





in this Section; provided, further that such Lenders and the Issuing Banks so
acting directly shall be and be deemed to be protected by all indemnities and
other provisions herein for the benefit and protection of the Administrative
Agent as if each such Lender or Issuing Bank were itself the Administrative
Agent. Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. Any resignation by or removal of an Administrative Agent shall also
constitute the resignation as an Issuing Bank and as a Swingline Lender by the
Lender then acting as Administrative Agent (the “Resigning Lender”). Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder
(i) the Resigning Lender shall be discharged from all duties and obligations of
an Issuing Bank and a Swingline Lender hereunder and under the other Loan
Documents and (ii) the successor Issuing Bank shall issue letters of credit in
substitution for all Letters of Credit issued by the Resigning Lender as Issuing
Bank outstanding at the time of such succession (which letters of credit issued
in substitutions shall be deemed to be Letters of Credit issued hereunder) or
make other arrangements satisfactory to the Resigning Lender to effectively
assume the obligations of the Resigning Lender with respect to such Letters of
Credit. After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XII shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.
Section 12.9.     Titled Persons.
Each of the Arrangers, the additional Joint Lead Arrangers, Syndication Agent
and Co-Documentation Agents (each a “Titled Person”) in each such respective
capacity, assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Persons are solely honorific and imply no fiduciary responsibility on the part
of the Titled Persons to the Administrative Agent, any Lender, any Issuing Bank,
the Parent, the Borrower or any other Loan Party and the use of such titles does
not impose on the Titled Persons any duties or obligations greater than those of
any other Lender or entitle the Titled Persons to any rights other than those to
which any other Lender is entitled.
Section 12.10.     Specified Derivatives Contracts.
No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.
Section 12.11.     Rates.
The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.




107

--------------------------------------------------------------------------------





Section 12.12.     Additional ERISA Matters.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:
(i)such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments;
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:




108

--------------------------------------------------------------------------------





(i)none of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);
(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);
(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder; and
(v)no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.
(c)The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, or the Commitments for an amount less than the amount being paid for an
interest in the Loans, or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.




109

--------------------------------------------------------------------------------





ARTICLE XIII.     MISCELLANEOUS
Section 13.1.     Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:
If to the Borrower:


VEREIT Operating Partnership, L.P.
c/o VEREIT, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Michael J. Bartolotta
Phone: (646) 601-7120
Fax: (480) 449-7000


with a copy to:


VEREIT Operating Partnership, L.P.
c/o VEREIT, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Liem Do
Phone: (602) 778-6013
Fax: (480) 449-7000


with a copy to:


VEREIT, Inc.
5 Bryant Park, 23rd Floor
New York, NY 10018
Attn: Lauren Goldberg
Phone: (646) 601-7117
Fax: (212) 813-0920

If to the Administrative Agent:


Wells Fargo Bank, National Association
Commercial Real Estate Loan Services
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn: Anthony J. Gangelhoff
Telecopier:    877-410-5023
Telephone:    612-316-0109






110

--------------------------------------------------------------------------------





with a copy to:


Dale A. Northup
Wells Fargo Bank
401 B Street, Suite 1100
San Diego, CA 92101
Attn: Dale A. Northup
Phone: (619) 699-3025
dale.a.northup@wellsfargo.com


If to the Administrative Agent under Article II.:


Wells Fargo Bank, National Association
Commercial Real Estate Loan Services
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn: Anthony J. Gangelhoff
Telecopier:    877-410-5023
Telephone:    612-316-0109


with a copy to:


Dale A. Northup
Wells Fargo Bank
401 B Street, Suite 1100
San Diego, CA 92101
Attn: Dale A. Northup
Phone: (619) 699-3025
dale.a.northup@wellsfargo.com


If to Wells Fargo, as an Issuing Bank:


Dale A. Northup
Wells Fargo Bank
401 B Street, Suite 1100
San Diego, CA 92101
Attn: Dale A. Northup
Phone: (619) 699-3025
dale.a.northup@wellsfargo.com


with a copy to:


Patty Cabrera
Wells Fargo CRE Portfolio Services
1512 Eureka Road, Suite 350
Roseville, CA 95661
Phone: (916) 788-4672
Telecopier: (916) 787-4526
pcabrera@wellsfargo.com




111

--------------------------------------------------------------------------------







If to Bank of America, as an Issuing Bank:


Bank of America, N.A.
One Fleet Way, 2nd Floor
Mail Code PA6-580-02-30
Scranton, PA 18507
Attention: Global Trade Operations
Phone: 1.800.370.7519 and choose Trade product
opt. #1
Fax: 1. 800.755.8743
Email: scranton_standby_lc@bankofamerica.com


If to any other Lender:


To such Lender’s address or telecopy number or email address as set forth in the
applicable Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender and an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service certified mail, postage prepaid and
addressed to the address of the Borrower or the Administrative Agent, the
Issuing Banks and Lenders at the addresses specified; (ii) if telecopied, when
transmitted (with confirmation); (iii) if hand delivered or sent by overnight
courier, when delivered; or (iv) if delivered in accordance with Section 9.5 to
the extent applicable; provided, however, that, in the case of the immediately
preceding clauses (i), (ii) and (iii), non-receipt of any communication as of
the result of any change of address of which the sending party was not notified
or as the result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, any Issuing Bank or any Lender
under Article II. shall be effective only when actually received. None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.
Section 13.2.     Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses), and the consummation of the transactions contemplated
hereby and thereby, including the reasonable and documented out-of-pocket fees
and disbursements of one law firm acting as outside counsel to the
Administrative Agent, and all reasonable and documented costs and expenses of
the Administrative Agent in connection with the use of IntraLinks, SyndTrak or
other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Administrative Agent, the Issuing Banks
and the Lenders for all their reasonable and documented costs and expenses
incurred




112

--------------------------------------------------------------------------------





in connection with the enforcement or preservation of any rights under the Loan
Documents, including the reasonable fees and disbursements of their respective
counsel and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents and (c) to the extent
not already covered by any of the preceding subsections, to pay or reimburse the
fees and disbursements of counsel to the Administrative Agent, any Issuing Bank
and any Lender incurred in connection with the representation of the
Administrative Agent, such Issuing Bank or such Lender in any matter relating to
or arising out of any bankruptcy or other proceeding of the type described in
Sections 11.1(e) or 11.1(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor in possession financing or any plan of
reorganization of the Parent, the Borrower or any other Loan Party, whether
proposed by the Parent, the Borrower, such Loan Party, the Lenders or any other
Person, and whether such fees and expenses are incurred prior to, during or
after the commencement of such proceeding or the confirmation or conclusion of
any such proceeding. If the Borrower shall fail to pay any amounts required to
be paid by it pursuant to this Section, the Administrative Agent and/or the
Lenders may pay such amounts on behalf of the Borrower and such amounts shall be
deemed to be Obligations owing hereunder.
Section 13.3.     Setoff.
Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2, and although such Obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Section 13.4.     Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANKS, THE PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR




113

--------------------------------------------------------------------------------





PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT,
ANY ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF
THE LOAN DOCUMENTS.
(b)    THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE PARENT, THE BORROWER OR ANY OTHER LOAN PARTY
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN
AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
Section 13.5.     Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Parent, the Borrower nor any other Loan Party may assign or otherwise transfer
any




114

--------------------------------------------------------------------------------





of its rights or obligations hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (e) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or the Loans at the time
owing to it, or in the case of an assignment of the entire remaining amount of
an assigning Term Loan Lender’s Term Loans at the time owing to it, or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, and the principal
outstanding balance of the Term Loan subject to such assignment (in each case,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 in the case of any assignment of a Revolving Commitment and
$1,000,000 in the case of any assignment in respect of a Term Loan, unless each
of the Administrative Agent and, so long as no Event of Default shall exist, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitment held by such assigning Lender or the outstanding
principal balance of the Loans of such assigning Lender, as applicable, would be
less than $5,000,000 in the case of a Commitment or Revolving Loans or
$1,000,000 in the case of a Term Loan, then such assigning Lender shall assign
the entire amount of its Commitment and the Loans at the time owing to it.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Type of Loan or the
Revolving Commitment assigned, except that this clause (ii) shall not apply to
rights in respect of a Bid Rate Loan.




115

--------------------------------------------------------------------------------





(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default shall exist at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Revolving Commitment or any unfunded Term Loan Commitments if such
assignment is to a Person that is not already a Lender with a Commitment, an
Affiliate of such a Lender or an Approved Fund with respect to such a Lender or
(y) a Term Loan to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and
(C)    the consent of each Issuing Bank and each Swingline Lender (any such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of a Revolving Commitment.
(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 (or $7,500 in the event
that such transferor Lender is a Defaulting Lender) for each assignment (which
fee the Administrative Agent may, in its sole discretion, elect to waive), and
the assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire. If requested by the transferor Lender or the
assignee, upon the consummation of any assignment, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes are issued to the assignee and such transferor Lender, as
appropriate.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to any Disqualified Institution.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swingline




116

--------------------------------------------------------------------------------





Lender and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Revolving Commitment Percentage. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.9 and the other
provisions of this Agreement and the other Loan Documents as provided in Section
13.10 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d), other than any assignment to a
Disqualified Institution, which shall be void ab initio.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, any Issuing Bank or any
Swingline Lender, sell participations to any Person (other than a Disqualified
Institution, a natural Person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person) or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s




117

--------------------------------------------------------------------------------





Commitment, (x) extend the date fixed for the payment of principal on the Loans
or portions thereof owing to such Lender, (y) reduce the rate at which interest
is payable thereon (other than a waiver of default interest) or (z) release any
Guarantor from its Obligations under the Guaranty except as contemplated by
Section 8.14(b), in each case, as applicable to that portion of such Lender’s
rights and/or obligations that are subject to the participation. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.10,
5.1, 5.4 (subject to the requirements and limitations therein, including the
requirements under Sections 3.10(g) and 5.7 (it being understood that the
documentation required under Section 3.10(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.6 as if it were an assignee under subsection (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.1 or
3.10, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
5.6 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 13.3 as though it
were a Lender; provided that such Participant agrees to be subject to Section
3.3 as though it were a Lender. Each Lender that sells a participation,
including a participation pursuant to Section 2.5(e), shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
(g)    Designated Lenders. Any Lender (each, a “Designating Lender”) may at any
time while the Parent has been assigned an Investment Grade Rating from at least
two of Moody’s, S&P and Fitch, designate one Designated Lender to fund Bid Rate
Loans on behalf of such Designating Lender subject to the terms of this
subsection, and the provisions in the immediately preceding subsections (b) and
(d) shall not apply to such designation. No Lender may designate more than one
Designated Lender. The parties to




118

--------------------------------------------------------------------------------





each such designation shall execute and deliver to the Administrative Agent for
its acceptance a Designation Agreement. Upon such receipt of an appropriately
completed Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Administrative Agent will
accept such Designation Agreement and give prompt notice thereof to the
Borrower, whereupon (i) the Borrower shall execute and deliver to the
Designating Lender, to the extent requested by such Designated Lender, a Bid
Rate Note payable to the order of the Designated Lender, (ii) from and after the
effective date specified in the Designation Agreement, the Designated Lender
shall become a party to this Agreement with a right to make Bid Rate Loans on
behalf of its Designating Lender pursuant to Section 2.3 after the Borrower has
accepted a Bid Rate Loan (or portion thereof) of the Designating Lender, and
(iii) the Designated Lender shall not be required to make payments with respect
to any obligations in this Agreement except to the extent of excess cash flow of
such Designated Lender which is not otherwise required to repay obligations of
such Designated Lender which are then due and payable; provided, however, that
regardless of such designation and assumption by the Designated Lender, the
Designating Lender shall be and remain obligated to the Borrower, the
Administrative Agent and the Lenders for each and every of the obligations of
the Designating Lender and its related Designated Lender with respect to this
Agreement, including, without limitation, any indemnification obligations under
Section 12.6 and any sums otherwise payable to the Borrower by the Designated
Lender. Each Designating Lender shall serve as the agent of the Designated
Lender and shall on behalf of, and to the exclusion of, the Designated Lender:
(i) receive any and all payments made for the benefit of the Designated Lender
and (ii) give and receive all communications and notices and take all actions
hereunder, including, without limitation, votes, approvals, waivers, consents
and amendments under or relating to this Agreement and the other Loan Documents.
Any such notice, communication, vote, approval, waiver, consent or amendment
shall be signed by the Designating Lender as agent for the Designated Lender and
shall not be signed by the Designated Lender on its own behalf and shall be
binding on the Designated Lender to the same extent as if signed by the
Designated Lender on its own behalf. The Borrower, the Administrative Agent and
the Lenders may rely thereon without any requirement that the Designated Lender
sign or acknowledge the same. No Designated Lender may assign or transfer all or
any portion of its interest hereunder or under any other Loan Document, other
than assignments to the Designating Lender which originally designated such
Designated Lender. The Borrower, the Lenders and the Administrative Agent each
hereby agrees that it will not institute against any Designated Lender or join
any other Person in instituting against any Designated Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, until the later to occur of (x) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender and (y) the Revolving Termination
Date. In connection with any such designation, the Designating Lender shall pay
to the Administrative Agent an administrative fee for processing such
designation in the amount of $4,500.
(h)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and Anti-Money Laundering Laws, including
without limitation, the Patriot Act, prior to any Lender that is organized under
the laws of a jurisdiction outside of the United States of America becoming a
party hereto, the Administrative Agent may request, and such Lender shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.
Section 13.6.     Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement,
(i) any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Parent, the Borrower, any other Loan Party or any other
Subsidiary of the




119

--------------------------------------------------------------------------------





Parent of any terms of this Agreement or such other Loan Document may be waived,
and (iv) the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto. Subject to the immediately following
subsection (b), (w) any term of this Agreement or of any other Loan Document
relating to the rights or obligations of the Revolving Lenders, and not any
other Lenders, may be amended, and the performance or observance by the Parent,
the Borrower or any other Loan Party or any other Subsidiary of the Parent of
any such terms may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, and only with, the written consent
of the Requisite Revolving Lenders (and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party a party thereto), (x) any term
of this Agreement or of any other Loan Document relating to the rights or
obligations of the Revolving Lenders, and not any other Lenders, may be amended,
and the performance or observance by the Parent, the Borrower or any other Loan
Party or any other Subsidiary of the Parent of any such terms may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Requisite
Revolving Lenders (and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party a party thereto) and (y) any term of this
Agreement or of any other Loan Document relating to the rights or obligations of
the Term Loan Lenders, and not any other Lenders, may be amended, and the
performance or observance by the Parent, the Borrower or any other Loan Party or
any other Subsidiary of the Parent of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Requisite Term Loan Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto). Notwithstanding anything to the contrary
contained in this Section, the Fee Letter may only be amended, and the
performance or observance by any Loan Party thereunder may only be waived, in a
writing executed by the parties thereto.
(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:
(i)    increase, extend or reinstate the Commitments of a Lender (excluding any
increase as a result of an assignment of Commitments permitted under
Section 13.5 and any increase in the Revolving Commitments or Incremental Term
Loans effected pursuant to Section 2.17) or subject a Lender to any additional
obligations without the written consent of such Lender;
(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged (subject to the fourth sentence of Section
13.6(f)) on the outstanding principal amount of, any Loans or other Obligations
(other than a waiver of default interest) without the written consent of each
Lender directly affected thereby; provided, however, only the written consent of
the Requisite Lenders shall be required for the waiver of interest payable at
the Post-Default Rate, retraction of the imposition of interest at the
Post-Default Rate and amendment of the definition of “Post-Default Rate”;
(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;
(iv)    modify the definitions of “Revolving Termination Date” (except in
accordance with Section 2.14 or Section 13.6(c)) or “Revolving Commitment
Percentage”, otherwise postpone any date fixed for, or forgive, any payment of
principal of, or interest on, any Revolving Loans or for the payment of Fees or
any other Obligations owing to the Revolving Lenders, or extend the expiration
date of any Letter of Credit beyond the Revolving Termination Date (except for
Extended Letters




120

--------------------------------------------------------------------------------





of Credit extended pursuant to Section 2.4 hereof), in each case, without the
written consent of each Revolving Lender directly affected thereby;
(v)    modify the definition of “Term Loan Maturity Date” (except in accordance
with Section 13.6(c)), or otherwise postpone any date fixed for, or forgive, any
payment of principal of, or interest on, any Term Loans or for the payment of
Fees or any other Obligations owing to the Term Loan Lenders, in each case,
without the written consent of each Term Loan Lender directly affected thereby;
(vi)    amend, modify or waive (A) Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Lenders to make Revolving Loans when such Lenders would not
otherwise be required to do so, (B) the amount of the Swingline Commitment or
(C) the L/C Commitment Amount, in each case, without the prior written consent
of the Requisite Revolving Lenders;
(vii)    amend, modify or waive Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Term Loan Lenders to make Term Loans when such Lenders would not otherwise
be required to do so without the prior written consent of the Requisite Term
Loan Lenders;
(viii)    modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 3.2 or Section 11.5 without the written consent of
each Lender directly affected thereby;
(ix)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;
(x)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder (including any provision of this
Agreement that expressly requires the consent of all Lenders or applicable
Lenders) or to modify any provision hereof without the written consent of each
Lender;
(xi)    modify the definition of the term “Requisite Revolving Lenders” or
modify in any other manner the number or percentage of the Revolving Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Revolving Lender;
(xii)    modify the definition of the term “Requisite Term Loan Lenders” or
modify in any other manner the number or percentage of the Term Loan Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Term Loan Lender;
(xiii)    release any Parent Guarantor, or all or substantially all other
Guarantors, from its or their respective obligations under the Guaranty (except
as contemplated by Section 8.14(b)) without the written consent of each Lender;
or
(xiv)    amend, or waive the Borrower’s compliance with, Section 2.16 without
the written consent of each Lender.




121

--------------------------------------------------------------------------------





Notwithstanding the foregoing, any term of this Agreement or of any other Loan
Document may be amended in connection with any transaction permitted by Section
2.17 or clause (c) below, subject to and in accordance with such Sections.
(c)    Permitted Additional Extension Amendments.
(i)    Notwithstanding any provision herein to the contrary, this Agreement may
be amended (x) to add one or more additional revolving credit or term loan
facilities to this Agreement, in each case subject to the limitations in Section
2.17, and to permit the extensions of credit and all related obligations and
liabilities arising in connection therewith from time to time outstanding to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder with the written consent solely of the Borrower,
the Administrative Agent and the Lenders providing such additional facilities,
and (y) in connection with the foregoing, to permit, as deemed appropriate by
the Administrative Agent and approved by such Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Requisite Lenders or by any other number,
percentage or class of Lenders hereunder.
(ii)    In addition, notwithstanding any provision herein to the contrary, the
Borrower may, by written notice to the Administrative Agent from time to time
after the initial Revolving Termination Date and Term Loan Maturity Date, make
one or more offers (each, a “Loan Modification Offer”) to all the Lenders of one
or more of the facilities hereunder (including any revolving credit or term loan
additional facilities added hereto pursuant to the immediately preceding
paragraph) (each facility subject to such a Loan Modification Offer, an
“Affected Facility”) to make one or more Permitted Additional Extension
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower, as the case may be. Such notice
shall set forth (x) the terms and conditions of the requested Permitted
Additional Extension Amendment and (y) the date on which such Permitted
Additional Extension Amendment is requested to become effective (which shall not
be less than ten (10) Business Days nor more than 30 Business Days after the
date of such notice, unless otherwise agreed to by the Administrative Agent).
Permitted Additional Extension Amendments shall become effective (1) only with
respect to the Loans and/or Commitments of the Lenders of the Affected Facility
that accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”), (2) only to the extent the Accepting Lenders constitute at least a
majority of the Lenders of the Affected Facility, (3) in the case of any
Accepting Lender, only with respect to such Lender’s Loans and Commitments of
such Affected Facility as to which such Lender’s acceptance has been made and
(4) only if (A) all Accepting Lenders shall be treated on a pro rata basis and
(B) all non-Accepting Lenders shall be treated on a pro rata basis. Upon the
acceptance of a Loan Modification Offer by the requisite Lenders, the applicable
Loan Parties and each Accepting Lender shall execute and deliver to the
Administrative Agent such documentation (which may include legal opinions, board
resolutions and/or certificates consistent with those delivered on the Effective
Date) as the Administrative Agent shall reasonably specify to evidence the
acceptance of the Permitted Additional Extension Amendments and the terms and
conditions thereof. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of such Permitted Additional Extension Amendments. Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Permitted Additional Extension Amendments, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of such Permitted Additional Extension Amendment and only
with respect to the Loans and Commitments of the Accepting Lenders of the
Affected Facility. For avoidance of




122

--------------------------------------------------------------------------------





doubt, notwithstanding a Permitted Additional Extension Amendment with Accepting
Lenders, (i) non-Accepting Lenders rights, remedies and existing obligations
will in no way be deemed as modified or waived and are otherwise not effected by
the Permitted Additional Extension Amendment and (ii) the Commitments (if any)
of the non-Accepting Lenders under the Affected Facility shall be terminated and
the Obligations owing to any non-Accepting Lenders under the Affected Facility
shall be paid in full on the applicable then existing maturity date for such
Affected Facility (without giving effect to any Permitted Additional Extension
Amendments).
(d)    Replacement of Non-Consenting Lenders. If any Lender is a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 13.5, other than the consent of
any Lender being so replaced), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.10 and 5.1) and obligations
under this Agreement and the other Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 13.5(b)(iv);
(ii) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.4) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); (iii) such assignment
does not conflict with Applicable Laws; and (iv) the applicable assignee shall
have consented to the applicable amendment, waiver or consent. A Lender shall
not be required to make any such assignment or delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply. Each
Lender agrees that, if the Borrower elects to replace such Lender in accordance
with this clause (d), it shall promptly execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence the assignment and
shall deliver to the Administrative Agent any Note (if a Note has been issued in
respect of such Lender’s Loans) subject to such Assignment and Assumption;
provided that the failure of any such Lender to execute an Assignment and
Assumption shall not render such assignment invalid and such assignment shall be
recorded in the Register.
(e)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.5 or the
obligations of the Swingline Lenders under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of each Swingline Lender. Any amendment,
waiver or consent relating to Section 2.4 or the obligations of the Issuing
Banks under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Banks. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitments of any Defaulting
Lender may not be increased, reinstated or extended without the written consent
of such Defaulting Lender




123

--------------------------------------------------------------------------------





and (y) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the written consent of
such Defaulting Lender. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. No course of dealing or delay or omission on
the part of the Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Parent, the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default. Except as otherwise explicitly provided for herein or
in any other Loan Document, no notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances.
(f)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.6, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement. The Borrower shall be
permitted, without consent of any other Person, to amend or update any Schedule
which the Borrower is otherwise expressly permitted or required hereunder to
independently amend or update. Notwithstanding the foregoing, the Administrative
Agent and the Borrower may, without the consent of any Lender, (x) enter into
amendments or modifications to this Agreement or any of the other Loan Documents
or (y) enter into additional Loan Documents, in each case, as the Administrative
Agent reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 5.2(b) in accordance with the terms of
Section 5.2(b). The Administrative Agent shall remit to the Lenders and the
Issuing Banks an executed copy of any such amendment under this Section 13.6(f)
promptly after the effectiveness thereof.
Section 13.7.     Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Parent, the Borrower, any Subsidiary of the Parent or
any other Loan Party. None of the Administrative Agent, any Issuing Bank or any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.
Section 13.8.     Confidentiality.
The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder (but, in each case, not




124

--------------------------------------------------------------------------------





to any Disqualified Institutions), or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations (but, in each case, not to any Disqualified
Institutions); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law (in which case, it
shall, to the extent practicable and not prohibited by law, inform the Borrower
promptly thereof prior to disclosure); (d) to the Administrative Agent’s, such
Issuing Bank’s or such Lender’s independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information); (e) in connection with the exercise of any remedies under any Loan
Document (or any Specified Derivatives Contract) or any action or proceeding
relating to any Loan Document (or any Specified Derivatives Contract) or the
enforcement of rights hereunder or thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent, such Issuing Bank or
such Lender to be a breach of this Section or any other confidentiality
undertaking of which it is aware or (ii) becomes available to the Administrative
Agent, any Issuing Bank, any Lender or any Affiliate of the Administrative
Agent, any Issuing Bank or any Lender on a nonconfidential basis after due
inquiry from a source other than the Borrower or any Affiliate of the Borrower;
(g) to the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications, such information to consist of deal terms and other
information customarily reported to Thomson Reuters, other bank market data
collectors and similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of the Loan Documents; (i) to any other party hereto; (j) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loan Documents; (k) for purposes of establishing a “due diligence” defense; and
(l) with the consent of the Borrower. Notwithstanding the foregoing, the
Administrative Agent, each Issuing Bank and each Lender may disclose any such
confidential information, without notice to the Parent, the Borrower or any
other Loan Party, to Governmental Authorities in connection with any regulatory
examination of the Administrative Agent, such Issuing Bank or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent,
such Issuing Bank or such Lender. As used in this Section, the term
“Information” means all information received from the Parent, the Borrower, any
other Loan Party, any other Subsidiary or Affiliate relating to any Loan Party
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Parent, the Borrower, any other
Loan Party, any other Subsidiary of the Parent or any Affiliate, provided that,
in the case of any such information received from the Parent, the Borrower, any
other Loan Party, any other Subsidiary of the Parent or any Affiliate after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Section 13.9.     Indemnification.
(a)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Issuing Bank, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party within twenty-one (21) days following
demand for, any and all losses, claims (including without limitation,
Environmental Claims), damages, liabilities and related reasonable and
documented out-of-pocket expenses (including without limitation, the reasonable
and documented out-of-pocket fees, charges and disbursements of any counsel for
any Indemnified Party (but limited, in the case




125

--------------------------------------------------------------------------------





of legal fees and expenses, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnified Parties (taken
as a whole) and, if reasonably necessary, a single local counsel for all
Indemnified Parties (taken as a whole) in each relevant material jurisdiction
and with respect to each relevant material specialty, and in the case of an
actual or perceived conflict of interest, one additional counsel in each
relevant material jurisdiction to the affected Indemnified Parties similarly
situated and taken as a whole)), incurred by any Indemnified Party or asserted
against any Indemnified Party by any Person (including the Parent, the Borrower,
any other Loan Party or any other Subsidiary of the Parent) other than such
Indemnified Party and its Related Parties, arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower, any other
Loan Party or any other Subsidiary of the Parent, or any Environmental Claim
related in any way to the Borrower, any other Loan Party or any other Subsidiary
of the Parent, (iv) any actual or prospective claim, litigation, investigation
or proceeding (an “Indemnity Proceeding”) relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, any other Loan Party or any other Subsidiary of the
Parent, and regardless of whether any Indemnified Party is a party thereto or
(v) any claim (including without limitation, any Environmental Claims),
investigation, litigation or other proceeding (whether or not the Administrative
Agent, any Issuing Bank or any Lender is a party thereto) and the prosecution
and defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or the transactions contemplated hereby, including without limitation,
reasonable attorneys and consultant’s fees; provided, however, that such
indemnity shall not, as to any Indemnified Party, be available to the extent
that such losses, claims, damages, liabilities or related expenses have resulted
from (x) the gross negligence, bad faith or willful misconduct of such
Indemnified Party as determined by a final non-appealable judgment of a court of
competent jurisdiction, (y) solely in connection with any claim initiated, or
counter-claim asserted, by the Borrower, a material breach of any express
obligation of such Indemnified Party under this Agreement as determined by a
court of competent jurisdiction in a final non-appealable judgment or (z) any
dispute solely among Indemnified Parties, other than any claims against any
Indemnified Party in its respective capacity or in fulfilling its role as an
Administrative Agent or Arranger or any similar role hereunder, and other than
any claims arising out of any act or omission on the part of the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Parent; and
provided further, that this Section 13.9 shall not apply with respect to Taxes,
other than any Taxes arising from any non-Tax claim.
(b)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
(c)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.
References in this Section 13.9 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.
Section 13.10.     Termination; Survival.




126

--------------------------------------------------------------------------------





This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in Section
2.4(b)), (c) none of the Lenders is obligated any longer under this Agreement to
make any Loans and the Issuing Banks are no longer obligated under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Banks and the Lenders are entitled under the provisions of Sections
3.10, 5.1, 5.4, 12.6, 13.2 and 13.9 and any other provision of this Agreement
and the other Loan Documents, and the provisions of Section 13.4, shall continue
in full force and effect and shall protect the Administrative Agent, the Issuing
Banks and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.
Section 13.11.     Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that provision shall be deemed severed from the Loan Documents,
and the validity, legality and enforceability of the remaining provisions shall
remain in full force as though the invalid, illegal, or unenforceable provision
had never been part of the Loan Documents.
Section 13.12.     GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 13.13.     Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.
Section 13.14.     No Advisory or Fiduciary Relationship.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Parent and the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i)(A) the
arranging and other services regarding this Agreement provided by Administrative
Agent and Arrangers are arm’s-length commercial transactions between the Parent,
the Borrower each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) each of the Parent, the Borrower, and the other Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Parent, the Borrower and each other Loan Party
is capable of evaluating, and understands and accepts, the terms, risks and
conditions




127

--------------------------------------------------------------------------------





of the transactions contemplated hereby and by the other Loan Documents;
(ii)(A) the Administrative Agent, each Lender, each Issuing Bank and each
Arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Parent, the Borrower, any other
Loan Party, or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, any Lender, any Issuing Bank nor any
Arranger has any obligation to the Parent, the Borrower, any other Loan Party,
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, each Lender, each
Issuing Bank and each Arranger and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Parent, the Borrower, the other Loan Parties, and their respective
Affiliates, and neither Administrative Agent, any Lender, any Issuing Bank nor
any Arranger has any obligation to disclose any of such interests to the Parent,
the Borrower, any other Loan Party, or any of their respective Affiliates. To
the fullest extent permitted by Applicable Law, each of the Parent, the
Borrower, and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent, each Lender, each Issuing Bank and
each Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
Section 13.15.     Obligations with Respect to Loan Parties and Subsidiaries.
The obligations of the Parent or the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties or Subsidiaries.
Section 13.16.     Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Section 13.17.     Limitation of Liability.
Except, in the case of the Loan Parties, to the extent otherwise subject to
indemnification pursuant to Section 13.9, no party hereto or any of their
respective Related Parties (including any Indemnified Party) shall have any
liability with respect to, and each party hereto hereby waives, releases, and
agrees not to sue any other party hereto or any of their respective Related
Parties (including any Indemnified Party) upon, any claim for any special,
indirect, incidental, consequential or punitive damages suffered or incurred by
such party in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or any of the transactions
contemplated by this Agreement or any of the other Loan Documents. No
Indemnified Party referred to in Section 13.9(a) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
for any damages arising from, solely in connection with a claim initiated, or
counter-claim asserted, by the Borrower, a material breach of this Agreement or
any other Loan Document or such Indemnified Party’s gross negligence, bad faith
or willful misconduct, as determined by a final non-appealable judgment of a
court of competent jurisdiction.
Section 13.18.     Entire Agreement.




128

--------------------------------------------------------------------------------





This Agreement, the Notes and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency. There are no oral agreements among the parties hereto.
Section 13.19.     Construction.
The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.
Section 13.20.     Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
Section 13.21.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 13.22.     Waiver of Certain Notices Under the Existing Credit
Agreement.
Each of the signatories hereto that is also a “Lender” under and as defined in
the Existing Credit Agreement immediately prior to the Effective Date hereby
agrees that any required notice periods under (a)




129

--------------------------------------------------------------------------------





Section 2.9 of the Existing Credit Agreement in connection with the prepayment
on the Effective Date of any “Loans” under and as defined in the Existing Credit
Agreement or (b) Section 2.13 of the Existing Credit Agreement in connection
with the reduction of “Dollar Tranche Revolving Commitments” under and as
defined in the Existing Credit Agreement are, in each case, hereby waived and of
no force and effect.




[Signatures on Following Pages]






130

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.
VEREIT OPERATING PARTNERSHIP, L.P.




By:
/s/ Michael J. Bartolotta    

Name: Michael J. Bartolotta
Title: Executive Vice President and Chief Financial Officer




VEREIT, INC.




By:
/s/ Michael J. Bartolotta    

Name: Michael J. Bartolotta
Title: Executive Vice President and Chief Financial Officer






















[Signatures Continued on Next Page]







--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a Swingline
Lender, as an Issuing Bank and as a Lender




By:
/s/ Dale Northup    

Name: Dale Northup
Title: Senior Vice President












[Signatures Continued on Next Page]







--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
BANK OF AMERICA, N.A., as a Lender, as a Swingline Lender, and as an Issuing
Bank




By:
/s/ Tom W. Nowak    

Name: Tom W. Nowak
Title: Vice President







--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
BARCLAYS BANK PLC, as a Lender




By:
/s/ Craig Malloy    

Name: Craig Malloy
Title: Director











--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
BMO HARRIS BANK N.A., as a Lender




By:
/s/ Michael Kauffman    

Name: Michael Kauffman
Title: Managing Director









--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender




By:
/s/ Frederick H. Denecke    

Name: Frederick H. Denecke
Title: Senior Vice President









--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
CITIBANK, N.A., as a Lender




By:
/s/ John Rowland    

Name: John Rowland
Title: Vice President









--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
JPMORGAN CHASE BANK, N.A., as a Lender




By:
/s/ Ryan M. Dempsey    

Name: Ryan M. Dempsey
Title: Authorized Officer









--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:
/s/ Patrick Trowbridge    

Name: Patrick Trowbridge
Title: Senior Vice President









--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
MIZUHO BANK, LTD., as a Lender




By:
/s/ Tracy Rahn    

Name: Tracy Rahn
Title: Authorized Signatory









--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
REGIONS BANK, as a Lender




By:
/s/ Lee Surtees    

Name: Lee Surtees
Title: Senior Vice President









--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
SUMITOMO MITSUI BANK CORPORATION, as a Lender




By:
/s/ Natsuhiro Samejima    

Name: Natsuhiro Samejima
Title: Managing Director & General Manager









--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
THE BANK OF NEW YORK MELLON, as a Lender




By:
/s/ Carol Murray    

Name: Carol Murray
Title: Managing Director









--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
GOLDMAN SACHS BANK USA, as a Lender




By:
/s/ Annie Carr    

Name: Annie Carr
Title: Authorized Signatory









--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
KEYBANK NATIONAL ASSOCIATION, as a Lender




By:
/s/ Daniel Stegemoeller    

Name: Daniel Stegemoeller
Title: Sr. Vice President









--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
MORGAN STANLEY BANK, N.A., as a Lender




By:
/s/ Michael King    

Name: Michael King
Title: Authorized Signatory









--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
COMERICA BANK, as a Lender




By:
/s/ Casey L. Stevenson    

Name: Casey L. Stevenson
Title: Vice President







--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as a Lender




By:
/s/ Victor Galati    

Name: Victor Galati
Title: Senior Vice President









--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender




By:
/s/ Thomas C Owens    

Name: Thomas C Owens
Title: Senior Vice President









--------------------------------------------------------------------------------






[Signature Page to Credit Agreement with VEREIT Operating Partnership, L.P.]
BANK HAPOALIM B.M., as a Lender




By:
/s/ Charles McLaughlin    

Name: Charles McLaughlin
Title: Senior Vice President


By:
/s/ Helen H. Gateson    

Name: Helen H. Gateson
Title: Vice President





